Case 2:20-cv-00180-JLB-MRM Document 43-1 Filed 07/01/20 Page 1 of 120 PageID 636




                              EXHIBIT 1
Case 2:20-cv-00180-JLB-MRM  Document
       Case 2:20-cv-00180 Document 1 43-1  Filed 07/01/20
                                     Filed 03/18/20  Page Page  2 ofPageID
                                                          1 of 119   120 PageID
                                                                           1    637




                     IN THE UNITED STATES DISTRICT COURT FOR THE
                              MIDDLE DISTRICT OF FLORIDA
                                 FORT MYERS DIVISION

  LINDA FAIRSTEIN,                              )
                                                )
                Plaintiff,                      )            Case No:
                                                )
                v.                              )
                                                )
  NETFLIX, INC., AVA DUVERNAY,                  )
  and ATTICA LOCKE,                             )
                                                )
                                                )
                Defendants.                     )

                       COMPLAINT AND DEMAND FOR JURY TRIAL

         As and for her complaint against Defendants Netflix, Inc., Ava DuVernay and Attica

  Locke, Plaintiff Linda Fairstein (“Ms. Fairstein”), by and through her undersigned counsel,

  Cheffy Passidomo, P.A. and Nesenoff & Miltenberg, LLP alleges as follows:

                                  NATURE OF THE ACTION

         1.     This defamation action arises from Defendant Netflix, Inc.’s (“Netflix”) release of

  the limited film series When They See Us to its worldwide streaming service on May 31, 2019. A

  significant portion of the film series (three of four episodes) contains scenes that portray Ms.

  Fairstein in a false and defamatory manner.

         2.     Defendant Ava DuVernay (“Ms. DuVernay”) wrote, directed and produced When

  They See Us in collaboration with Netflix’s Vice President of Original Content, Cindy Holland.

         3.     Defendant Attica Locke (“Ms. Locke”) co-wrote and produced When They See Us

  in collaboration with Ms. DuVernay and Netflix.

         4.     When They See Us addresses the arrests, trials and convictions of five young men

  of color—Kharey (aka Korey) Wise (“Mr. Wise”), Raymond Santana (“Mr. Santana”), Kevin
Case 2:20-cv-00180-JLB-MRM  Document
       Case 2:20-cv-00180 Document 1 43-1  Filed 07/01/20
                                     Filed 03/18/20  Page Page  3 ofPageID
                                                          2 of 119   120 PageID
                                                                           2    638




  Richardson (“Mr. Richardson”), Yusef Salaam (“Mr. Salaam”) and Antron McCray (“Mr.

  McCray”) (collectively “The Five”)—who were accused of beating and raping a female jogger,

  in addition to rioting and attacking seven other victims, in New York City’s Central Park in April

  1989.

           5.        The convictions were later vacated based on the confession of, and DNA evidence

  from, an individual who came forward in 2002. The men sued New York City, New York

  District Attorney Robert Morgenthau, three prosecutors, including Ms. Fairstein, and scores of

  NYPD officers and detectives. Ms. Fairstein was the head of the Manhattan District Attorney’s

  Sex Crimes Unit in April 1989, but did not personally prosecute the case.

           6.        The case settled in 2014, and New York City’s Corporation Counsel, Zach Carter,

  stated at the time, “the assistant district attorneys involved in the case acted reasonably, given the

  circumstances with which they were confronted on April 19, 1989 and thereafter.”1 Manhattan

  District Attorney, Cyrus Vance, Jr. said at the time “[a]fter more than a decade in which

  numerous parties have investigated and litigated the case, there has been no finding of

  wrongdoing or unprofessional behavior by any of the prosecutors involved.”2

           7.        As part of the settlement, millions of pages of documents concerning the arrest,

  prosecution and conviction of The Five, and their subsequent lawsuit, were made publicly

  available on the New York City Law Department’s website. 3 A great many of these documents,

  including sworn testimony from the criminal and civil matters, contradict scenes depicted in

  When They See Us, demonstrating the falsity of the manner in which Ms. Fairstein is portrayed.



  1
    https://www1.nyc.gov/office-of-the-mayor/news/431-14/statements-mayor-de-blasio-corporation-counsel-zachary-
  w-carter-central-park-five
  2
    https://www.nytimes.com/2014/09/06/nyregion/41-million-settlement-for-5-convicted-in-jogger-case-is-
  approved.html
  3
    http://www.nyc-cpj.org/Home/Disclaimer. See also https://www1.nyc.gov/site/law/index.page, at “In re McCray
  (Central Park Jogger Case).”


  [13589-0001/3442715/1]                                2
Case 2:20-cv-00180-JLB-MRM  Document
       Case 2:20-cv-00180 Document 1 43-1  Filed 07/01/20
                                     Filed 03/18/20  Page Page  4 ofPageID
                                                          3 of 119   120 PageID
                                                                           3    639




           8.        Prior to the release of the film series, Ms. Fairstein notified Netflix and Ms.

  DuVernay that they should consult specific documents in the public record when creating the

  film series in order to avoid portraying Ms. Fairstein in a false and defamatory manner. Netflix

  did not respond to the notice. Ms. DuVernay dismissed the notice, asserting that, among other

  things, Ms. Fairstein had no right to preemptively object to her portrayal in the film series.

           9.        When They See Us portrays Ms. Fairstein in a false and defamatory manner in

  nearly every scene in the three episodes in which she appears, portrayed by actress Felicity

  Huffman. The film series’ portrayal of Ms. Fairstein cannot be justified as the mere use of artistic

  license or dramatization. In the film series, which Defendants have marketed and promoted as a

  true story, Defendants depict Ms. Fairstein—using her true name—as a racist, unethical villain

  who is determined to jail innocent children of color at any cost.

           10.       As falsely portrayed in the film series, and fully detailed below, Ms. Fairstein

  singlehandedly masterminds a theory of the case against the children by, among other things:

  unlawfully interrogating unaccompanied minors; calling for a roundup of “young, black”

  “thugs;” manipulating a timeline of events to pin the rape of the Central Park jogger on The Five;

  referring to people of color as “animals;” directing NYPD detectives to coerce confessions from

  unaccompanied minors who are beaten while in custody; suppressing DNA evidence; and

  forcing her colleague to prosecute a meritless case against The Five. In fact, Ms. Fairstein took

  none of these actions.

           11.       As fully detailed below, Defendants acted with actual malice when publishing

  When They See Us because they knew that the portrayal of Ms. Fairstein in the film series, and

  statements and conduct attributed to her, were false. Alternatively, Defendants entertained

  serious doubts about the truth or falsity of the manner in which Ms. Fairstein was portrayed. At




  [13589-0001/3442715/1]                             3
Case 2:20-cv-00180-JLB-MRM  Document
       Case 2:20-cv-00180 Document 1 43-1  Filed 07/01/20
                                     Filed 03/18/20  Page Page  5 ofPageID
                                                          4 of 119   120 PageID
                                                                           4    640




  the very least, Defendants exercised a reckless disregard for the manner in which Ms. Fairstein

  was depicted in the film series.

            12.      The portrayal of Ms. Fairstein in the film series was deliberately calculated to

  create one, clear and unmistakable villain to be targeted for hatred and vilification for what

  happened to The Five. The means of doing so was to cast Ms. Fairstein as morally and legally

  culpable by assigning her a role in the New York Police Department (“NYPD”) investigation

  that she did not play, including depicting her at places where she never was, making decisions

  she never made, supervising police officers and detectives over whom she had no control, and

  putting words in her mouth—that were outrageously offensive—that she never uttered.

            13.      As a direct result of the false and defamatory portrayal of Ms. Fairstein in When

  They See Us, there was an immediate public outcry against Ms. Fairstein. Defendants led the

  public to believe that the film series is a true and accurate account of what occurred. Indeed, the

  trailer for the film series, launched before the premiere and promoted by Defendants on social

  media, contains banners which state “The Story You Know” and “Is the Lie They Told You.”

  Felicity Huffman, as Ms. Fairstein, is featured in the trailer stating “every black male in the park

  last night is a suspect. I need all of them.”4 Post-premiere marketing and promotion by

  Defendants further reinforced the “truth” of the account presented in the film series.

            14.      Ms. DuVernay, Ms. Locke and Netflix have made numerous public statements

  about When They See Us, representing that it is a true story, based on evidence and research. Ms.

  DuVernay and Ms. Locke have further represented that the film series was intended to serve as a

  means to hold Ms. Fairstein accountable for her “misdeeds” and for being unrepentant.

            15.      Both Ms. DuVernay and Ms. Locke have publicly expressed anger and hostility

  towards Ms. Fairstein. For example, Ms. DuVernay told Oprah Winfrey that one “goal” of When
  4
      https://www.youtube.com/watch?time_continue=58&v=f9hRxkHv3Vk


  [13589-0001/3442715/1]                             4
Case 2:20-cv-00180-JLB-MRM  Document
       Case 2:20-cv-00180 Document 1 43-1  Filed 07/01/20
                                     Filed 03/18/20  Page Page  6 ofPageID
                                                          5 of 119   120 PageID
                                                                           5    641




  They See Us was to hold Ms. Fairstein “accountable” and “punish” her “for what she did.” Ms.

  Locke publicly called Ms. Fairstein an “unrepentant liar” who deserved all the “rage and hate

  and consequences that are coming her way.” Ms. Locke also started, and orchestrated, a vicious

  smear campaign on social media which caused significant harm to Ms. Fairstein.

           16.       Ms. DuVernay made false, public statements in which she asserted that Ms.

  Fairstein attempted to exercise control over the content of When They See Us and prevent Ms.

  DuVernay from speaking to The Five as part of the film-making process.

           17.       As a result of Defendants’ publication of When They See Us, which continues to

  stream on Netflix, and their misrepresentations that the film series is a true story, Ms. Fairstein

  has received death threats and threats to her personal safety. Prior to the premiere of the film

  series, Ms. Fairstein had an extremely successful career as a prolific, internationally best-selling

  crime book novelist and author of twenty-four published books. Immediately after When They

  See Us premiered, Ms. Fairstein’s contracts were terminated by her American publisher and by

  her publisher in the United Kingdom, and her representation by ICM, her literary and film

  agency of twenty-five years, was also terminated abruptly.

           18.        Since June 1, 2019, all of Ms. Fairstein’s speaking appearances have been

  cancelled, and she has lost a significant number of legal consulting jobs.

           19.       Ms. Fairstein’s storied reputation as a career prosecutor who pioneered the fight

  to gain access in courts for victims of sexual assault, domestic violence, and child abuse has also

  been sullied if not destroyed. As a consequence, Ms. Fairstein has been forced to resign from the

  boards of directors of a number of non-profit organizations, three of which—Safe Horizon,

  God’s Love We Deliver and the Joyful Heart Foundation—she supported for decades.




  [13589-0001/3442715/1]                             5
Case 2:20-cv-00180-JLB-MRM  Document
       Case 2:20-cv-00180 Document 1 43-1  Filed 07/01/20
                                     Filed 03/18/20  Page Page  7 ofPageID
                                                          6 of 119   120 PageID
                                                                           6    642




           20.       Prior to filing this lawsuit, on March 2, 2020, Ms. Fairstein served presuit notices

  to Defendants, copies of which are annexed hereto as Exhibits 1-3. See F.S.A. §770.01.

           21.       Ms. Fairstein now files this defamation action seeking actual damages, punitive

  damages and injunctive relief against Defendants.

                                                THE PARTIES

           22.       Ms. Fairstein is a natural person, a citizen of Florida and a resident of this District.

           23.       Netflix, Inc. is a citizen of Delaware, because it is a Delaware corporation. Netflix

  is also a citizen of California, because its headquarters, and principal place of business, is located

  at 100 Winchester Circle, Los Gatos, California 90523. Netflix, Inc. is registered to do business

  in Florida. Netflix intentionally markets and advertises its services to Florida customers. Netflix

  has had offices in Florida, including in Clearwater, Florida, while filming the Netflix original

  series Bloodline which filmed for three seasons that aired in 2015-2018. In 2018, Netflix filmed

  a documentary, The Legend of Cocaine Island, in Archer, Florida. The film premiered on Netflix

  in March 2019.5 Netflix recently premiered a Florida-based episode of its original series, Big

  Mouth in Miami.6 Netflix provides a subscriber-based online video streaming service to

  approximately 150 million subscribers worldwide, including in the Florida.7 As part of its

  services, Netflix creates, develops and produces original content in collaboration with outside

  writers, directors and production companies.




  5
    https://www.staugustine.com/news/20190401/florida-mans-cocaine-odyssey-retold-in-netflix-documentary
  6
    https://www.miaminewtimes.com/arts/things-to-do-in-miami-big-mouth-premiere-at-o-cinema-south-beach-
  october-3-2019-11278081
  7
    https://www.tampabay.com/business/netflix-subscriber-drop-hints-at-streaming-service-fatigue-20190718/;
  https://help.netflix.com/en/node/14164


  [13589-0001/3442715/1]                                 6
Case 2:20-cv-00180-JLB-MRM  Document
       Case 2:20-cv-00180 Document 1 43-1  Filed 07/01/20
                                     Filed 03/18/20  Page Page  8 ofPageID
                                                          7 of 119   120 PageID
                                                                           7    643




            24.      Ms. DuVernay is a natural person and a citizen of California. She is a writer,

  director, producer and film distributor.8 Ms. DuVernay co-wrote, directed and produced When

  They See Us in collaboration with Netflix.

            25.      Ms. Locke is a natural person and citizen of California. Ms. Locke is a novelist as

  well as a screenwriter. She co-wrote and produced When They See Us in collaboration with Ms.

  DuVernay and Netflix.9

                                          JURISDICTION AND VENUE

            26.      The Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1332(a)(1) as

  the parties are citizens of different states and the matter in controversy exceeds $75,000.

            27.      The Court has personal jurisdiction over Netflix pursuant to Section

  48.193(1)(a)(1), Florida Statutes, because the causes of action arise from Netflix “operating,

  conducting, engaging in, or carrying on a business venture in this state.” Netflix continuously

  and systematically does business in Florida by streaming its content to subscribers residing in

  Florida, offering subscriptions to Florida residents via its website, engaging in film production

  activities in Florida and premiering its original content in Florida. This Court also has personal

  jurisdiction over Netflix pursuant to Section 48.193(1)(a)(2), Florida Statutes, because the causes

  of action arise from Netflix “committing a tortious act within this state” by releasing When They

  See Us for viewing on its website, which contains false and defamatory statements about Ms.

  Fairstein, and was, and continues to be, accessed by Netflix’s Florida subscribers. This Court

  also has personal jurisdiction over Netflix pursuant to Section 48.193(1)(a)(6), Florida Statutes,

  because the causes of action arise from Netflix “causing injury to persons…within this state

  arising out of an act or omission by [Netflix] outside this state” and “at or about the time of the


  8
      http://www.avaduvernay.com/about
  9
      http://www.atticalocke.com/about/


  [13589-0001/3442715/1]                              7
Case 2:20-cv-00180-JLB-MRM  Document
       Case 2:20-cv-00180 Document 1 43-1  Filed 07/01/20
                                     Filed 03/18/20  Page Page  9 ofPageID
                                                          8 of 119   120 PageID
                                                                           8    644




  injury” Netflix was “engaged in solicitation or service activities within the state,” and

  “products…processed, serviced, or manufactured anywhere” by Netflix                   “were used or

  consumed within this state in the ordinary course of commerce, trade, or use.” Further, this Court

  has personal jurisdiction over Netflix because the causes of action arise from Netflix conspiring

  with Ms. DuVernay and Ms. Locke to defame Ms. Fairstein through the publication of When

  They See Us in Florida, as alleged in Count VII. In addition, Netflix is engaged in substantial and

  not isolated activity within this Florida, and therefore, Netflix is subject to the jurisdiction of the

  court of this state pursuant to Section 48.193(2), Florida Statutes.

           28.       The Court has personal jurisdiction over Ms. DuVernay because the causes of

  action alleged against her arise from her commission of a tortious act within Florida by

  participating in, facilitating and causing the publication of defamatory content on Netflix’s

  website, namely When They See Us, for which she served as co-writer, director and producer,

  and which contains false and defamatory statements about Ms. Fairstein and was, and continues

  to be, accessed in Florida by Netflix subscribers. See Section 48.193 (1)(a)(2), Florida Statutes.

  Ms. DuVernay also committed a tortious act in Florida by publishing false and defamatory posts

  about Ms. Fairstein on Twitter, which were published and accessed by Ms. DuVernay’s

  followers, in Florida. See Section 48.193 (1)(a)(2), Florida Statutes. Further the causes of action

  arise from Ms. DuVernay conspiring with Netflix and Ms. Locke to portray Ms. Fairstein in a

  false and defamatory manner in When They See Us., as alleged in Count VII. See Execu-Tech

  Business Sys., Inc. v. New Oji Paper Co., Ltd., 752 So. 2d 582 (Fla. 2000); Wilcox v. Stout, 637

  So. 2d 335 (Fla. 2d DCA 1994).

           29.       The Court has personal jurisdiction over Ms. Locke because the causes of action

  alleged against her arise from her commission of a tortious act within Florida by participating in,




  [13589-0001/3442715/1]                            8
Case 2:20-cv-00180-JLB-MRM  Document
        Case 2:20-cv-00180 Document 1 43-1
                                       Filed Filed 07/01/20
                                             03/18/20   PagePage   10 of
                                                             9 of 119    120 PageID
                                                                      PageID  9     645




  facilitating and causing the publication of defamatory content on Netflix’s website, namely When

  They See Us, for which she served as co-writer and producer, and which contains false and

  defamatory statements about Ms. Fairstein and was, and continues to be, accessed in Florida by

  Netflix subscribers. See Section 48.193 (1)(a)(2), Florida Statutes. Ms. Locke also committed a

  tortious act in Florida by publishing false and defamatory posts about Ms. Fairstein on social

  media, including on Twitter, which were published and accessed by Ms. Locke’s followers, in

  Florida. See Section 48.193 (1)(a)(2), Florida Statutes. Further, the causes of action arise from

  Ms. Locke conspiring with Netflix and Ms. DuVernay to portray Ms. Fairstein in a false and

  defamatory manner in When They See Us, as alleged in Count VII. See Execu-Tech Business

  Sys., Inc. v. New Oji Paper Co., Ltd., 752 So. 2d 582 (Fla. 2000); Wilcox v. Stout, 637 So. 2d 335

  (Fla. 2d DCA 1994).

           30.       Venue is proper in this Court pursuant to 28 U.S.C. § 1391(b)(2) because a

  substantial part of the events or omissions giving rise to the instant claim occurred in the Middle

  District of Florida where Plaintiff resides and where a substantial number of readers and

  potential readers of Ms. Fairstein’s novels are located who have viewed When They See Us, or

  seen attendant press coverage or social media posts about the same. Venue pursuant to 28 U.S.C.

  § 1391(b)(2) is also proper because this Court has personal jurisdiction over Defendants.

           31.       All conditions precedent to this action have been performed, waived or otherwise

  satisfied. Specifically, Plaintiff provided Defendants with presuit notices pursuant to Section

  770.01, Florida Statutes.10

                                 FACTS RELEVANT TO ALL CLAIMS

  I.       Ms. Fairstein’s Background

  10
    It is debatable whether Defendants were entitled to receive presuit notice. See Mazur v. Baraya, 275 So. 3d 812,
  818-819 (Fla. 2d DCA 2019). However, in an abundance of caution, Ms. Fairstein elected to comply with Section
  770.01, Florida Statutes.


  [13589-0001/3442715/1]                                  9
Case 2:20-cv-00180-JLB-MRM  Document
       Case 2:20-cv-00180 Document 1 43-1   Filed 07/01/20
                                     Filed 03/18/20        Page
                                                      Page 10     11 of
                                                              of 119    120 PageID
                                                                     PageID  10    646




           32.       Ms. Fairstein is an attorney, former prosecutor and author. For three decades,

  from 1972 until 2002, Ms. Fairstein served in the office of the New York County District

  Attorney, where she was chief of the County’s Sex Crimes Prosecution Unit for twenty-six years.

           33.       Ms. Fairstein regularly consulted on legal matters involving sexual assault

  allegations. She also engaged in private case work, much of which involved the exoneration of

  falsely accused men, which was a hallmark of her prosecutorial career, too.

           34.       Ms. Fairstein has received dozens of awards for her legal work and advocacy for

  survivors of sexual assault, as well as in the fields of domestic violence and child abuse. For

  many years she served on the boards of a number of non-profit organizations which advocate for

  victims of sexual assault and domestic violence.

           35.       Ms. Fairstein has authored and published twenty-four books. The first one,

  SEXUAL VIOLENCE: Our War Against Rape, is a non-fiction work published in 1993, which

  was a New York Times “Notable Book of the Year.” There are twenty books in her bestselling

  series of crime novels, the most recent (Blood Oath) being published in March 2019. In 2016,

  Ms. Fairstein debuted a fiction series for middle grade readers, consisting of three books.

  II.      Background: The 1989 “Central Park Jogger” Case

           36.       When They See Us concerns the events surrounding a number of assaults that

  occurred in New York City’s Central Park on the night of April 19, 1989, and the evolution of

  the criminal cases arising from those events.

           37.       On that night, jogger Trisha Meili (“Ms. Meili”) was brutally beaten, raped, and

  left for dead. The press referred to these incidents as “The Central Park Jogger” case.




  [13589-0001/3442715/1]                            10
Case 2:20-cv-00180-JLB-MRM  Document
       Case 2:20-cv-00180 Document 1 43-1   Filed 07/01/20
                                     Filed 03/18/20        Page
                                                      Page 11     12 of
                                                              of 119    120 PageID
                                                                     PageID  11    647




           38.       Five young men of color, Messrs. Wise, Santana, Salaam, Richardson and

  McCray were arrested, charged, tried and convicted with respect to, among other things, the

  attack on Ms. Meili.

           39.       As detailed below, Ms. Fairstein, who was the head of the Manhattan District

  Attorney’s Sex Crimes Unit in April 1989, took part in the decision, along with District Attorney

  Robert Morgenthau (“DA Morgenthau”) and Chief of the Trial Division John Fried, to assign

  Assistant District Attorney Elizabeth Lederer (“ADA Lederer” or “Ms. Lederer”) to the case.

  Ms. Fairstein met ADA Lederer at the 20th Precinct on the night of April 20, 1989. They later

  went to the 24th Precinct. Ms. Fairstein served as liaison to DA Morgenthau and provided

  technical assistance to ADA Lederer. Ms. Fairstein later served as a witness in the suppression

  hearings and trials of Messrs. Wise, Santana, Salaam, Richardson and McCray, testifying about

  limited issues concerning her observations about events that occurred on the night of April 20

  and on April 21, 1989.

           40.       ADA Lederer was responsible for the prosecution of the case and was assisted by

  Assistant District Attorney Arthur Tim Clements (“ADA Clements”). ADA Lederer and ADA

  Clements tried the cases against The Five. Fairstein was neither the lead prosecutor nor did she

  play any role in the courtroom litigation, other than as a witness.

           41.       In 2002, the convictions were vacated, on the basis of newly discovered evidence,

  after an individual named Matias Reyes came forward and confessed to the attack on Ms. Meili.

  Testing found that Mr. Reyes’ DNA matched the DNA taken from Ms. Meili and her personal

  belongings.

           42.       Shortly thereafter, The Five sued New York City and a number of individuals

  involved in the case. Ms. Fairstein was a named defendant. During the progress of the litigation,




  [13589-0001/3442715/1]                            11
Case 2:20-cv-00180-JLB-MRM  Document
       Case 2:20-cv-00180 Document 1 43-1   Filed 07/01/20
                                     Filed 03/18/20        Page
                                                      Page 12     13 of
                                                              of 119    120 PageID
                                                                     PageID  12    648




  a number of books and films about The Central Park Jogger case were published, some of which

  falsely portrayed Ms. Fairstein as prosecuting The Five. At the time, Ms. Fairstein, at the

  direction of a federal district court judge, was unable to comment on the case or respond to any

  such false portrayals.

           43.       In 2014, The Five’s lawsuit against New York City settled for $41 million. When

  announcing the settlement, New York City’s Corporation Counsel publicly stated “our review of

  the record suggests that both the investigating detectives and the assistant district attorneys

  involved in the case acted reasonably, given the circumstances with which they were

  confronted.”11 As part of the settlement, the records from the original case, the documents from

  the two reinvestigations (one by the DA’s Office and one by the NYPD), and the dozens of

  sworn depositions taken in the New York City lawsuit were made public via a website hosted by

  the New York City Law Department.12 Manhattan District Attorney, Cyrus Vance, Jr. said at the

  time “[a]fter more than a decade in which numerous parties have investigated and litigated the

  case, there has been no finding of wrongdoing or unprofessional behavior by any of the

  prosecutors involved.”13

  III.     When They See Us: The False and Defamatory Portrayal of Ms. Fairstein

           44.       When They See Us is a limited film series comprised of four (4) episodes. Three

  (3) of the four (4) episodes contain scenes in which Ms. Fairstein is portrayed by actress Felicity

  Huffman. Nearly every portrayal is false and defamatory.

           45.        Throughout the film series, Ms. Fairstein is portrayed as making statements that

  she never said, taking actions that she did not take—many of them racist and unethical, if not

  11
     https://www.nytimes.com/2014/09/06/nyregion/41-million-settlement-for-5-convicted-in-jogger-case-is-
  approved.html
  12
     http://www.nyc-cpj.org/Home/Disclaimer
  13
     https://www.nytimes.com/2014/09/06/nyregion/41-million-settlement-for-5-convicted-in-jogger-case-is-
  approved.html


  [13589-0001/3442715/1]                                12
Case 2:20-cv-00180-JLB-MRM  Document
       Case 2:20-cv-00180 Document 1 43-1   Filed 07/01/20
                                     Filed 03/18/20        Page
                                                      Page 13     14 of
                                                              of 119    120 PageID
                                                                     PageID  13    649




  unlawful—in places that she never was on the days and times depicted. On a number of

  occasions, Ms. Fairstein is portrayed using inflammatory language, referring to young men of

  color as “thugs,” “animals” and “bastards,” that she never used.

           46.       The film’s portrayal of Ms. Fairstein extends far beyond artistic license or

  dramatization. Using Ms. Fairstein’s real name, Defendants depict Mr. Fairstein as the singular

  mastermind behind a racist plot to obtain convictions of The Five at any cost. As detailed fully

  below, When They See Us contains numerous false and defamatory depictions of Ms. Fairstein,

  including:

           a) at the Meili crime scene on the morning of April 20, 1989, stating that there was only
              one individual involved in the attack, setting up the viewer to question Ms. Fairstein’s
              credibility as she is later falsely portrayed as building a case against The Five despite
              a lack of evidence;

           b) using the term “wilding” while unlawfully questioning unaccompanied minors
              without reading them their Miranda rights;

           c) creating and manipulating a timeline of the events that took place in Central Park on
              the night of April 19, 1989 in order to pin the Meili rape on The Five, even though
              significant discrepancies existed in the known timing of the various assaults;

           d) wresting the case from Assistant District Attorney Nancy Ryan (“ADA Ryan”) in
              order to make an example of The Five, over Ryan’s protestations that The Five did
              nothing more than harass a few cyclists. ADA Ryan is later portrayed as uncovering
              what she deemed Ms. Fairstein’s original theory of the case—that there was a single
              rapist—and obtaining vacatur of The Five’s convictions;

           e) calling for a police roundup of every “young, black male” who was in Central Park on
              the night of April 19, 1989, using “an army of blue” to “stop every little thug” they
              see;

           f) directing NYPD police officers and detectives to bend the rules, or alter procedures,
              with respect to the interrogation of minors in criminal cases, telling them “no kid
              gloves” should be used;

           g) devising a theory of the case that did not fit the known facts, and which ADA Lederer
              questioned, resulting in Ms. Fairstein pressuring an NYPD detective to ensure that the
              questioning of Mr. Wise pieced the theory together. Subsequent scenes show
              detectives coercing testimony from, or physically beating, The Five;


  [13589-0001/3442715/1]                           13
Case 2:20-cv-00180-JLB-MRM  Document
       Case 2:20-cv-00180 Document 1 43-1   Filed 07/01/20
                                     Filed 03/18/20        Page
                                                      Page 14     15 of
                                                              of 119    120 PageID
                                                                     PageID  14    650




             h) concealing exculpatory DNA evidence from defense counsel; and

             i) forcing ADA Lederer to prosecute a case against The Five for which there was
                insufficient evidence.
  As fully addressed below, these scenes—which portray Ms. Fairstein undertaking unlawful and

  unethical acts grounded in racist motivations—are complete fabrications and readily contradicted

  by evidence in the public record.

             47.     Defendants, acting with actual malice, designed When They See Us to incite

  anger, hatred and ridicule against Ms. Fairstein in particular. They have succeeded in their

  intended result as, among other things, Ms. Fairstein’s professional and personal reputations

  have been irreparably damaged by the false and defamatory manner in which she is portrayed in

  the film series. She has received threats of death and bodily harm. News outlets have reported on

  the film as if it is a documentary, even weaving scenes from the film into broadcasts purporting

  to report the news.14

             48.     Defendants have made no efforts to correct the public’s misperception that When

  They See Us is a documentary in which Ms. Fairstein was accurately and truthfully portrayed. On

  the contrary, Defendants have asserted on numerous occasions that the film is an accurate and

  truthful depiction of events, particularly with respect to the scenes in which Ms. Fairstein

  appears, and maintained falsely that Ms. Fairstein’s language and actions are taken from trial

  transcripts and sworn testimony.

             A. Part One

             49.     Part One, or the first episode of When They See Us, is the episode in which Ms.

  Fairstein is most prominently featured. This episode contains a number of scenes which portray

  Ms. Fairstein in a false and defamatory manner, each scene building on the next to depict Ms.

  14
       See, e.g., https://www.youtube.com/watch?v=5PDz5m5bkbo.


  [13589-0001/3442715/1]                               14
Case 2:20-cv-00180-JLB-MRM  Document
       Case 2:20-cv-00180 Document 1 43-1   Filed 07/01/20
                                     Filed 03/18/20        Page
                                                      Page 15     16 of
                                                              of 119    120 PageID
                                                                     PageID  15    651




  Fairstein as desperate to pin the brutal rape and beating of Ms. Meili on innocent children of

  color; manipulating evidence and the media to build a case against The Five; and knowingly and

  willingly breaking the law to build the prosecution’s case.

             50.       Publicly available evidence from the original trial, as well as the lawsuit filed by

  The Five against New York City, demonstrates that Ms. Fairstein was falsely portrayed in Part

  One, as described below.

                   1. The Crime Scene: Morning of April 20, 1989

             51.       The beginning of the film depicts Mr. Richardson being beaten by an NYPD

  officer in Central Park. See Part One, at 7:20-7:30.15 The title of the film series appears on screen

  and, within 10 seconds of the image of Mr. Richardson being beaten, Ms. Fairstein appears.

             52.       Ms. Fairstein is falsely depicted in this first scene at the Meili crime scene in

  Central Park on the morning of April 20, 1989. Ms. Fairstein looks around and says “What the

  fuck was she doing here?” and “Make sure to get those drag marks…. Clear as day. His

  footsteps, her body.” Part One, 7:30-8:50 (emphasis added).

             53.       The scene falsely depicts Ms. Fairstein as heading up the NYPD’s Crime Scene

  Unit’s (“CSU”) work in collecting evidence—evidence which will later be used against The

  Five. Ms. Fairstein was never in Central Park on that day. Ms. Fairstein had no oversight over

  the CSU, nor did she have any contact or communication with any CSU detectives on April 20,

  1989.

             54.       This scene also falsely depicts Ms. Fairstein as concluding that there was only one

  individual involved in the rape. This sets up the viewer to question Ms. Fairstein’s credibility as

  she is falsely portrayed throughout Part One as responsible for the pursuit of rape charges against

  The Five.
  15
       This form of citation is to the time stamp of each scene referenced in a given episode of the film series.


  [13589-0001/3442715/1]                                       15
Case 2:20-cv-00180-JLB-MRM  Document
       Case 2:20-cv-00180 Document 1 43-1   Filed 07/01/20
                                     Filed 03/18/20        Page
                                                      Page 16     17 of
                                                              of 119    120 PageID
                                                                     PageID  16    652




            55.      As shown in publicly available trial transcripts (two trials, in fact) from the New

  York City Law Department’s website,16 Ms. Fairstein was not at the crime scene on April 20,

  1989.17 Nor was Michael Sheehan (“Detective Sheehan”), an NYPD detective who appears in

  the film scene with Ms. Fairstein, at the crime scene on the morning of April 20, 1989.18 In fact,

  on April 20, 1989, Fairstein was never in Central Park.

            56.      The crime scene was processed only and entirely by the NYPD, more specifically

  Detective Robert Honeyman, as directed by Night Watch homicide detectives, leading into the

  morning hours of April 20, 1989.19 Ms. Fairstein was not in charge of the police investigation in

  Central Park nor in the various stationhouses. She never directed any police activity in this

  case.20

                  2. 24th Precinct: Morning of April 20, 1989

            57.      The next false depiction of Ms. Fairstein is getting out of a police car in front of

  the 24th Precinct and entering the Precinct on the morning of April 20, 1989. Part One, at 8:50.

  Ms. Fairstein was not at any police precinct until approximately 8:30 p.m. on the night of April

  20th when she met ADA Lederer, the prosecutor assigned to the case, at the 20th Precinct to assist

  her as needed.21


  16
     As part of the settlement between New York City and Messrs. Salaam, Wise, Richardson, Santana and McCray,
  the New York City Law Department created a public website on which it posted hundreds of thousands of pages of
  documents from the original trial, as well as the civil litigation brought by The Five against the City. The site went
  live in July 2018. http://www.nyc-cpj.org/Home. See also https://www1.nyc.gov/site/law/index.page, at “In re
  McCray (Central Park Jogger Case).”
  17
      See 11/13/89 Suppression Hearing Testimony of ADA L. Fairstein, at NYCLD_015187, NYCLD_015197-
  NYCLD_015198 (stating that, on April 21, 1989, it was the first time she had been to the area); M. Sheehan 5/9/13
  Dep. Tr., at NYCLD_044145-NYCLD_044147; W. Roe 11/22/11 Dep. Tr., at NYCLD_060899-NYCLD_060902.
  18
     10/25/89 Suppression Hearing Testimony of Det. M. Sheehan, at NYCLD_018954-018956 (testifying that he
  reported to Central Park Precinct during the afternoon hours of April 20 th when his shift started).
  19
     11/2/90 Testimony of Det. R. Honeyman, Richardson/Wise Trial, at NYCLD_019626-NYCLD_19650; 7/2/90
  Testimony of PO E. Reynolds, McCray, Salaam, Santana Trial, at NYCLD_023705-NYCLD_023707.
  20
     7/2/90 Testimony of PO E. Reynolds, McCray, Salaam, Santana Trial, at NYCLD_023569-NYCLD_023572,
  NYCLD_023597-NYCLD_023607, NYCLD_023612-NYCLD_023614, NYCLD_023669; 8/6/90 Testimony of
  ADA L. Fairstein, McCray, Salaam, Santana Trial, at NYCLD_015465-NYCLD_015468.
  21
     8/6/90 Testimony of ADA L. Fairstein, McCray, Salaam, Santana Trial, at NYCLD_015465- NYCLD_015468.


  [13589-0001/3442715/1]                                   16
Case 2:20-cv-00180-JLB-MRM  Document
       Case 2:20-cv-00180 Document 1 43-1   Filed 07/01/20
                                     Filed 03/18/20        Page
                                                      Page 17     18 of
                                                              of 119    120 PageID
                                                                     PageID  17    653




           58.       The NYPD’s interviews of young men picked up by NYPD officers in Central

  Park on the night of April 19th began at the Central Park Precinct.22 At some point during the

  early evening hours of April 20, 1989, the case was moved to the 20th Precinct. At around

  midnight, or in the early morning of April 21, 1989, the interviews were moved to the 24 th

  Precinct.23

                 3. Creating A Press Narrative: April 20, 2019

           59.       The next false depiction of Ms. Fairstein has her drafting a press release to give to

  reporters waiting outside the 24th Precinct. This occurs, again, on the morning of April 20, 1989.

  In Part One, immediately after Ms. Fairstein arrives at the 24th Precinct, she begins drafting the

  press release about the case, incorporating details that she learned from the crime scene. Ms.

  Fairstein is then depicted as stating, “Got to get this statement out, a few reporters out there.”

  Part One, 8:50-9:19.

           60.       Ms. Fairstein was not only absent from any police precinct on the morning of

  April 20th, she did not have details about the jogger from the crime scene because she had not yet

  visited the crime scene. She only learned of the attacks on Ms. Meili when she received a call at

  her home from a police lieutenant on the morning of April 20, 1989.24

           61.       Ms. Fairstein did not draft any press release about any aspect of the case. This

  scene is a false portrayal of Ms. Fairstein creating a narrative for the press about the Central Park

  jogger case for which she was not responsible. This is significant because the press has been

  widely criticized as fueling racial tensions in New York City, and against The Five, during the

  days following the attack on Ms. Meili. In the scene, Ms. Fairstein is falsely portrayed as the

  22
     See generally 7/2/90 Testimony of PO E. Reynolds, McCray, Salaam, Santana Trial.
  23
     10/25/89 Suppression Hearing Testimony of Det. M. Sheehan, at NYCLD_018976-NYCLD_018985; 10/27/89
  Suppression Hearing Testimony of Det. M. Sheehan, at NYCLD_019008-NYCLD_019017.
  24
     L. Fairstein 4/23/13 Dep. Tr., at NYCLD_039089-NYCLD_039094; Testimony of ADA L. Fairstein, McCray,
  Salaam, Santana Trial, at NYCLD_015464-NYCLD_015467.


  [13589-0001/3442715/1]                              17
Case 2:20-cv-00180-JLB-MRM  Document
       Case 2:20-cv-00180 Document 1 43-1   Filed 07/01/20
                                     Filed 03/18/20        Page
                                                      Page 18     19 of
                                                              of 119    120 PageID
                                                                     PageID  18    654




  source of that inflammatory information. In fact, DA Morgenthau had a strict policy about his

  lawyers not talking to the press about ongoing investigations. All press releases were drafted by

  the NYPD Public Relations Office or, after arrest, by the DA’s Public Relations Office.

                 4. Interrogating Unaccompanied Minors About “Wilding”

           62.       After working on the press release, as described supra, Ms. Fairstein next asks out

  loud what “wiling out” or “wilding” is when reading from a folder. Part One, 9:46-9:55.

           63.       Immediately after asking about the meaning of “wiling” or “wilding,” Ms.

  Fairstein is seen walking past a 24th Precinct banner in a building lobby, past Mr. Santana’s

  grandmother and father, asking for Detective Farrell. This scene is set at 8:00 a.m. on April 20,

  1989. New York City Police Officer Eric Reynolds (“Officer Reynolds”) is also in this scene,

  speaking with Mr. Santana’s father. Part One, 9:55-11:01.

           64.       Publicly available transcripts demonstrate that Mr. Santana was at the Central

  Park Precinct—not the 24th—in the morning hours of April 20th, along with his grandmother and

  father.25 Again, Ms. Fairstein was never at any police precinct on the morning of April 20th,

  including the Central Park Precinct.26 This was confirmed by Officer Reynolds, who testified at

  trial that Ms. Fairstein was not at the Central Park Precinct during the morning hours of April

  20th.27 The testimony of an NYPD Detective who interviewed Mr. Santana at the Central Park

  Precinct in the afternoon and evening hours of April 20th confirmed that Ms. Fairstein was not at




  25
     7/2/90 Testimony of PO E. Reynolds, McCray, Salaam, Santana Trial, at NYCLD_023530-NYCLD_23541,
  NYCLD_23593-23596, NYCLD_023625-NYCLD_023648.
  26
     8/6/90 Testimony of ADA L. Fairstein, McCray, Salaam, Santana Trial, at NYCLD_015433, NYCLD_015464-
  015467; 7/2/90 Testimony of PO E. Reynolds, McCray, Salaam, Santana Trial, at NYCLD_023612-
  NYCLD_023614; L. Fairstein 4/23/13 Dep. Tr., at NYCLD_039089-NYCLD_039094.
  27
     7/2/90 Testimony of PO E. Reynolds, McCray, Salaam, Santana Trial, at NYCLD_023612-NYCLD_023614.


  [13589-0001/3442715/1]                             18
Case 2:20-cv-00180-JLB-MRM  Document
       Case 2:20-cv-00180 Document 1 43-1   Filed 07/01/20
                                     Filed 03/18/20        Page
                                                      Page 19     20 of
                                                              of 119    120 PageID
                                                                     PageID  19    655




  the Central Park Precinct during that timeframe.28 The first time he saw Ms. Fairstein was when

  she arrived with ADA Lederer at the 20th Precinct during the evening hours of April 20, 1989.29

           65.       Ms. Fairstein appears in the next scene in a room full of young men of color, who

  were allegedly involved in the attacks in Central Park. They are not with their parents. Part One,

  11:00-12:38. When Ms. Fairstein enters the room, she spots Mr. Richardson, with a black eye,

  and harshly asks, “What happened to that one?” Id.

           66.       In the scene, Ms. Fairstein raises the issue of “wilding” again with a detective,

  believed to be Detective Farrell. She is told by the detective that the young men are ages 13 or

  14. Detective Sheehan is also in the room. Id. Ms. Fairstein then begins questioning the young

  men without reading them their Miranda rights, in violation of New York State law, which

  prohibited the questioning of minors under age 16 without a parent present. Id.30 Ms. Fairstein

  asks a young man if he saw bad people doing bad things in the park. The young man responds

  that he was with his “boy Tron.” Ms. Fairstein then asks if the young man was “out wilding with

  Tron,” (Antron McCray), and asks for Mr. McCray’s address. Id. The young man responds that

  Tron lives at Schomberg. Id.

           67.       Ms. Fairstein never spoke with Detective Farrell in regard to the case.31 Ms.

  Fairstein never questioned any of the young men in custody—including any of the Five—on

  April 20th, at any police precinct.

           68.       Ms. Fairstein was, further, unfamiliar with the terms “wiling out” or “wilding,” or

  any given meaning to those terms, at the time of the attacks in Central Park.




  28
       11/8/89 Suppression Hearing Testimony of Det. H. Arroyo, at NYCLD_017516-NYCLD_017517,
  NYCLD_017529-NYCLD_017531.
  29
     7/16/90 Testimony of Det. H. Arroyo, McCray, Salaam, Santana Trial, at NYCLD_017753-NYCLD_017756.
  30
     New York Family Court Act § 305.2.
  31
     J. Farrell 2/22/13 Dep. Tr., at NYCLD_058208-NYCLD_058212.


  [13589-0001/3442715/1]                             19
Case 2:20-cv-00180-JLB-MRM  Document
       Case 2:20-cv-00180 Document 1 43-1   Filed 07/01/20
                                     Filed 03/18/20        Page
                                                      Page 20     21 of
                                                              of 119    120 PageID
                                                                     PageID  20    656




           69.       Publicly available documents show that the portrayal of Ms. Fairstein unlawfully

  questioning unaccompanied minors to get information about Mr. McCray is false and never

  happened. On the night of April 19, 1989, when Clarence Thomas (“Mr. Thomas”) and Mr.

  Richardson were picked up at Central Park and placed in a police van to be taken to the Central

  Park Precinct for questioning, both Mr. Thomas and Mr. Richardson told NYPD Officer Robert

  Powers (“Officer Powers”) that they know who did the “murder” in the Park.32 Both named Mr.

  McCray and told the police officer where Mr. McCray lived.33 This occurred before any

  prosecutors were even notified about the crimes in the Park, and hours before Ms. Meili’s body

  was found.34

           70.       According to his testimony, Officer Powers arrived at the Central Park Precinct

  with Mr. Thomas and Mr. Richardson shortly before 11:30 p.m. on the night of April 19, 1989.

  He then made phone calls on behalf of Mr. Richardson and Mr. Thomas.35 As a result, Mr.

  Thomas’ mother came down to the Central Park Precinct. She brought Mr. McCray and his

  mother with her.36 Mr. McCray was not arrested at that time. Nor was he interviewed.37

           71.       In a subsequent interview at the Central Park Precinct, Mr. Thomas identified Mr.

  McCray as present during the assault of a homeless person and a male jogger in Central Park on

  the night of April 19, 1989. This interview was conducted in the presence of Mr. Thomas’

  mother, after he was read his rights, and occurred in the early morning hours of April 20, 1989,

  before any prosecutors had been notified of the crimes in Central Park. The interview took place

  in the juvenile room at the Central Park Precinct. Officer Reynolds was present and the interview

  32
     10/16/89 Suppression Hearing Testimony of PO R. Powers, at NYCLD_024495-NYCLD_024496.
  33
     Id.
  34
       10/16/19 Suppression Hearing Testimony of PO R. Powers, at NYCLD_024466-NYCLD_024499,
  NYCLD_024546-024547; 10/13/89 Suppression Hearing Testimony of PO E. Reynolds NYCLD_023067-023101.
  NYCLD_023219; L. Fairstein 4/23/13 Dep. Tr., at NYCLD_039089-NYCLD_039094.
  35
     10/16/19 Suppression Hearing Testimony of PO R. Powers, at NYCLD_024498-NYCLD_024506.
  36
     Id. at NYCLD_024507-NYCLD_024512.
  37
     Id. See also A. McCray 4/2/13 Dep. Tr., at NYCLD_046476-NYCLD_046507.


  [13589-0001/3442715/1]                            20
Case 2:20-cv-00180-JLB-MRM  Document
       Case 2:20-cv-00180 Document 1 43-1   Filed 07/01/20
                                     Filed 03/18/20        Page
                                                      Page 21     22 of
                                                              of 119    120 PageID
                                                                     PageID  21    657




  was conducted by NYPD Detective Farrell. The only other person present was NYPD Detective

  Glen Whelpley (“Detective Whelpley”).38

           72.       At around 11:30 a.m. on the morning of April 20th, Reynolds, Farrell and other

  NYPD detectives re-interviewed Mr. Thomas at his home in the presence of his mother.

  Immediately thereafter, they went to Mr. McCray’s home. Officer Reynolds and NYPD

  detectives spoke to Mr. McCray’s mother and father, both of whom accompanied him to the

  Central Park Precinct for questioning. Mr. McCray was asked to wear his clothing from the night

  of April 19, 1989 and complied, with his parents’ consent. The clothes were caked in mud.39

           73.       As the public record shows, Ms. Fairstein did not interview any minors about the

  involvement, or location of, Mr. McCray, and was not even at the Central Park Precinct when

  Mr. Thomas’ interview was conducted, and Mr. McCray appeared at, the Central Park Precinct.

           74.       Portraying Ms. Fairstein as using the term “wilding” when questioning

  unaccompanied minors in violation of the law, adds to the defamatory nature of the scene, as the

  term “wilding” was first used by a number of the approximately thirty (30) young men

  questioned about the riot and attacks in Central Park, not by Ms. Fairstein. The term “wilding,”

  was then adopted by the press when reporting on the Central Park jogger case 40 and has widely

  been questioned and analyzed. In the present day, the term is viewed as a word which stoked the

  public’s fear of young black men, and caused the public to view them as criminals rather than

  people, including in the Central Park jogger case.41


  38
      10/13/89 Suppression Hearing Testimony of PO E. Reynolds, at NYCLD_023129, NYCLD023136-
  NYCLD_023139. See E. Reynolds 7/20/11 Dep. Ex. 11; Farrell Dep. Ex. 2, at NYCLD_058344, NYCLD_058348-
  NYCLD_058349; Farrell Dep. Ex. 4, at NYCLD_058353-058354.
  39
     10/13/89 Suppression Hearing Testimony of PO E. Reynolds, at NYCLD_023141-023145. See also E. Reynolds
  7/20/11 Dep. Ex. 11, at NYCLD_057950-NYCLD_057951. See Farrell Dep. Ex. 4, at NYCLD_058353-
  NYCLD_058354. See A. McCray 4/2/13 Dep. Tr., at NYCLD_046476-NYCLD_046507.
  40
     Pitt, D., Jogger’s Attackers Terrorized At Least 9 In 2 Hours, N.Y. Times, Apr. 22, 1989.
  41
     See https://www.oxygen.com/martinis-murder/what-is-wilding-central-park-5 (dated on the same day that When
  They See Us premiered); https://www.theatlantic.com/entertainment/archive/2019/06/when-they-see-us-shows-


  [13589-0001/3442715/1]                               21
Case 2:20-cv-00180-JLB-MRM  Document
       Case 2:20-cv-00180 Document 1 43-1   Filed 07/01/20
                                     Filed 03/18/20        Page
                                                      Page 22     23 of
                                                              of 119    120 PageID
                                                                     PageID  22    658




           75.       The distinction between the use of the term “wiling” or “wilding”—and the

  portrayal of Ms. Fairstein using the term “wilding” rather than “wiling”—is significant. As stated

  by Ms. DuVernay in an interview with National Public Radio:42

           wiling out is - does not mean, you know, gang-raping women. Wiling out is
           hanging out, you know, kind of like being free for the night and, like, just, you
           know, acting, you know, carefree. And I always have trouble when I try to
           translate urban slang into (laughter) something else, but it is - it's not a wolf pack
           of animal-like thugs going into the park to, you know, torture and demean and
           assault and rape people. That's not what wiling out means. So part of what we do
           in our piece is try to kind of trace and track how wiling out becomes wilding
           becomes wolf pack becomes, you know, animals becomes, you know, a prison
           sentence for these five boys.
           76.       By her own account, Ms. DuVernay’s use of the term “wilding” was intentional,

  and meant to signal growing hostility and racism against The Five. Though the public record

  shows that Ms. Fairstein was not involved in questioning young men, or The Five, in the manner

  in which she is portrayed in When They See Us, Defendants intentionally elected to falsely depict

  Ms. Fairstein not only engaging in unlawful conduct but using the loaded term “wilding” to

  support the role in which they cast Ms. Fairstein, as the villain in a racist plot against The Five.

                 5. Putting Together A Timeline

           77.       During the scene in which Ms. Fairstein is falsely depicted as questioning

  unaccompanied minors, she says to Detective Farrell, “So you were just going to let possible

  witnesses to a rape go on a family court ticket? We’ve got a lady raped and clinging to life here.

  I want their interviews on my desk immediately so I can put together a timeline.” Part One,

  12:39-13:03. Here, Ms. Fairstein is portrayed as imbuing urgency into completing the

  investigation and hastening the interviews of unaccompanied minors.


  cases-impact-us-policy/590779/; https://www.npr.org/2019/06/19/733722341/ava-duvernay-focuses-on-the-central-
  park-5s-perspective-now-people-know
  42
     https://www.npr.org/2019/06/19/733722341/ava-duvernay-focuses-on-the-central-park-5s-perspective-now-
  people-know


  [13589-0001/3442715/1]                               22
Case 2:20-cv-00180-JLB-MRM  Document
       Case 2:20-cv-00180 Document 1 43-1   Filed 07/01/20
                                     Filed 03/18/20        Page
                                                      Page 23     24 of
                                                              of 119    120 PageID
                                                                     PageID  23    659




           78.       This is a false depiction in several respects. Ms. Fairstein never had a

  conversation with Detective Farrell in regard to the case,43 never directed any part of the NYPD

  investigation nor discussed which individuals would be held in custody and which would be

  released with a family court ticket.44

           79.       Next, Ms. Fairstein is seen sitting at a desk on the same day, April 20th, reviewing

  paperwork and placing Post-It notes on a map of Central Park. Detective Sheehan enters the

  room and Ms. Fairstein says, “Farrell’s interviews with the boys are in, all of this is happening in

  the Park and it’s not connected?” Part One, 15:58-16:52. This shows viewers that Detective

  Farrell complied with Ms. Fairstein’s directive to rush the interviews so she could put together a

  timeline to connect the rape to the other assaults that happened in Central Park on the night of

  April 19, 1989. Ms. Fairstein then places a Post-It note on the map that says “RAPE” and then

  declares to Detective Sheehan, “they’re not witnesses, they’re suspects.” Id.

           80.       This is yet another complete fabrication. Apart from the fact that, as set forth

  supra, Ms. Fairstein was not at any precinct at the times and places depicted, and did not

  question unaccompanied minors, including about Mr. McCray, neither Detective Farrell nor

  Detective Whelpley interacted with Ms. Fairstein during the case, nor did she give any orders or

  commands to them during the investigation of the crimes that occurred in Central Park on the

  night of April 19, 1989.45

           81.       Ms. Fairstein’s interaction with Detective Sheehan also did not occur. Nor did she

  ever speak the words attributed to her to Detective Sheehan. Detective Sheehan was at the

  43
     J. Farrell 2/22/13 Dep. Tr., at NYCLD_058208-NYCLD_058212.
  44
     These decisions were made by members of the NYPD at the Central Park Precinct on April 19-20, 1989—where
  Ms. Fairstein never was. See 10/13/89 Suppression Hearing Testimony of PO E. Reynolds, at NYCLD_023104-
  NYCLD_023106, NYCLD_023117-NYCLD_023129, NYCLD_023216-NYCLD_023222, NYCLD023257-
  NYCLD_023266, NYCLD_023268-NYCLD_23270, NYCLD-023274-NYCLD_023276.
  45
     J. Farrell 2/22/13 Dep. Tr., at NYCLD_058208-NYCLD_058212 (Farrell didn’t really know Fairstein, couldn’t
  recall working with her and didn’t “keep track of her” after 1986); G. Whelpley 10/12/11 Dep. Tr., at
  NYCLD_058056-58059 (did not personally know Ms. Fairstein, did not know she was working on Meili case).


  [13589-0001/3442715/1]                              23
Case 2:20-cv-00180-JLB-MRM  Document
       Case 2:20-cv-00180 Document 1 43-1   Filed 07/01/20
                                     Filed 03/18/20        Page
                                                      Page 24     25 of
                                                              of 119    120 PageID
                                                                     PageID  24    660




  Central Park Precinct on the afternoon, and into the early evening hours, of April 20, 1989.46 He

  did not see Ms. Fairstein until the early morning hours of April 21, 1989.47

           82.       Per Ms. Fairstein’s publicly available trial testimony, she arrived at the 20th

  Precinct at around 8:30 p.m. on April 20th to assist ADA Lederer. At no time did Ms. Fairstein

  supervise the police investigation, according to her own testimony and the publicly available

  testimony of every police officer, detective, and supervising officer who worked on the

  investigation.48 ADA Lederer—not Ms. Fairstein—was in charge of the Manhattan District

  Attorney’s investigation.49

           83.       In a later scene, Ms. Fairstein is seen in front of a large map plotting the female

  jogger’s path. She notes a 45-minute discrepancy in the timeline and says, “how can the same

  kids be raping her at the same time they are jumping bicyclists way over there?” A detective in

  the room says, “We got problems.” Ms. Fairstein then comes up with a new order for the attacks,

  saying that the rape happened so obviously there was enough time. Part One, 34:45-36:24.

           84.       This is yet another entirely false and defamatory scene. Ms. Fairstein was never in

  front of a map plotting the female jogger’s path. On April 20, 1989, there was no one present—

  46
     10/25/89 Suppression Hearing Testimony of Det. M. Sheehan, at NYCLD_018954-018959, NYCLD_018963-
  018964, NYCLD_018981-NYCLD_018994.
  47
     10/25/89 Suppression Hearing Testimony of Det. M. Sheehan, at NYCLD_018954-NYCLD_018994; M. Sheehan
  5/9/13 Dep. Tr., at NYCLD_044001-NYCLD_044147.
  48
     8/6/90 Testimony of ADA L. Fairstein, McCray, Salaam, Santana Trial, at NYCLD_015468-NYCLD_015469.
  See 7/2/90 Testimony of PO E. Reynolds, McCray, Salaam, Santana Trial, at NYCLD_023612-NYCLD_023614;
  10/13/89 Suppression Hearing Testimony of PO E. Reynolds, at NYCLD_023129, NYCLD023136-
  NYCLD_023145; 7/20/11 E. Reynolds Dep. Ex. 11; 11/8/89 Suppression Hearing Testimony of Det. H. Arroyo, at
  NYCLD_017528-NYCLD_17531; 7/16/90 Testimony of Det. H. Arroyo, McCray, Salaam, Santana Trial, at
  NYCLD_017753-NYCLD_017756; 11/13/90 Testimony of Det. J. Hartigan, Richardson/Wise Trial, at
  NYCLD_018270-NYCLD_018281,                NYCLD_018334-18337,             NYCLD_018356,        NYCLD_018359-
  NYCLD_018360,          NYCLD_018390-NYCLD_018392,                  NYCLD_018396-018397,        NYCLD0018411-
  NYCLD0018414; 7/25/90 Testimony of Det. M. Sheehan, McCray, Salaam, Santana Trial, at NYCLD_019175-
  019178, NYCLD_019204-NYCLD_019205; 10/25/89 Suppression Hearing Testimony of Det. M. Sheehan, at
  NYCLD_018954-018958, NYCLD_018963-NYCLD_018964; 10/25/89 Suppression Hearing Testimony of Det. J.
  Taglioni, at NYCLD_06915-06933; 10/24/89 Suppression Hearing Testimony of Det. H. Hildebrandt, at
  NYCLD016983-NYCLD017000; Farrell Dep. Ex. 4, at NYCLD_058353-058354.
  49
     A. Clements 4/4/13 Dep. Tr., at NYCLD_035224-NYCLD_035225, NYCLD_035230-NYCLD_035232 (noting
  that ADA Lederer would not have had a supervisor with her at any police precinct because assistant district
  attorneys handled matters on their own). See also L. Fairstein 4/23/13 Dep. Tr., at NYCLD_39129-NYCLD_39133.


  [13589-0001/3442715/1]                              24
Case 2:20-cv-00180-JLB-MRM  Document
       Case 2:20-cv-00180 Document 1 43-1   Filed 07/01/20
                                     Filed 03/18/20        Page
                                                      Page 25     26 of
                                                              of 119    120 PageID
                                                                     PageID  25    661




  including Ms. Fairstein—who knew the path the female jogger had taken. In fact, Ms. Meili

  remained in a coma at Metropolitan Hospital for eleven days from the time she was found in the

  Park, and there was no person who knew where she had been running. Nor did Ms. Fairstein

  have knowledge of the locations of all the attacks in Central Park, as some of the victims and

  witnesses did not come forward until days later.50 Ms. Fairstein did not discuss the timeline or

  order of the attacks with police during the course of the investigation.

           85.       Ms. Fairstein was not responsible for putting together, nor did she put together, a

  timeline of events during the course of the interviews that took place between April 19, 1989-

  April 21, 1989 or anytime thereafter. At some point before presenting the case to the Grand Jury

  in the weeks that followed, and after developing information from many more witnesses, ADA

  Lederer and ADA Clements—working at the District Attorney’s Office and not at an NYPD

  stationhouse—created their own timeline of events, separate and distinct from the NYPD

  timeline.51 NYPD Detective Robert Nugent was also tasked with putting together a timeline for

  when Ms. Meili was attacked.52 Ms. Fairstein did not participate in the creation of any of these

  timelines.

           86.       Ms. Fairstein’s role in the case was as a witness. She testified at pre-trial hearings

  and at trial about a visit to the Central Park crime scene with Messrs. Wise and Richardson, as

  well as conversations with Mr. Salaam’s mother, relatives and a family friend.53

                 6. Fighting with Nancy Ryan Over Who Would Prosecute Case




  50
     See E. Lederer 7/24/13 Dep. Tr., at NYCLD_036699-NYCLD_036723 and Ex. 27.
  51
     Id.
  52
     R. Nugent 11/19/10 Dep. Tr., at NYCLD_044971-044973 (discussing Detective Nugent’s investigation of jogger
  timeline). See also Report to Police Commissioner, Ex. F, Timeline Chart, at NYCLD_031921-031923.
  53
      A. Clements 4/4/13 Dep. Tr., at NYCLD_035308-NYCLD_035314. See generally Suppression Hearing
  Testimony of ADA L. Fairstein; Trial Testimony of L. Fairstein.


  [13589-0001/3442715/1]                               25
Case 2:20-cv-00180-JLB-MRM  Document
       Case 2:20-cv-00180 Document 1 43-1   Filed 07/01/20
                                     Filed 03/18/20        Page
                                                      Page 26     27 of
                                                              of 119    120 PageID
                                                                     PageID  26    662




             87.     In the next false depiction of Ms. Fairstein, she is having an argument about the

  case with ADA Ryan at the 24th Precinct, during the day, on April 20, 1989. ADA Ryan was not

  involved in the original investigation in April 1989. ADA Ryan had no conversations or

  meetings with Ms. Fairstein about the case in April 1989. In 2002, ADA Ryan re-investigated the

  case against The Five after Matias Reyes confessed to the rape of Ms. Meili, and she supported

  the motion to vacate the convictions against The Five.

             88.     In this scene concerning ADA Ryan, Ms. Fairstein is shown walking through the

  24th Precinct with a female police officer, telling her to get ADA Lederer on the phone. The

  officer tells Ms. Fairstein that ADA Ryan has already been assigned to the case, to which Ms.

  Fairstein replies, “This is a sex crime not a homicide.” Part One, 16:53-17:03.

             89.     Nothing about this scene is true. Ms. Fairstein was never at a police precinct at the

  time depicted. She spent the day of April 20th at her office in Lower Manhattan. Ms. Fairstein

  spoke with ADA Lederer by phone between their offices at Hogan Place and later met ADA

  Lederer, at the 20th Precinct, at around 8:30 p.m.54 ADA Ryan was not assigned to the case in

  April, 1989.

             90.     In another completely falsified and defamatory scene, ADA Ryan appears at the

  24th Precinct stationhouse, and she and Ms. Fairstein call DA Morgenthau. During that call,

  ADA Ryan says that Homicide has been handling the case and she was at the crime scene before

  daylight, to which Ms. Fairstein replies, “Well I got there before you. I have had precinct guys

  here interviewing suspects.” ADA Ryan incredulously says “Suspects? A dozen kids harassing

  bicyclists.” Ms. Fairstein responds, “These kids were on a rampage.” She then goes on to say

  there were “3,412 rapes reported to the NYPD last year. 3,412 times someone was assaulted,



  54
       8/6/90 Testimony of ADA L. Fairstein, McCray, Salaam, Santana Trial, at NYCLD_015433-15435.


  [13589-0001/3442715/1]                                26
Case 2:20-cv-00180-JLB-MRM  Document
       Case 2:20-cv-00180 Document 1 43-1   Filed 07/01/20
                                     Filed 03/18/20        Page
                                                      Page 27     28 of
                                                              of 119    120 PageID
                                                                     PageID  27    663




  held down, threatened, degraded, forced. This is an epidemic, we are not in control and we can

  be.” Morgenthau tells the two of them to work it out. Part One, 17:03-18:41.

           91.       These events never happened. These words between ADA Ryan, Ms. Fairstein

  and DA Morgenthau were never spoken. Ms. Fairstein was never at the crime scene on the

  morning of April 20th. In fact, on the morning of April 20th, shortly after Ms. Fairstein was

  notified about the attacks in Central Park, she called DA Morgenthau at his home to tell him

  about the riot and the rape of an as yet unidentified female jogger. At that time, Trial Division

  Chief John Fried assumed his unit would handle the case because it might become a homicide if

  the female jogger did not survive.

           92.       The scene is a complete fabrication. ADA Ryan was not involved in the case in

  April, 1989. Nor did any argument occur between Ms. Fairstein and ADA Ryan over who would

  handle the case.55 ADA Ryan’s presence in Part One is significant because she was heavily

  involved in vacating the convictions years later, and the scene suggests that, had Ms. Fairstein

  not taken charge of the case (which, in reality, she did not do), The Five would not have been

  charged with, or convicted of, raping Ms. Meili.

           93.       Ms. Fairstein is portrayed as acting without reason, to use innocent young men as

  an example to gain control over the rape epidemic in New York City at the time. ADA Ryan is

  shown as the voice of reason, confronting Ms. Fairstein because ADA Ryan believed that the

  young men in custody engaged in nothing more than harassment in Central Park on the night in

  question. ADA Ryan’s own statements contradict this portrayal. In her 2002 affirmation in

  support of vacating The Five’s convictions, which is part of the public record, ADA Ryan

  emphasized that, “[t]he other crimes committed on April 19 were grave and inexcusable—


  55
   L. Fairstein 4/23/13 Dep. Tr., at NYCLD_039089-NYCLD_039112. See A. Clements 4/4/13 Dep. Tr., at
  NYCLD_035217-NYCLD_035225.


  [13589-0001/3442715/1]                             27
Case 2:20-cv-00180-JLB-MRM  Document
       Case 2:20-cv-00180 Document 1 43-1   Filed 07/01/20
                                     Filed 03/18/20        Page
                                                      Page 28     29 of
                                                              of 119    120 PageID
                                                                     PageID  28    664




  unprovoked attacks on strangers, apparently undertaken for the fun of it, which left some

  terrorized, two knocked into unconsciousness, and one seriously injured.” 56

           94.       In the next scene, Ms. Fairstein is shown briefing police in front of a map of

  Central Park. ADA Ryan is present. Ms. Fairstein says, “They brutally raped a woman and

  discarded her like a piece of garbage, left her for dead, bleeding, bound, naked. And to think we

  were going to release these animals to family court and put them back on the streets.” Part One,

  18:42-19:48. Ms. Fairstein then notes a missing half-hour in the timeline, asking “What did these

  animals do between here and here (pointing to map)? Are there other victims still in the Park?”

  Id. ADA Ryan then approaches Ms. Fairstein and says, “Good luck, you’re gonna need it.” Id. at

  19:49. Every detail and line of dialogue in this scene is false.

           95.       This scene is also defamatory in that it portrays Ms. Fairstein as dehumanizing

  children of color by referring to them as “animals,” while trying to create support among police

  officers for a weak case, as indicated by ADA Ryan’s skepticism. This also, again, falsely

  portrays a feud between ADA Ryan and Ms. Fairstein over control of the investigation, as well

  as the case’s merits, setting up Ms. Fairstein as the wrongdoer responsible for the incarceration

  of innocent children of color.

           96.       Despite the wealth of evidence that ADA Ryan was not involved in the 1989

  investigation, and never argued with Ms. Fairstein over the case, Ms. DuVernay publicly

  affirmed the truth of the scene on Twitter. On June 2, 2019, Ms. DuVernay retweeted a Twitter

  post written by another user that quoted Part Four of the film series, stating: “When you were

  writing crime novels Kevin, Antron, Yusef, Raymon[d] and Korey were serving time for crimes



  56
    Ex. E to Article 78 Petition For A Judgment Requiring Justice Charles Tejada To Vacate Petitioner’s Judgments
  of Conviction, Nancy Ryan’s Affirmation In Response to Motion to Vacate Judgment of Conviction, December 5,
  2002, at ¶ 113 (NYCLD_030712-NYCLD_030713).


  [13589-0001/3442715/1]                                28
Case 2:20-cv-00180-JLB-MRM  Document
       Case 2:20-cv-00180 Document 1 43-1   Filed 07/01/20
                                     Filed 03/18/20        Page
                                                      Page 29     30 of
                                                              of 119    120 PageID
                                                                     PageID  29    665




  they didn’t commit. #FamkeJanssen Drop #Linda Fairstein@Penguinbooks @WhenTheySeeUs

  #WhenTheySeeUs.” Above this quoted tweet, Ms. DuVernay wrote:

           Famke played Nancy Ryan beautifully. And the arc of the Fairstein/Ryan
           relationship is real. Fairstein really battled Ryan for the case in 1989. Ryan really
           ended up getting it back after Matias Reyes confessed. Wild. #WhenTheySeeUs57

                 7. Calling for A Roundup of Young, Black “Thugs”

           97.       In the next scene, Ms. Fairstein is falsely portrayed as calling for a roundup of

  young, black males in Harlem, stating:

           I need that whole group…I need all of them. Every young black male who was in
           the park last night is a suspect in the rape of that woman who is fighting for her
           life right now. I want units out strong. Come on, guys. What did we miss? Let’s
           get an army of blue up in Harlem. You go into those projects and you stop every
           little thug you see. You bring in every kid who was in the park last night.58 Part
           One, at 19:54-20:30.

           98.       Again, this defamatory scene never occurred. Ms. Fairstein made no such

  statement nor gave any directions to police officers in the case. She was not involved in, or

  responsible for, the NYPD investigation into Ms. Meili’s attack, which was entirely under the

  supervision of senior police leaders present throughout the first 72 hours.59

           99.       Ms. Fairstein had no authority to direct NYPD officers to “round-up” or stop any

  young black men who were in Central Park or otherwise. She never gave orders to the


  57
     https://twitter.com/ava/status/1135331321952104448?lang=en
  58
     This scene is prominently featured in the trailer for When They See Us, released on April 19, 2019.
  59
     See 7/2/90 Testimony of PO E. Reynolds, McCray, Salaam, Santana Trial, at NYCLD_023569-NYCLD023572,
  NYCLD_023600, NYCLD_023602-023605, NYCLD_023612-NYCLD_023614; 10/13/89 Suppression Hearing
  Testimony of PO E. Reynolds, at NYCLD_023129-NYCLD_023131, NYCLD023136-NYCLD_023145; 7/20/11 E.
  Reynolds Dep. Ex. 11; 11/8/89 Suppression Hearing Testimony of Det. H. Arroyo, at NYCLD_017528-
  NYCLD_17531; 7/16/90 Testimony of Det. H. Arroyo, McCray, Salaam, Santana Trial, at NYCLD_017753-
  NYCLD_017756; 11/13/90 Testimony of Det. J. Hartigan, Trial of K. Richardson and K. Wise, at NYCLD_018270-
  NYCLD_018281,             NYCLD_018334-18337,             NYCLD_018356,           NYCLD_018359-NYCLD_018360,
  NYCLD_018390-NYCLD_018392, NYCLD_018396-018397, NYCLD0018411-NYCLD0018414; 7/25/90
  Testimony of Det. M. Sheehan, McCray, Salaam, Santana Trial, at NYCLD_019175-019178, NYCLD_019204-
  NYCLD_019205; 10/25/89 Suppression Hearing Testimony of Det. Michael Sheehan, at NYCLD_018954-018958,
  NYCLD_018963-NYCLD_018964; 10/25/89 Suppression Hearing Testimony of Det. J. Taglioni, at
  NYCLD_06915-06933; 10/24/89 Suppression Hearing Testimony of Det. H. Hildebrandt, at NYCLD016983-
  NYCLD017000; Farrell Dep. Ex. 4, at NYCLD_058353-058354.


  [13589-0001/3442715/1]                              29
Case 2:20-cv-00180-JLB-MRM  Document
       Case 2:20-cv-00180 Document 1 43-1   Filed 07/01/20
                                     Filed 03/18/20        Page
                                                      Page 30     31 of
                                                              of 119    120 PageID
                                                                     PageID  30    666




  investigating officers and detectives. By the time Ms. Fairstein first reached the 20th Police

  Precinct, at approximately 8:30 p.m. on April 20th,60 at least ten young men had been picked up

  for questioning. Messrs. Richardson, Santana and McCray had been picked up during the night

  of April 19th and into the day of the 20th.61 Detectives were dispatched from the 20th Precinct by

  their supervisors to find Mr. Salaam and Mr. Wise, and the two were picked up by those

  detectives, on the night of April 20th.62 The only orders to find and bring in persons of interest

  were given by NYPD supervisors.

           100.      The NYPD was solely in charge of bringing individuals in for questioning on

  April 19-21, 1989. The publicly available testimony of Officer Reynolds shows that there was an

  NYPD canvas of Central Park on the night of April 19, 1989, after numerous NYPD radio calls

  came in about assaults in the northern end of Central Park on a homeless man, a number of

  joggers, and taxi cabs driving through the area. The radio calls referred to young men of color as

  potential suspects in the assaults. Per Officer Reynolds, on the night of April 19, 1989, his

  supervisor, Sergeant Lail also organized a “show up” identification procedure for the homeless

  man who had been assaulted in Central Park. Sergeant Lail held a group of young men at a

  playground located near West 100th Street.63 Officer Reynolds was at the show up. The homeless

  man viewed the group and said they were not his attackers and they were let go.64

           101.      Shortly thereafter, Officer Reynolds and his partner, Officer Powers, came upon a

  large group of youths on Central Park West at 102nd Street, most of whom began to run when

  60
     Id.
  61
     See generally 10/13/89 and 10/16/89 Suppression Hearing Testimony of E. Reynolds; 7/2/90 Testimony of E.
  Reynolds, Trial of McCray, Salaam and Santana.
  62
      7/23/90 Testimony of J. Taglioni, McCray, Salaam and Santana Trial, at NYCLD_018540-NYCLD_018546,
  NYCLD_018573; 10/25/89 Suppression Hearing Testimony of Det. J. Taglioni, at NYCLD_06906-NYCLD_06918;
  11/17/89 Suppression Hearing Testimony of K. Wise, at NYCLD_06985-NYCLD_06989.
  63
     E. Reynolds 7/20/11 Dep. Tr., at NYCLD_057663-NYCLD_057668; 10/13/89 Suppression Hearing Testimony of
  E. Reynolds, at NYCLD_23070-NYCLD_23081; 7/2/90 Trial Testimony of E. Reynolds, McCray, Salaam and
  Santana Trial, at NYCLD_023497-NYCLD_023501.
  64
     E. Reynolds 7/20/11 Dep. Tr., at NYCLD_057663-NYCLD_057668.


  [13589-0001/3442715/1]                              30
Case 2:20-cv-00180-JLB-MRM  Document
       Case 2:20-cv-00180 Document 1 43-1   Filed 07/01/20
                                     Filed 03/18/20        Page
                                                      Page 31     32 of
                                                              of 119    120 PageID
                                                                     PageID  31    667




  they spotted a third police officer on a scooter. Per Officer Reynolds, Mr. Santana and Steve

  Lopez did not run and he approached and patted them down. His partner, Officer Powers, chased

  another few youths who split off from the first large group they saw. As a result of the canvas

  and chase, five individuals were brought back to the Central Park Precinct, including Mr.

  Thomas, Mr. Santana and Mr. Richardson.65 The five individuals in custody were interviewed

  and began naming other individuals, whom NYPD officers and/or detectives later sought for

  questioning.66 At this time, Ms. Meili’s body had not yet been found. Also, at this time, no

  prosecutors had been informed of the matters in Central Park.67

           102.      As detailed supra, the portrayal of Ms. Fairstein ordering police officers to round

  up suspects is factually false.

           103.      The scene is also defamatory because the actions and language attributed to Ms.

  Fairstein in the scene portray her as a racist, because she directs police to round up “every little

  thug” they see. The word “thug” has become recognized as a racist code word. As explained by

  Dr. John H. McWorter, a linguistics professor at Columbia University, in an interview with

  National Public Radio:

           Well, the truth is that thug today is a nominally polite way of using the N-word.
           Many people suspect it, and they are correct. When somebody talks about thugs
           ruining a place, it is almost impossible today that they are referring to somebody
           with blond hair. It is a sly way of saying there go those black people ruining




  65
     10/13/89 Suppression Hearing Testimony of PO E. Reynolds, NYCLD_23080-NYCLD_23106; 7/2/90 Testimony
  of E. Reynolds, McCray, Salaam, and Santana Trial , at NYCLD_023501-NYCLD_023529; E. Reynolds 7/20/11
  Dep. Tr., at NYCLD_057669-NYCLD_057689.
  66
     10/13/89 Suppression Hearing Testimony of PO E. Reynolds, at NYCLD_023141-023145. See also E. Reynolds
  Dep. Ex. 11; See Farrell Dep. Ex. 2, at NYCLD_058344, NYCLD_058348-NYCLD_058349; Farrell Dep. Ex. 4;
  11/8/89 Suppression Hearing Testimony of Det. H. Arroyo, at NYCLD_017357-017358; 10/25/89 Suppression
  Hearing Testimony of Det. John Taglioni, at NYCLD_006906-NYCLD_006918.
  67
     10/16/89 Suppression Hearing Testimony of PO R. Powers, at NYCLD_024466-NYCLD_024499,
  NYCLD_024546-024547; 10/13/89 Suppression Hearing Testimony of PO E. Reynolds NYCLD_023067-023101,
  NYCLD_023219; L. Fairstein 4/23/13 Dep. Tr., at NYCLD_039089-NYCLD_039094.


  [13589-0001/3442715/1]                             31
Case 2:20-cv-00180-JLB-MRM  Document
       Case 2:20-cv-00180 Document 1 43-1   Filed 07/01/20
                                     Filed 03/18/20        Page
                                                      Page 32     33 of
                                                              of 119    120 PageID
                                                                     PageID  32    668




           things again. And so anybody who wonders whether thug is becoming the new N-
           word doesn't need to. It most certainly is.68
  The publicly available evidence from the case files does not support the manner in which Ms.

  Fairstein was portrayed in this scene.

                8. Telling Officers “No Kid Gloves Here”

           104.      The next scene falsely depicts Ms. Fairstein telling the NYPD officers who are

  about to interview Mr. Richardson:

           We’ve got suspects, we’ve got kids in custody. Interrogate. Make them name their
           accomplices. This is not business as usual. The press is crawling all over this. No
           kid gloves here. These are not kids. They raped this woman. Our lady jogger
           deserves this. Part One, 22:35-22:53.

  The next image is of Mr. Richardson in an interrogation room, with a black eye, handcuffed to a

  chair. Part One, 22:54-24:17.

           105.      This scene portrays Ms. Fairstein not only as a racist, but unethical as well. Ms.

  Fairstein was not present at the Central Park Precinct when Mr. Richardson was brought to the

  precinct for questioning, nor was she present before—or during—the NYPD’s interview of Mr.

  Richardson.69 In fact, Ms. Fairstein was not involved in the NYPD’s questioning of witnesses or

  suspects at any precinct.70 Moreover, the involvement of the press in the Central Park Jogger

  case did not and could not affect any of Ms. Fairstein’s actions, because she had no role in

  supervising the police investigation.71



  68
     The Racially Charged Meaning Behind the Word “Thug,” NPR, All Things Considered, April 30, 2015, available
  at https://www.npr.org/2015/04/30/403362626/the-racially-charged-meaning-behind-the-word-thug.
  69
     10/13/89 Suppression Hearing Testimony of E. Reynolds, NYCLD_23080-NYCLD_23116; 7/2/90 Testimony of
  E. Reynolds, McCray, Salaam, Santana Trial, at NYCLD_023501-NYCLD_023529, NYCLD_023612-
  NYCLD_023614; E. Reynolds 7/20/11 Dep. Tr., at NYCLD_057669-NYCLD_057691. 11/28/90 Testimony of J.
  Hartigan, Trial of K. Richardson and K. Wise, at NYCLD_018270-NYCLD_018273; 11/8/89 Suppression Hearing
  Testimony of Det. H. Arroyo, at NYCLD_017529-NYCLD_17531; 7/16/90 Testimony of Det. H. Arroyo, McCray,
  Salaam, Santana Trial, at NYCLD_017753-NYCLD_017756; J. Hartigan 11/10/10 Dep. Tr., at NYCLD_037959-
  NYCLD_037965, NYCLD_037968-NYCLD_037978.
  70
     Id.
  71
     See supra footnotes 20, 45 and 48.


  [13589-0001/3442715/1]                               32
Case 2:20-cv-00180-JLB-MRM  Document
       Case 2:20-cv-00180 Document 1 43-1   Filed 07/01/20
                                     Filed 03/18/20        Page
                                                      Page 33     34 of
                                                              of 119    120 PageID
                                                                     PageID  33    669




           106.      ADA Lederer handled the videotaped statements on behalf of the District

  Attorney’s office, and Ms. Fairstein was not present for the taking of any of those statements, nor

  did she see any of the resultant videos.72 Mr. Richardson gave a videotaped statement to ADA

  Lederer at the 24th Precinct, which occurred in the early morning hours of April 21, 1989.73 Mr.

  Richardson testified at his deposition in the civil litigation that he did not recall seeing Ms.

  Fairstein at any precinct.74

           107.      Given these facts, it is clear that Ms. Fairstein did not have the authority to—nor

  did she—direct NYPD detectives that “no kid gloves” should be used, or any other unethical

  direction about how to interview minors. She never told NYPD detectives to bend the rules, or

  alter procedure, with respect to the interrogation of minors in a criminal case, including with

  respect to Mr. Richardson.

                9. Directing NYPD Detectives to Coerce Testimony That Fits
                   Ms. Fairstein’s Unsupported Theory of the Case

           108.      The next scene shows Ms. Fairstein approaching ADA Lederer in a library and

  telling Lederer that she was up all night working on the case. ADA Lederer points out that the

  facts provided in the witness statements align with each other except “when we arrive at the

  rape,” to which Ms. Fairstein interrupts, “they all start lying.” ADA Lederer says that there are a

  number of different versions of what occurred with respect to the rape and confronts Ms.

  Fairstein, stating “I’ve got to face a judge and prosecute this Linda…what is your case?” Ms.

  Fairstein responds that “they’re all guilty, each of these boys assaulted Patricia Meili, they all

  raped her and we know this because in each of these boys’ confessions, they all bear eyewitness

  against each other.” ADA Lederer then says, “I’m imagining myself walking into the courtroom,

  72
     See Video Statements of K. Richardson, 4/21/89; A. McCray, 4/21/89; R. Santana, 4/21/89; K. Wise, 4/21/89; S.
  Lopez, 4/21/89; L. McCall, 4/21/89; C. Thomas, 4/21/89; J. Smith, 4/21/89.
  73
     Video Statement of K. Richardson, 4/21/89.
  74
     K. Richardson 2/1/13 Dep. Tr., at NYCLD_054900.


  [13589-0001/3442715/1]                                33
Case 2:20-cv-00180-JLB-MRM  Document
       Case 2:20-cv-00180 Document 1 43-1   Filed 07/01/20
                                     Filed 03/18/20        Page
                                                      Page 34     35 of
                                                              of 119    120 PageID
                                                                     PageID  34    670




  armed with a stack of wildly conflicting statements, no physical evidence, no weapon.” To which

  Ms. Fairstein replies, “all we need is for one of these little shits to tie this whole thing together.”

  Part One, at 47:42-49:28.

           109.      This is another scene that is designed to make Ms. Fairstein the villain in the case.

  This conversation between Ms. Fairstein and ADA Lederer never occurred. At no time during

  the investigation did Ms. Fairstein have a theory of the case. At no time did she and ADA

  Lederer argue about the evidence in the case, and at this point in the investigation neither Ms.

  Fairstein nor ADA Lederer had assumed, or discussed, that the prosecution’s case would focus

  on The Five. Again, Ms. Fairstein’s use of abusive and derogatory language is entirely false and

  meant to inflame viewers’ hatred and animosity towards Ms. Fairstein.

           110.      Ms. Fairstein, Detective Sheehan and ADA Lederer are next seen viewing Mr.

  McCray’s videotaped statement. Ms. Lederer says to Ms. Fairstein, “[t]his kid is a dumpster

  fire,75 he says he didn’t rape her, he says he didn’t actually witness it, you’ve lost Yusef and

  Antron and you don’t have a location.” The next scene shows Detective Sheehan feeding

  information to Mr. Richardson. Part One, 49:30-50:13.

           111.      Ms. Fairstein and ADA Lederer never viewed any of the videotaped statements

  together, nor with Detective Sheehan.

           112.      ADA Lederer next tells Ms. Fairstein, “the biggest issue isn’t that their statements

  don’t match, it’s that nothing these boys state matches the central facts of the crime.” Detective

  Sheehan is then shown telling Mr. Santana how to change his statement. Part One, 49:59-50:29.

  This conversation is yet another complete fabrication which never took place.



  75
     According to Merriam Webster’s online dictionary, a “dumpster fire” is an “utterly calamitous or mismanaged
  situation   or    occurrence.   It’s   first   known       use    was     in    2006.”     https://www.merriam-
  webster.com/dictionary/dumpster%20fire. Accordingly, this terminology would not have been used in 1989.


  [13589-0001/3442715/1]                                34
Case 2:20-cv-00180-JLB-MRM  Document
       Case 2:20-cv-00180 Document 1 43-1   Filed 07/01/20
                                     Filed 03/18/20        Page
                                                      Page 35     36 of
                                                              of 119    120 PageID
                                                                     PageID  35    671




           113.      ADA Lederer next tells Ms. Fairstein, “Meili was found raped and beaten in an

  area half a mile north of the reservoir, all of them say the attack happened beside the reservoir.

  So, did they rape her there and then drag her a half mile? Where is the physical evidence to

  support that?” Part One, 50:30-50:49. This is yet another conversation that never happened.

           114.      Next, Ms. Fairstein and ADA Lederer are seen speaking with Detective Sheehan.

  Ms. Fairstein asks “We still got one more, right?” to which Sheehan responds, “Korey Wise.”

  Ms. Fairstein says, “He’s the one, he’s the glue, we’ll make sure he sticks it together.” ADA

  Lederer says, “Well make sure this kid knows where he actually was.” Part One, at 50:46-51:01.

  This conversation never happened. Ms. Fairstein did not speak with ADA Lederer about any of

  the facts elicited in previous statements before ADA Lederer’s first interview with Mr. Wise,

  who had previously been interviewed by the police. Mr. Wise was not considered to be, by any

  of the police or prosecutors, the “glue” who held the case together.

           115.      Within approximately one minute of the false depiction of Ms. Fairstein referring

  to Mr. Wise as “the glue” to hold her theory together, Mr. Wise is shown being physically beaten

  by detectives before he gives a statement. Part One, 52:25. This is an entirely false scene,

  designed, again, to impugn Ms. Fairstein’s ethics and villainize her. The implication that Ms.

  Fairstein authorized the alleged mistreatment of Mr. Wise in order to obtain testimony that

  supported her theory of the case is entirely false and defamatory.

           116.      The scenes also falsely depict Ms. Fairstein as desperate to put together a case

  against The Five, imposing her theory of the case on ADA Lederer and pressuring Detective

  Sheehan to force a confession out of Mr. Wise, resulting in Mr. Wise being beaten into

  confessing to involvement in the rape of Ms. Meili. None of the interactions depicted between

  ADA Lederer, Ms. Fairstein and Detective Sheehan occurred. Ms. Fairstein did not supervise




  [13589-0001/3442715/1]                            35
Case 2:20-cv-00180-JLB-MRM  Document
       Case 2:20-cv-00180 Document 1 43-1   Filed 07/01/20
                                     Filed 03/18/20        Page
                                                      Page 36     37 of
                                                              of 119    120 PageID
                                                                     PageID  36    672




  suspect interviews, nor was she present during the videotaping sessions.76 She did not supervise

  the police investigation, or the investigation conducted by the District Attorney’s office, which

  was led by ADA Lederer.77 Moreover, Ms. Lederer further testified at deposition in the civil

  litigation against New York City that the differences in certain details of The Five’s statements,

  as taken by the NYPD in April 1989, were not significant to her in 1989 or at the time of her

  deposition in 2013.78 Ms. Lederer also testified that it was her theory that the attack on Ms. Meili

  was part of an overall series of attacks in Central Park that The Five had participated in on April

  19, 1989.79

            B. Part Two

            117.     In Part Two of the series, Ms. Fairstein is falsely portrayed as trying to conceal

  DNA evidence from defense counsel before the trials began, directly attacking her prosecutorial

  ethics.

            118.     Ms. Fairstein is seen discussing the case against The Five with ADA Lederer and

  DA Morgenthau. DA Morgenthau says “We have useless tape, we lost our gang narrative, we

  can’t find DNA.” Ms. Fairstein replies, “We have a sock, those little bastards shot their wad into

  a sock thinking we wouldn’t find it, but we found it.” Morgenthau then says, “We have DNA,

  good. The match will nail this thing down.” ADA Lederer says, “How did the NYPD miss this?”

  To which Ms. Fairstein says, “Who cares? We have it now and the kicker is none of the defense




  76
     See supra footnotes 20, 45, 48, and 72-74.
  77
      8/6/90 Trial Testimony of ADA L. Fairstein, McCray, Salaam, Santana Trial, at NYCLD_015468-
  NYCLD_015469; A. Clements 4/4/13 Dep. Tr., at NYCLD_035224, 035230-35232. See also L. Fairstein 4/23/13
  Dep. Tr., at NYCLD_39129-NYCLD_39133.
  78
     E. Lederer 7/24/13 Dep. Tr., at NYCLD_036810 (“I think I already said that there were differences between one
  statement and the next, and I’m happy to explain why those were not significant to me at the time or today if you
  want me to.”) See id. at NYCLD_036735-NYCLD_036753. See also E. Lederer 7/17/13 Dep. Tr., at
  NYCLD_036018-NYCLD_036023.
  79
     E. Lederer 7/24/13 Dep. Tr., at NYCLD_036691-NYCLD_036695.


  [13589-0001/3442715/1]                                 36
Case 2:20-cv-00180-JLB-MRM  Document
       Case 2:20-cv-00180 Document 1 43-1   Filed 07/01/20
                                     Filed 03/18/20        Page
                                                      Page 37     38 of
                                                              of 119    120 PageID
                                                                     PageID  37    673




  is aware yet so we can test it right before the trial—surprise!” ADA Lederer, looking upset, says,

  “surprise.” Part Two, at 16:39-17:14.

           119.      Not only is Ms. Fairstein once again depicted in a foul manner, using derogatory

  language to describe The Five to DA Morgenthau in a manner in which she never spoke with

  him throughout the twenty-six years that they worked together, this is another scene that is

  completely fabricated. Ms. Fairstein did not bring the sock to ADA Lederer’s attention. Public

  records, including trial testimony, show that, on March 28, 1990, NYPD lab chemist Mary Veit

  was preparing for trial by reviewing the forensic evidence documented in the case. When

  viewing one of Ms. Meili’s socks, Ms. Veit noted a stain indicating the potential presence of

  semen and took samples from the sock.80 On the very next day after the stain was discovered,

  ADA Lederer informed the court and defense counsel, in writing, that additional DNA testing

  was required on a newly discovered stain, and requested an adjournment of the April 16, 1990

  trial date.81 On April 2 and 5, 1990, hearings were held on the matter.82 ADA Lederer

  immediately provided defense counsel with copies of the serology reports concerning the

  samples that were taken from the sock.83 The FBI provided its DNA analysis to ADA Lederer

  prior to trial, showing that the sock did not match any of the available DNA samples.84 ADA

  Lederer provided the DNA results to The Five’s counsel before trial.85 In her opening statement

  at trial, ADA Lederer specifically referenced this fact—there was no concealment of this


  80
     11/9/90 Testimony of M. Veit, Richardson/Wise Trial, at NYCLD_022274-NYCLD_022275, NYCLD022313-
  NYCLD0022318; 7/18/90 Testimony of M. Veit, McCray, Salaam, Santana Trial at NYCLD_022239-
  NYCLD_022243.
  81
     Letter to T. Galligan from E. Lederer, 3/29/90, NYCLD_000318.
  82
      4/5/90 Pre-Trial Hearing Tr., at NYCLD_006313-NYCLD_006314. See 4/2/90 Pre-Trial Hearing Tr., at
  NYCLD_006642-6654.
  83
      4/5/90 Pre-Trial Hearing Tr., at NYCLD_006313-NYCLD_006314. See 4/2/90 Pre-Trial Hearing Tr., at
  NYCLD_006642-6654.
  84
     5/25/90 FBI Report re DNA Analysis, at NYCLD_009083.
  85
       6/5/90 Correspondence from E. Lederer to Defense Counsel, NYCLD_000330, NYCLD_000363,
  NYCLD_000345.


  [13589-0001/3442715/1]                            37
Case 2:20-cv-00180-JLB-MRM  Document
       Case 2:20-cv-00180 Document 1 43-1   Filed 07/01/20
                                     Filed 03/18/20        Page
                                                      Page 38     39 of
                                                              of 119    120 PageID
                                                                     PageID  38    674




  evidence.86 There was never an attempt to conceal this evidence from counsel or the court, nor

  did Ms. Fairstein play any role in this discovery issue. Moreover, the NYPD serologist and FBI

  analyst each testified at trial, as prosecution witnesses, and informed the jury that there was no

  DNA match to the defendants.87

           120.      In a later scene, ADA Lederer and Ms. Fairstein learn that the sock is not a match

  to any of The Five. ADA Lederer says, “I needed this DNA in the sock to nail all this down—it

  doesn’t match. The five defendants are clean.” Ms. Fairstein responds, “So there must have been

  another attacker? One must have gotten away.” ADA Lederer replies, “You honestly believe

  that?” to which Ms. Fairstein responds, “I do if it helps a jury believe what we know is true.”

  Part Two, at 29:51-31:23. This continuation of the film scene is yet another falsehood. This

  conversation between Ms. Fairstein and ADA Lederer never happened, and was deliberately

  inserted into the film to impugn Ms. Fairstein’s integrity and ethics.

           121.      ADA Lederer then asks, “Do you understand what is happening here?” Ms.

  Fairstein replies, “We have still got the cervical DNA.” To which ADA Lederer responds,

  “which was inconclusive.” Ms. Fairstein then says, “It means the 5 can’t be ruled out. Deal with

  the sock DNA, play up the cervical DNA.” ADA Lederer then says, “Are you listening to

  yourself? You sound delusional. You want me to pretend that the sock never existed, this is

  crossing a line.” Ms. Fairstein responds, “What line, Elizabeth? Where’s the line for Patricia?

  I’m sick of this shit. Where’s the line for her? .... Fucking City, we hear something gruesome, we


  86
     Transcript of Opening Statement for the People, 6/25/90, at NYCLD_013824-NYCLD_013825; Transcript of
  Opening Statement for the People, 10/22/90, at NYCLD_013869.
  87
     7/18/90 Testimony of M. Veit, McCray, Salaam, Santana Trial, at NYCLD_022239-NYCLD_022243; 11/9/90
  Testimony of M. Veit, Richardson/Wise Trial, at NYCLD_022274-NYCLD_022275, NYCLD022313-
  NYCLD0022318; 7/13/90 Testimony of D. Adams, McCray, Salaam, Santana Trial, NYCLD_020968-
  NYCLD_020969 (noting neither cervical DNA nor sock DNA matched defendants but that cervical DNA and sock
  DNA matched each other); 11/5/90 Testimony of D. Adams, Richardson/Wise Trial, NYCLD_021021-021022
  (noting that neither cervical DNA nor sock DNA matched defendants but that cervical DNA and sock DNA matched
  each other).


  [13589-0001/3442715/1]                              38
Case 2:20-cv-00180-JLB-MRM  Document
       Case 2:20-cv-00180 Document 1 43-1   Filed 07/01/20
                                     Filed 03/18/20        Page
                                                      Page 39     40 of
                                                              of 119    120 PageID
                                                                     PageID  39    675




  grimace and we move on. Well not this time.” Id. As part of the continuing theme in the

  paragraphs above, this event never occurred. Ms. Fairstein never suggested to ADA Lederer that

  she should pretend that the sock didn’t exist.

           122.      ADA Lederer then says, “But these boys Linda…” Ms. Fairstein responds, “They

  were in the park beating people up the same night that she’s getting beat up and you’re telling me

  they had nothing to do with it? Bullshit. They said it themselves, they told us what happened.”

  ADA Lederer then stresses, “They were told,” to which Ms. Fairstein says, “C’mon, the eye sees

  but it cannot see itself, they couldn’t see the whole picture of how their one part fit into the

  whole, that is all we did. It’s too late for this. Like you said the whole country is watching. They

  are watching you. This is your opportunity. Remember her.” Part Two, 31:24-32:23. This is yet

  another false and defamatory scene designed to impugn Ms. Fairstein’s ethics and integrity.

           123.      The exchanges detailed above did not take place. At the point in time portrayed in

  the episode, Ms. Fairstein was to be a witness at trial, as she had been at the suppression

  hearing.88 Ms. Fairstein never forced—or attempted to force—a theory of the case upon ADA

  Lederer and ADA Clements.89 ADA Lederer’s publicly available sworn testimony demonstrates

  that she firmly believed that the young men’s statements, alone, were sufficient to prosecute the

  case—even without DNA evidence.90 The episode further falsely portrays Ms. Fairstein as

  admitting that the confessions of The Five were coerced and attributes responsibility for that to

  Ms. Fairstein, even though she was not in charge of, and did not participate in, questioning the

  young men or taking their videotaped statements.91


  88
     A. Clements 4/4/13 Dep. Tr., at NYCLD_035309-035314.
  89
     E. Lederer 7/24/13 Dep. Tr., at NYCLD_036691-NYCLD_036696.
  90
     E. Lederer 7/24/13 Dep. Tr., at NYCLD_036695 (“The fact that the DNA didn’t match the defendants who had
  been arrested did not preclude that it was somebody else who was with the young men.”). See also E. Lederer
  7/17/13 Dep. Tr., at NYCLD_036018-NYCLD_036023, NYCLD_036121-NYCLD_036125.
  91
     8/6/90 Testimony of ADA L. Fairstein, McCray, Salaam, Santana Trial, at NYCLD_015468; A. Clements 4/4/13
  Dep. Tr., at NYCLD_035224, 035230-35232. See also L. Fairstein 4/23/13 Dep. Tr., at NYCLD_39129-


  [13589-0001/3442715/1]                              39
Case 2:20-cv-00180-JLB-MRM  Document
       Case 2:20-cv-00180 Document 1 43-1   Filed 07/01/20
                                     Filed 03/18/20        Page
                                                      Page 40     41 of
                                                              of 119    120 PageID
                                                                     PageID  40    676




           124.      It also, once again, portrays Ms. Fairstein as biased against The Five, placing

  justice for Ms. Meili above a fair trial for young men of color—even in the absence of evidence.

  Yet the FBI analyst in charge of testing the DNA evidence—called by the prosecution—testified

  at trial that none of the DNA obtained from Ms. Meili matched the defendants.’ He further

  informed the jury that the cervical swab DNA and the sock DNA matched each other.92

           125.      ADA Lederer’s reference to Ms. Fairstein as “delusional” further impugns Ms.

  Fairstein’s reputation and career as an Assistant District Attorney because it portrays her as

  bordering on mental illness and lacking any sense of rationality when making judgments about

  cases. ADA Lederer’s publicly available sworn testimony shows that ADA Lederer’s opinion of

  Ms. Fairstein during the time period in question was quite the opposite.93 ADA Lederer testified

  at her deposition in the federal lawsuit that she thought Ms. Fairstein had “integrity, I thought she

  was responsible. This was in large measure by reputation because I wasn’t personally

  particularly close to her.”94 When asked if Ms. Fairstein was “assertive in her positions as a

  prosecutor,” Ms. Lederer responded “[i]n my experience, she was always willing to hear another

  opinion. So I wouldn’t characterize her that way.”95

           C. Part Four

           126.      Ms. Fairstein is featured in the final scenes of Part Four, and portrayed as

  singularly responsible for jailing innocent young men of color after changing the theory of the

  case from a single attacker to multiple attackers (this was set up in Part One with the false


  NYCLD_39133; Video Statements of K. Richardson, 4/21/89; A. McCray, 4/21/89; R. Santana, 4/21/89; K. Wise,
  4/21/89; S. Lopez 4/21/89; L. McCall 4/21/89; C. Thomas 4/21/89; J. Smith 4/21/89.
  92
     7/13/90 Testimony of D. Adams, McCray, Salaam, Santana Trial, at NYCLD_020968-NYCLD_020969 (noting
  neither cervical DNA nor sock DNA matched defendants but that cervical DNA and sock DNA matched each
  other); 11/5/90 Testimony of D. Adams, Richardson/Wise Trial, at NYCLD_021021-021022 (noting that neither
  cervical DNA nor sock DNA matched defendants but that cervical DNA and sock DNA matched each other).
  93
     E. Lederer 7/17/13 Dep. Tr., at NYCLD_035940-NYCLD_035941.
  94
     Id. at NYCLD_035940.
  95
     Id. at NYCLD_035941.


  [13589-0001/3442715/1]                             40
Case 2:20-cv-00180-JLB-MRM  Document
       Case 2:20-cv-00180 Document 1 43-1   Filed 07/01/20
                                     Filed 03/18/20        Page
                                                      Page 41     42 of
                                                              of 119    120 PageID
                                                                     PageID  41    677




  depictions of Ms. Fairstein at the crime scene and later arguing with ADA Ryan—with whom

  Fairstein never spoke—about the theory of the case. See supra Paragraphs 51-56, 87-96.

           127.      In the first scene, Assistant District Attorney Peter Casolaro (“ADA Casolaro”) is

  seen reading from a file to ADA Ryan, saying, “Fairstein acknowledged the track marks… ‘this

  is where he pulled her in.’” He asks Ryan, “When did the theory change?” To which ADA Ryan

  responds, “I was there when it changed.” Part Four, at 1:04:11-1:04:35. This is another

  completely false statement. As detailed supra Paragraphs 87-96, Ms. Fairstein did not discuss the

  investigation into the attack on Ms. Meili with ADA Ryan in April 1989.

           128.      In a later and final scene, which takes place in 2002, ADA Ryan meets Ms.

  Fairstein in a restaurant. Ms. Fairstein tells ADA Ryan, “You’re here to gloat. It doesn’t matter,

  you simply identified a sixth rapist, I always said there may be more.” ADA Ryan responds,

  “You said that to cover because you knew you coerced those boys into saying what they did

  Linda, we pored over your confession tapes.” ADA Ryan then puts several of Ms. Fairstein’s

  novels on the table, noting that while Ms. Fairstein was writing crime novels, five innocent

  young men were serving time. Part Four, at 1:09:49-1:12:43. This scene is completely fabricated.

  At no point in 2002, during or after ADA Ryan led one of the two re-investigations of the case,

  did Ms. Fairstein and ADA Ryan ever meet—for lunch or for any other reason.

           129.      These two scenes once again falsely attribute: the theory of the case to Ms.

  Fairstein; responsibility for any alleged coercive tactics used during police questioning (even

  though Ms. Fairstein was not in the police precinct when such questioning occurred) or during

  videotaped statements (even though Ms. Fairstein was not present in those rooms); and a change

  in the narrative of what occurred with respect to Ms. Meili in order to cover up the coercion that

  took place. As discussed supra Paragraphs 49-128, none of these attributions are truthful.




  [13589-0001/3442715/1]                             41
Case 2:20-cv-00180-JLB-MRM  Document
       Case 2:20-cv-00180 Document 1 43-1   Filed 07/01/20
                                     Filed 03/18/20        Page
                                                      Page 42     43 of
                                                              of 119    120 PageID
                                                                     PageID  42    678




  Moreover, ADA Ryan never spoke with Ms. Fairstein—formally or informally—about the Reyes

  confession and DNA evidence despite Ms. Fairstein’s efforts to be interviewed by ADA Ryan

  during the reinvestigation in 2002.

           130.      Given the sheer volume of documents in the public record that show that the

  manner in which Ms. Fairstein is portrayed in When They See Us is a complete fabrication,

  Defendants’ marketing and promotion of the film series as a true story, and other public

  statements to that effect, which are detailed below, could only have been intended to mislead

  viewers into believing that the film series’ false and defamatory portrayal of Ms. Fairstein is

  accurate. Defendants claim to have reviewed the trial transcripts and court records pertaining to

  the case against The Five, which would have revealed to them that the scenes described above

  are a wholly false depiction of Ms. Fairstein. Defendants’ actual malice is clear, as they

  intentionally portrayed Ms. Fairstein as engaging in unlawful and unethical conduct motivated

  by racism against The Five. Defendants’ portrayal of Ms. Fairstein in When They See Us is

  simply unsupported by the hundreds of thousands of pages of sworn testimony, transcripts and

  other documents available for viewing on the New York City Law Department website.

  IV.      Defendants Are Placed on Notice Regarding Defamation Prior to Release of Film

           A.        Ms. DuVernay is Placed on Notice in 2016

           131.      In or around spring 2016, Ms. Fairstein learned that Ms. DuVernay had acquired

  life rights from Messrs. Wise, Santana, McCray, Salaam and Richardson and was planning to

  write and direct a film about The Five.

           132.      Shortly after learning about this, Ms. Fairstein alerted Ms. Lederer to the news of

  the upcoming project.




  [13589-0001/3442715/1]                             42
Case 2:20-cv-00180-JLB-MRM  Document
       Case 2:20-cv-00180 Document 1 43-1   Filed 07/01/20
                                     Filed 03/18/20        Page
                                                      Page 43     44 of
                                                              of 119    120 PageID
                                                                     PageID  43    679




                     1. Ms. Lederer’s Phone Calls with Ms. DuVernay

           133.      Ms. Lederer contacted Ms. DuVernay in or around July 2016 and had a phone

  conversation with her about the project. Ms. DuVernay asked Ms. Lederer to participate in the

  project.

           134.      During the conversation, Ms. Lederer asked Ms. DuVernay if she had reviewed

  various records and sources, such as police reports and video confessions, so that she could

  convey a truthful account of what happened. Ms. DuVernay said she did not review those

  sources, that she was interested in focusing solely on the rape charge and telling the “truths” of

  The Five rather than redoing the trial.

           135.      Ms. Lederer told Ms. DuVernay that the New York City Law Department’s

  website would soon be up and would provide public access to all of the documents that related to

  the case against The Five. These documents include papers from the original investigation by the

  NYPD, the transcripts and rulings from the suppression hearings and two trials in New York

  State Supreme Court, the re-investigations by the NYPD and the District Attorney’s Office, and

  dozens of depositions from the Federal Civil Litigation. Ms. DuVernay responded that she was

  tired of waiting for the website and was going ahead with the script.

           136.      A few days later, Ms. Lederer called Ms. DuVernay again and told her that she

  was unwilling to participate in the project. Ms. DuVernay told Ms. Lederer that people were

  interested in knowing about her. Ms. Lederer reiterated that she was not interested in working

  with Ms. DuVernay to tell a story that was not factually accurate.

                     2. Ms. Fairstein’s Email Correspondence with Ms. DuVernay’s Colleague

           137.      At around the same time, Ms. Fairstein exchanged emails with Ms. DuVernay’s

  colleague, Jane Rosenthal of Tribeca Films, whom she knew casually. Ms. Rosenthal initiated




  [13589-0001/3442715/1]                           43
Case 2:20-cv-00180-JLB-MRM  Document
       Case 2:20-cv-00180 Document 1 43-1   Filed 07/01/20
                                     Filed 03/18/20        Page
                                                      Page 44     45 of
                                                              of 119    120 PageID
                                                                     PageID  44    680




  the conversation by sending a request to Ms. Fairstein’s former literary agent, Esther Newberg,

  who forwarded it to Ms. Fairstein. Ms. Rosenthal encouraged Ms. Fairstein to speak with Ms.

  DuVernay and offered to set up a conference call between the two. Ms. Fairstein said she needed

  to know what was being researched for the film in order to help her make a decision about

  whether or not she would speak with Ms. DuVernay. Ms. Rosenthal informed Ms. Fairstein that

  the project was in the early stages and they were compiling research materials at the time,

  including “pulling public court records.” Ms. Fairstein replied:

             Hello, Jane –
             You say you would like to hear our ‘perspective.’ I’d like to make clear-there are literally
             facts (in the form of sworn testimony, official reports and records, medical evidence just
             to name a few of the many forms the facts take) and evidence in this matter-from 1989,
             from 2002, and from the sworn depositions from 2003-2013). I don’t expect you to go
             forward on a ‘perspective.’-I expect you to use facts. Have you made any progress in
             researching any of those things?96

                      3. An Attorney Notification is Sent to Ms. DuVernay

             138.     On June 9, 2016, Ms. Fairstein’s counsel, who also represented Ms. Lederer, sent

  a letter to Ms. DuVernay and Ms. Rosenthal stating:

                     Based on past, unfair treatment of Ms. Fairstein and Ms. Lederer in the
             media in connection with the Central Park jogger case, my clients are, quite
             justifiably, profoundly concerned that your project might also fail to portray them
             accurately and fairly. To that end, we want to make clear to you that factual
             matter critical to understanding what our clients did and did not do was ignored in
             many accounts of the events of April 1989, and intentionally misrepresented in
             others, including in speeches and social media publications by the five individuals
             who later sued the city.
                                                   ….

                     Of particular concern…is that more recent public accounts (2003 and
             thereafter) of their roles in the underlying events were grossly inaccurate and
             defamatory. These have prompted a series of death threats and other threats of
             physical violence (which often specifically reference the depictions of them in a
             particular book, film and other speeches) have given rise to other reasons for
             concern for their personal safety and have prompted other serious, unwarranted
             retributive conduct against them.
  96
       Email correspondence between L. Fairstein and J. Rosenthal, June 7, 2016.


  [13589-0001/3442715/1]                                    44
Case 2:20-cv-00180-JLB-MRM  Document
       Case 2:20-cv-00180 Document 1 43-1   Filed 07/01/20
                                     Filed 03/18/20        Page
                                                      Page 45     46 of
                                                              of 119    120 PageID
                                                                     PageID  45    681




                  Among other things both Ms. Fairstein and Ms. Lederer have been
           wrongly accused of being racist, of having participated in an unlawful conspiracy
           to violate the then-defendants’ civil rights, and otherwise engaging in
           inappropriate and unprofessional conduct.

                                                  ….

                   Certain past treatments of this subject matter appear to have been pursued
           in order to achieve a predetermined objective and not to represent truthfully what
           the facts demanded, including a book published by Sarah Burns in 2011 and a
           film purporting to be a documentary released in 2012 by Sarah, her father Ken
           Burns, and her husband David McMahon. Presumably you are aware that Sarah
           Burns was a college student intern hired by Jonathan Moore, who was acting as
           contingency fee counsel for Antron McCray and Khorey Wise in their lawsuit
           against the City of New York, which resulted in her developing a relationship
           with the five plaintiffs in the civil case and their families. Likewise, you are also
           likely aware that Ken Burns has said in multiple news accounts that he hoped his
           film would push the City of New York to settle the civil suit brought by those
           charged with the rape. Accordingly, it would be reckless at best for you to accept
           or rely uncritically on these sources. Id. at pp. 1-4.

           139.      The letter cited a non-exhaustive list of over twenty (20) sources that should be

  consulted as “part of any honest fact-finding effort” including: i) the transcripts of the

  suppression hearings that occurred prior to trial; ii) the transcripts of the two trials; and the iii)

  more than 100 depositions in the lawsuit against New York City. Id. at pp. 4-7. As cited above at

  Paragraphs 49-128, these sources, which are publicly available, clearly provide the reader with a

  view of the factually accurate role that Ms. Fairstein played with respect to the Central Park

  Jogger case.

           140.      The letter further noted that Ms. DuVernay had requested a meeting with Ms.

  Fairstein and Ms. Lederer for their “perspectives” and suggested that they would consider the

  request when Ms. DuVernay could confirm that she had examined the sources cited in the letter

  and provide a list of topics that she wished to review with them. Id. at p. 7.




  [13589-0001/3442715/1]                            45
Case 2:20-cv-00180-JLB-MRM  Document
       Case 2:20-cv-00180 Document 1 43-1   Filed 07/01/20
                                     Filed 03/18/20        Page
                                                      Page 46     47 of
                                                              of 119    120 PageID
                                                                     PageID  46    682




           141.      Finally, the letter directed Ms. DuVernay to take “all steps as are necessary to

  retain and preserve all records and communications, whether in hard-copy or electronic form,

  that have already come into your possession relating to this project, and that come in to your

  possession at any point going forward.” Id. Appended to the letter was a copy of a report issued

  by the Armstrong Commission which, among other things, was assigned the task of investigating

  misconduct during the police investigation of the Central Park jogger case.

           142.      On July 25, 2016, Ms. DuVernay’s counsel responded to Ms. Fairstein’s counsel

  that Ms. Fairstein and Ms. Lederer had no right to preemptively object to their portrayal in the

  project, the “filmmakers” had no obligation to preserve evidence, and that “any portrayal” of Ms.

  Lederer and Ms. Fairstein would be protected by the First and Fourteenth Amendments. The

  letter further stated, “It is also worth noting that your clients, who were government officials

  prosecuting one of the highest-profile cases of the 20th Century, are public figures.” The response

  also stated that the filmmakers would not meet with Ms. Fairstein or Ms. Lederer subject to any

  preconditions.

           143.      On July 28, 2016, Ms. Fairstein’s counsel replied to this letter, noting “if

  anything, your letter underscores the risk of a casual approach to the facts: Ms. Fairstein, for

  instance, was not a prosecutor in the Central Park jogger case as you assert.” Id. at p. 2.

  “Moreover, your reference to the case as a ‘historical event’ and ‘one of the highest-profile cases

  of the 20th Century’ echoes the hyperbolic tendencies of those claiming—but ultimately failing—

  to accurately recount and portray the events of the case and our clients’ roles in the prosecution.

  If the film’s portrayal of our clients also fails to adhere to the truth, our clients are prepared to

  exercise the full scope of their rights to challenge any defamatory statements, portrayals, and




  [13589-0001/3442715/1]                            46
Case 2:20-cv-00180-JLB-MRM  Document
       Case 2:20-cv-00180 Document 1 43-1   Filed 07/01/20
                                     Filed 03/18/20        Page
                                                      Page 47     48 of
                                                              of 119    120 PageID
                                                                     PageID  47    683




  implications in the final released film.” Id. at pp. 2-3. Counsel further reiterated his request for

  the preservation of relevant documents.

           144.      Ms. DuVernay’s response to Ms. Fairstein’s notice, including about potentially

  biased and unreliable sources, as well as her comment to Ms. Lederer about Ms. Fairstein,

  showed that, even in the preliminary stages of the film project, Ms. DuVernay intended to

  portray Ms. Fairstein inaccurately, or, at the very least, acted in reckless disregard as to the truth

  or falsity of how she would be portrayed in Defendants’ film series.

                4. Post-Premiere Misrepresentations About Ms. Fairstein

           145.      After When They See Us premiered, in June 2019, Ms. Rosenthal misrepresented

  Ms. Fairstein’s position about the film when speaking on a panel with Ms. DuVernay. Per Ms.

  Rosenthal, Ms. Fairstein’s point of view “was clearly that she didn’t want us talking to the five

  men if we were talking to her.” Ms. DuVernay added, “Are we saying that Jane? I guess we are.

  That’s the tea that just got spilled.”97

           146.      In an interview that Ms. DuVernay gave to the Daily Beast, published on June 2,

  2019, she was reported as stating:

           I reached out to Ms. Meili, I reached out to Ms. Fairstein, I reached out to Ms.
           Lederer, I reached out to Mr. Sheehan—a lot of the key figures on the other side. I
           informed them that I was making the film, that they would be included, and
           invited them to sit with me and talk with me so that they could share their point of
           view and their side of things so that I could have that information as I wrote the
           script with my co-writers. Linda Fairstein actually tried to negotiate. I don’t know
           if I’ve told anyone this, but she tried to negotiate conditions for her to speak with
           me, including approvals over the script and some other things. So you know what
           my answer was to that, and we didn’t talk.98


  97
     https://variety.com/2019/tv/news/central-park-five-prosecutor-linda-fairstein-wouldnt-consult-netflix-
  1203237218/
  98
     https://www.thedailybeast.com/netflixs-when-they-see-us-ava-duvernay-on-central-park-five-case-and-why-she-
  treated-trump-as-a-footnote; https://www.washingtonpost.com/arts-entertainment/2019/06/04/when-they-see-us-
  prompts-renewed-backlash-former-prosecutor-linda-fairstein/;https://www.vanityfair.com/hollywood/2019/06/linda-
  fairstein-boycott-backlash-when-they-see-us-ava-duvernay; https://nypost.com/2019/06/03/when-they-see-us-


  [13589-0001/3442715/1]                                47
Case 2:20-cv-00180-JLB-MRM  Document
       Case 2:20-cv-00180 Document 1 43-1   Filed 07/01/20
                                     Filed 03/18/20        Page
                                                      Page 48     49 of
                                                              of 119    120 PageID
                                                                     PageID  48    684




  As detailed above, Ms. Fairstein did not seek, negotiate or demand script approval from Ms.

  DuVernay as a precondition to having a conversation with her.

          147.       This is yet another example of Ms. DuVernay’s intention to impugn Ms.

  Fairstein’s integrity and reputation, falsely casting Ms. Fairstein as trying to control Ms.

  DuVernay’s narrative when Ms. Fairstein simply requested that she be portrayed truthfully, as

  based on publicly available, reliable sources.

           B.        Netflix is Placed On Notice in 2017

           148.      In July 2017, it was announced in the press that Ms. DuVernay was bringing a

  limited series about the Central Park Five to Netflix. Netflix “greenlit” the series for a 2019

  debut. Ms. DuVernay had previously worked with Netflix on a documentary.99

           149.      Cindy Holland, Netflix’s vice president for original content, was responsible for

  greenlighting When They See Us, which would be marketed and streamed on Netflix as part of its

  original programming. Upon information and belief, in this role Ms. Holland had approval over

  the content of the film series, including script approval.100

           150.      After learning of Netflix’s involvement in the project, on July 11, 2017, Ms.

  Fairstein’s and Ms. Lederer’s counsel sent a letter to Netflix’s General Counsel to which he

  appended the July 2016 correspondence with Ms. DuVernay and her attorney, described supra

  Paragraphs 138-144. The letter notified Netflix that Ms. Fairstein and Ms. Lederer had “a

  justifiable and abiding concern that they will be treated in a false and defamatory manner in

  dramatizations of the Central Park Jogger case. We hope that the statement attributed to Ms.

  DuVernay in the press accounts of your planned collaboration, that the Central Park Five



  sparks-call-to-boycott-linda-fairstein-books/; http://flsentinel.com/ava-duvernay-on-the-central-park-five-case-and-
  why-she-treated-trump-as-a-footnote/; https://newsone.com/3853676/linda-fairstein-ava-duvernay-central-park-5/
  99
     https://variety.com/2017/tv/news/central-park-five-ava-duvernay-limited-series-netflix-1202488697/
  100
      Id.


  [13589-0001/3442715/1]                                   48
Case 2:20-cv-00180-JLB-MRM  Document
       Case 2:20-cv-00180 Document 1 43-1   Filed 07/01/20
                                     Filed 03/18/20        Page
                                                      Page 49     50 of
                                                              of 119    120 PageID
                                                                     PageID  49    685




  experienced ‘injustice at every turn’ was a bit of hyperbole and not intended to characterize their

  intersections, such as they were, with our clients.” Id. at p. 1. The letter further directed Netflix

  to take all steps necessary to retain and preserve all records and communications relating to the

  project. Id. at p. 2.

           151.      Netflix did not respond to this letter.

  V.       Ms. Locke’s Efforts to Strip Ms. Fairstein of Her Mystery Writers
           of America Award

           152.      Prior to the release of When They See Us, Ms. Locke, who co-wrote When They

  See Us with Ms. DuVernay, waged a smear campaign against Ms. Fairstein, which she grounded

  in her purported research and involvement in writing the film series.

           153.      On November 27, 2018, six months prior to When They See Us premiered on

  Netflix, Ms. Locke made a post on Twitter directed at Ms. DuVernay and the Mystery Writers of

  America (“MWA”), more specifically to @EdgarAwards, stating that Ms. Fairstein should be

  removed as winner of the prestigious Grand Master Award—the highest honor given by the

  organization—for the 2019 Edgar Awards. She posted a series of tweets as follows:

           @EdgarAwards As a member and 2018 Edgar winner, I am begging you to
           reconsider having Linda Fairstein serve as a Grand Master in next year’s awards
           ceremony. She is almost singlehandedly responsible for the wrongful
           incarceration of the Central Park Five 1/101

           For which she has never apologized or recanted her insistence on their guilt for
           the most heinous of crimes, “guilt” based solely on evidence procured through
           violence and ill treatment of children in lock up. 2/102

           Even after all five (now) men have been exonerated by the state of NY, and other
           members of the NYC District Attorney’s Office have admitted prosecutorial
           misconduct on the part of those handling the case in their office. 3/103

           ADAs who were led by Linda Fairstein 4/104

  101
      https://twitter.com/atticalocke/status/1067463803187560448?lang=en
  102
      https://twitter.com/atticalocke/status/1067463846749585410
  103
      https://twitter.com/atticalocke/status/1067463849480089600


  [13589-0001/3442715/1]                                49
Case 2:20-cv-00180-JLB-MRM  Document
       Case 2:20-cv-00180 Document 1 43-1   Filed 07/01/20
                                     Filed 03/18/20        Page
                                                      Page 50     51 of
                                                              of 119    120 PageID
                                                                     PageID  50    686




             Just because she has a flourishing publishing career does not mean we should
             ignore her past—or continued unwillingness to accept responsibility for ruining
             five innoncent [sic] men’s lives. I cannot support this decision. 5/105

             Surely, someone else is more worthy of our attention, support, and this laudatory
             role in the 2019 @EdgarAwards. End. @santanaraymond @ava106

             Next year’s ceremony will be the same month as the 30th anniversary of the
             wrongful arrest and subsequent incarceration of five innocent black boys. It is
             unconscionable that Linda Fairstein be on stage representing our organization. It
             is unacceptable. #centralparkfive107

             I said I was done but I’m not. As an organization navigating its own diversity
             pitfalls @EdgarAwards willingness to overlook Linda Fairstein’s racist actions is
             very upsetting. I don’t have that luxury.108

             154.    On the same day, Ms. Fairstein responded to Ms. Locke on Twitter, putting her on

  notice that she was inaccurately portraying Ms. Fairstein’s role in the prosecution of the Central

  Park Jogger case:

             @atticalocke Ms. Locke- I was neither the prosecutor nor investigator in the case
             you mention. I was certainly NOT the person who “singlehandedly spearheaded”
             the investigation. Why don’t you and I have a civilized conversation, so I can
             refresh you with the facts? Thank you.109

             155.    Ms. Locke posted part of her Twitter exchange with Ms. Fairstein on Instagram

  stating:

             When I called out The Mystery Writers of America, of which I’m a member, for
             giving Linda Fairstein, whose office prosecuted the Central Park Five, an award,
             and she tried to defend herself, couldn’t, and started to duck and weave (with
             more lies)…(She’s reinvented herself as a crime writer and most people never
             connected her to THAT Linda Fairstein) No more. #goodnightindeed.110

  The featured tweet stated:


  104
      https://twitter.com/atticalocke/status/1067463850776121345
  105
      https://twitter.com/atticalocke/status/1067463855700238336
  106
      https://twitter.com/atticalocke/status/1067463858606895104
  107
      https://twitter.com/atticalocke/status/1067466492436930560
  108
      https://twitter.com/atticalocke/status/1067467310279979008
  109
      https://www.nytimes.com/2018/11/28/nyregion/linda-fairstein-central-park-5.html
  110
      https://www.instagram.com/p/BquoDD0BX0t/


  [13589-0001/3442715/1]                                 50
Case 2:20-cv-00180-JLB-MRM  Document
       Case 2:20-cv-00180 Document 1 43-1   Filed 07/01/20
                                     Filed 03/18/20        Page
                                                      Page 51     52 of
                                                              of 119    120 PageID
                                                                     PageID  51    687




          Actually, I think “good night!” here is the sun setting on all the years you’ve
          gotten away with not being held to account for your actions in the court of public
          opinion. So to that…good night indeed111

           156.      In the thread of comments posted in response to her tweet, on November 27,

  2018, Ms. Locke also promoted Ken Burns’ film “Central Park Five” which was referenced in

  the notices provided by Ms. Fairstein’s counsel to Ms. DuVernay and Netflix:

           Ava’s CP5 project hasn’t aired yet, But the Ken Burns documentary, also on
           @netflix is amazing and informative.112

           157.      In response to her social media posts, a number of Ms. Locke’s followers called

  for Ms. Fairstein to be jailed, referred to her as “the enemy” of victims of racial discrimination,

  and deserving of “brutal” justice. Ms. Locke’s followers undoubtedly believed her false

  assertions about Ms. Fairstein to be true, as did MWA.

           158.      On November 29, 2018, MWA issued a press release, “Mystery Writers of

  America Withdraws Fairstein Award,”113 which stated:

           On Tuesday, November 27, 2018, Mystery Writers of America announced the
           recipients of Grand Master, Raven & Ellery Queen Awards given out annually.
           Shortly afterwards, the MWA membership began to express concern over the
           inclusion of Linda Fairstein as a Grand Master, citing controversy in which she
           has been involved.

           When the MWA Board made its selection, it was unaware of Ms. Fairstein’s role
           in the controversy…the Board of Directors has decided to withdraw the Linda
           Fairstein Grand Master award.

                                                       ….

           We hope our members will all work with us to move forward from this extremely
           troubling event and continue to build a strong and inclusive organization.

           159.      Before rescinding the award, MWA undertook no investigation into the false

  allegations against Ms. Fairstein, or considered that the attack on Ms. Fairstein was made in

  111
      https://www.instagram.com/p/BquoDD0BX0t/
  112
      https://twitter.com/atticalocke/status/1067550854540972032
  113
      https://mysterywriters.org/mystery-writers-of-america-withdraws-fairstein-award/


  [13589-0001/3442715/1]                                  51
Case 2:20-cv-00180-JLB-MRM  Document
       Case 2:20-cv-00180 Document 1 43-1   Filed 07/01/20
                                     Filed 03/18/20        Page
                                                      Page 52     53 of
                                                              of 119    120 PageID
                                                                     PageID  52    688




  relationship to a film project that was purported to be a dramatization of what occurred in the

  Central Park Jogger case.

           160.      On the same day as MWA’s announcement, Ms. Locke thanked MWA on

  Twitter. She made a public statement about Ms. Fairstein to blog site Bustle.com that “the MWA

  has rescinded her award. A positive outcome.”114

           161.      The rescission of Ms. Fairstein’s MWA award, and Ms. Locke’s preceding

  Twitter storm, was reported nationwide, including in USA Today, The LA Times, The New York

  Times, The Washington Post, the AP Wire, Publishers Weekly, The Seattle Review of Books, The

  Guardian and The American Bar Association Journal.115

           162.      On December 18, 2018, Ms. Locke posted the following Tweet:

           If you think that Linda Fairstein acted professionally and responsibly and without
           prejudice or malice in the Central Park Five case – which, don’t get it twisted, she
           did lead – then I’m not sure who the real bully is. It’s certainly not a writer who
           simply asked the MWA to reconsider.116

           163.      On December 18, 2018, Ms. Locke also posted the following on Twitter:

           And, yes I worked on Ava Duvernay’s project in the case. That’s why I know so
           much about the case. The research on the project is extensive. And I actually read
           the trial transcripts. And I chose to share my knowledge of Fairstein’s misdeeds
           with MWA. Me, one person. Not a mob. (emphasis added).117



  114
      https://www.bustle.com/p/a-literary-group-rescinds-award-for-linda-fairstein-amid-outcry-over-her-role-in-
  central-park-five-case-13220990
  115
      https://www.usatoday.com/story/life/books/2018/11/29/mystery-writers-rescind-honor-linda-fairstein-prosecutor-
  central-park-five/2156900002/; https://www.nytimes.com/2018/11/28/nyregion/linda-fairstein-central-park-5.html;
  https://www.washingtonpost.com/nation/2018/11/30/mystery-writers-group-rescinds-award-sex-crimes-prosecutor-
  over-her-role-central-park-five-rape-case/; https://www.apnews.com/c2023c14fa2c4ca9bf9b5f53e99f0bdb;
  https://www.publishersweekly.com/pw/by-topic/industry-news/awards-and-prizes/article/78694-mwa-withdraws-
  grand-master-honors-for-linda-fairstein.html; https://www.latimes.com/books/la-et-jc-mwa-linda-fairstein-
  20181127-story.html; https://www.seattlereviewofbooks.com/notes/2018/11/29/mystery-writers-of-america-
  withdraws-grand-master-award-for-linda-fairstein/; https://www.theguardian.com/books/2018/nov/29/linda-
  fairstein-mystery-writers-of-america-grand-master-award-rescinded;
  http://www.abajournal.com/news/article/mystery_writers_group_withdraws_award_to_former_prosecutor_because_
  of_contr
  116
      https://twitter.com/atticalocke/status/1075091099163623424
  117
      https://twitter.com/atticalocke/status/1075098413627203584


  [13589-0001/3442715/1]                                 52
Case 2:20-cv-00180-JLB-MRM  Document
       Case 2:20-cv-00180 Document 1 43-1   Filed 07/01/20
                                     Filed 03/18/20        Page
                                                      Page 53     54 of
                                                              of 119    120 PageID
                                                                     PageID  53    689




             And I came into the world “race-tinged.” It is a privilege to hold a world view
             broader than that of Otto Penzler, Nelson DeMille, and Barbara Peters.118

             164.     Ms. Locke, a key individual involved in writing the script for When They See Us,

  and close collaborator of Ms. DuVernay, demonstrated clear anger and hostility toward Ms.

  Fairstein prior to the release of the film series. She also referenced biased and unreliable sources,

  such as the Ken Burns’ film, as credible sources of information about Ms. Fairstein. Ms. Locke

  further intended her actions, and the film series’ portrayal of Ms. Fairstein, to cost Ms. Fairstein

  her reputation as a storied prosecutor who not only led the Manhattan District Attorney’s Sex

  Crimes Unit, but was the national leader on crimes of sexual violence, domestic violence, and

  child abuse—as well as her career as an internationally best-selling crime novelist. Ms. Locke’s

  statements referring to Ms. Fairstein as racist subjected Ms. Fairstein to hatred, contempt,

  ridicule, disgrace and threats to her life, as intended by Ms. Locke. As detailed further, below,

  Ms. Locke’s campaign against Ms. Fairstein continued after When They See Us premiered, with

  the film continuing to be a source of support for Ms. Locke’s false statements.

  VI.        Defendants’ Assertions That When They See Us Is a True Story

             165.     On March 1, 2019, Netflix released a teaser video for When They See Us, in

  which Mr. McCray is depicted, with a voiceover by Felicity Huffman who plays Ms. Fairstein,

  saying, “Let’s get an army of blue up in Harlem. You go into those projects and you stop every

  little thug you see.”119 As discussed supra Paragraphs 97-103, this depiction of Ms. Fairstein is

  false and defamatory, as she never supervised any aspect of the NYPD’s investigation nor used

  the language ascribed to her.




  118
        https://twitter.com/atticalocke/status/1075093302662246401
  119
        https://www.youtube.com/watch?v=YyoSErErnCE.


  [13589-0001/3442715/1]                                   53
Case 2:20-cv-00180-JLB-MRM  Document
       Case 2:20-cv-00180 Document 1 43-1   Filed 07/01/20
                                     Filed 03/18/20        Page
                                                      Page 54     55 of
                                                              of 119    120 PageID
                                                                     PageID  54    690




           166.      Netflix posted the teaser on its Twitter account on the same day, with the message

  “The truth you haven’t heard. This is the story of the boys they call the Central Park Five. @Ava

  DuVernay’s #WhenTheySeeUs debuts May 31, only on Netflix.”

           167.      On or about April 19, 2019, Netflix released the official trailer for When They See

  Us.120 Ms. Fairstein is depicted in the trailer saying “every black male in the park last night is a

  suspect. I need all of them.” The trailer says, “based on the true story of the Central Park Five”

  but then flashes bold banners which state, “The Story You Know” and “Is the Lie They Told

  You.”

           168.      The film series premiered on May 31, 2019. Upon information and belief, when

  the film series was released on Netflix, it was categorized as a documentary. In or around mid-

  July 2019, Netflix changed its categorization to a TV Drama or Crime TV Show. At present,

  Netflix categorizes the film series as a Crime TV Show.

           169.      While the film series purports to be “based on” a true story, Defendants have

  publicly referred to the film as a true story, supported by documentary evidence from the case

  against The Five, including with respect to Ms. Fairstein.

           170.      Defendants DuVernay and Locke, further made express, public statements against

  Ms. Fairstein, using their false portrayal of Ms. Fairstein in the film series as purported evidence

  of the truth of their statements about her. Set forth infra is a non-exhaustive recitation of the

  numerous times in which Defendants referred to When They See Us as real, true, or based on

  documentary evidence, including with respect to the false and defamatory portrayal of Ms.

  Fairstein in the film series.



  120
     https://www.youtube.com/watch?time_continue=58&v=f9hRxkHv3Vk.
  https://www.palmbeachpost.com/ZZ/entertainment/20190419/trailer-for-ava-duvernays-central-park-five-series-
  when-they-see-us-is-deeply-unsettling


  [13589-0001/3442715/1]                                54
Case 2:20-cv-00180-JLB-MRM  Document
       Case 2:20-cv-00180 Document 1 43-1   Filed 07/01/20
                                     Filed 03/18/20        Page
                                                      Page 55     56 of
                                                              of 119    120 PageID
                                                                     PageID  55    691




           A. Ms. DuVernay’s Statements

           171.      On April 19, 2019, Ms. DuVernay posted the trailer for When They See Us on

  Instagram with the message:

           On this exact day 30 years ago, a woman was raped in Central Park. Five black +
           brown boys were framed for her rape. The story you know is the lie that police,
           prosecutors and Donald Trump told you. WHEN THEY SEE US is the story of
           the boys from their eyes and their hearts. May 31 on @Netflix. (Full trailer in
           bio)121

           172.      On May 17, 2019, Ms. DuVernay responded to a user on her Twitter account: “I

  wish it was fiction too. Thanks for watching early. #whentheyseeus.”122

           173.      On May 24, 2019 Ms. DuVernay tweeted: “The Story you know is the lie they

  told you. 30 years ago. Tonight. Always. @WhenTheySeeUs, the real story of The Central Park

  5 told by the falsely imprisoned men themselves, debuts on @Netflix next Friday, May 31.”123

           174.      On May 29, 2019, two days before the film series premiered, Rolling Stone

  published an interview with Ms. DuVernay in which she represented that the film was based on

  her review of documentary evidence pertaining to the case:

           I started speaking with the men first. That was my first way in. And from there I
           folded in all of the court transcripts, different records and files that we were able
           to get a hold of through public means and private transfer. We then read every
           single stitch of press coverage to really get an understanding of the ways in which
           this was being reported, to understand the propaganda around this case.124

           175.      On May 31, 2019, the day of the film series’ premiere, Ms. DuVernay tweeted:

           The story you know… is the lie you were told. Today, the truth prevails.
           #WhenTheySeeUs. Now streaming worldwide. Love to Korey, Ray, Yusef, Kev,
           Antron.125



  121
      https://www.instagram.com/p/BwcZkrOF4xY/
  122
      https://twitter.com/ava/status/1129629307771314176
  123
      https://twitter.com/ava/status/1132118462162063361
  124
      https://www.rollingstone.com/tv/tv-features/when-they-see-us-netflix-central-park-five-ava-duvernay-interview-
  841081/
  125
      https://twitter.com/ava/status/1134354271980232704


  [13589-0001/3442715/1]                                  55
Case 2:20-cv-00180-JLB-MRM  Document
       Case 2:20-cv-00180 Document 1 43-1   Filed 07/01/20
                                     Filed 03/18/20        Page
                                                      Page 56     57 of
                                                              of 119    120 PageID
                                                                     PageID  56    692




           176.      On May 31, 2019, Ms. DuVernay tweeted a reply to a post:

           Not drama. 100% real. The real rapist is Matias Reyes. I shot the prison yard
           scene just as Korey told it to me. And the words Matias says to Nancy Ryan are
           almost word for word from his real confession. Wild, I know. #When
           TheySeeUs126

           177.      On June 1, 2019, Ms. DuVernay tweeted:

           the incredible work of @AtticaLocke who was my partner on this part of the
           script. She delved deep into the court transcripts, testimony, legal maneuvers. She
           had the patience + experience to decipher the legal mumbo jumbo, explain it to
           me, build the suspense. She’s sensational.127

           178.      On June 2, 2019, Ms. DuVernay retweeted a Twitter post written by another user

  that attacked Ms. Fairstein, quoting Nancy Ryan in Part Four of the film series, stating: “When

  you were writing crime novels Kevin, Antron, Yusef, Raymon[d] and Korey were serving time

  for crimes they didn’t commit. #FamkeJanssen Drop #Linda Fairstein@Penguinbooks

  @WhenTheySeeUs #WhenTheySeeUs.” Above this post Ms. DuVernay wrote:

           Famke played Nancy Ryan beautifully. And the arc of the Fairstein/Ryan
           relationship is real. Fairstein really battled Ryan for the case in 1989. Ryan really
           ended up getting it back after Matias Reyes confessed. Wild.
           #WhenTheySeeUs128

           179.      In a June 2, 2019 interview with the Daily Beast, Ms. DuVernay said that the

  research she conducted for the film series included “reading the court transcripts and all the

  paperwork on the case.”129

           180.      On June 8, 2019, Ms. DuVernay retweeted celebrity Reese Witherspoon:

           What an extraordinary telling of a harrowing story. A story that needed to be
           retold with truth and accuracy. @WhenTheySeeUs is profound and so




  126
      https://twitter.com/ava/status/1134675309981102080?lang=en
  127
      https://twitter.com/ava/status/1134866046618202112
  128
      https://twitter.com/ava/status/1135331321952104448?lang=en
  129
      https://www.thedailybeast.com/netflixs-when-they-see-us-ava-duvernay-on-central-park-five-case-and-why-she-
  treated-trump-as-a-footnote


  [13589-0001/3442715/1]                                56
Case 2:20-cv-00180-JLB-MRM  Document
       Case 2:20-cv-00180 Document 1 43-1   Filed 07/01/20
                                     Filed 03/18/20        Page
                                                      Page 57     58 of
                                                              of 119    120 PageID
                                                                     PageID  57    693




           heartbreaking. And necessary. Bravo @ava and her @ARRAYNow team who are
           changing the way stories are told.130

           181.      On June 10, 2019, Ms. DuVernay retweeted a Twitter post showing a meme of

  Joan Collins saying “I have receipts” and addressing Ms. Fairstein’s editorial about When They

  See Us, published in The Wall Street Journal, in which Ms. Fairstein called the film’s portrayal

  of her an “outright fabrication.”131 Ms. DuVernay called Ms. Fairstein’s reaction “Expected and

  typical. Onward…” (emphasis added).

           182.      On June 12, 2019, Netflix aired an interview conducted by Oprah Winfrey of Ms.

  DuVernay and Messrs. McCray, Santana, Salaam, Richardson and Wise, in which Ms. Fairstein

  was discussed as follows:

           It is widely reported that detectives, influenced by the head of the Manhattan
           District Attorney’s Sex Crimes Unit, Linda Fairstein, coerced the young men,
           then just seventh and eighth graders, into signing confessions. Film footage is
           then shown of the Raymond Santana confession, and Ms. DuVernay says “the
           goal was to create something that stuck to your ribs and that wasn’t junk food. It
           was to create something that was gonna be a catalyst for conversation.”
           Ms. Winfrey asks ,“So you were surprised by the public. Have you been surprised
           by Linda Fairstein’s response?” Ms. DuVernay responds “Um, no, I wouldn’t say
           I’m surprised by it. I think it’s expected.”
           Ms. Winfrey says, “Linda Fairstein, as you know was a prosecutor in the
           Manhattan District Attorney’s office, and she led the Sex Crimes Unit during this
           case. And it’s, of course, been reported that she has stepped down from the board
           positions, some, and also stepped down from charities, and has been reported that
           she’s been dropped by her publisher. What do you have to say about that?”
           Ms. DuVernay responds, “I think it’s important that people be held accountable.
           And that accountability is happening in a way today that it did not happen for the
           real men 30 years ago. But I think that it would be a tragedy if this story and the
           telling of it, um, came down to one woman being punished for what she did,
           because it’s not about her. It’s really not all about her. She is a part of a system
           that’s broken. It was built to be this way. Okay? It was built this way. It was built
           to oppress. It was built to control. It was built to shape our culture in a specific

  130
     https://twitter.com/ReeseW/status/1137606163149623301
  131
     https://www.wsj.com/articles/netflixs-false-story-of-the-central-park-five-11560207823. See also
  https://www.nytimes.com/2019/06/11/arts/television/linda-fairstein-when-they-see-us.html; Tampa Bay Times,
  Linda Fairstein Condemns Netflix Series on Central Park Five, June 6, 2019.


  [13589-0001/3442715/1]                                57
Case 2:20-cv-00180-JLB-MRM  Document
       Case 2:20-cv-00180 Document 1 43-1   Filed 07/01/20
                                     Filed 03/18/20        Page
                                                      Page 58     59 of
                                                              of 119    120 PageID
                                                                     PageID  58    694




             way that kept some people here and some people here. It was built for profit. It
             was built for political gain and power, and it is upon – incumbent upon us. It lives
             off of us, our taxpayer dollars, our votes, the goods that we buy that are made
             inside – inside of prisons. It lives off of our ignorance and we can no longer be
             ignorant. And so the goal of this—okay, Linda Fairstein, okay Elizabeth Lederer,
             okay, all of these people on this particular case we need to be held accountable.
             But the real thing that we are all trying to do, all the artists who collaborated with
             me…our real goal is to be able to say, Go, America. Let’s do this. Let’s change
             this. And you can’t change what you don’t know. So, we came together to show
             you what you may not know. Now that you know, what will you do? How will
             you change this? That’s our goal.”
             183.    On      June     12,    2019,     Ms.        DuVernay   tweeted   “it’s   their   time.

  #WhenTheySeeUsNow.” In the Tweet was an embedded tweet stating “not a single publication

  needs to give Linda Fairstein a chance to speak. These men are broken because of her actions.

  She has done more than enough damage. #WhenTheySeeUsNow.”132

             184.    On June 25, 2019, Ms. DuVernay tweeted:

             Imagine believing the world doesn’t care about real stories of black people. It
             always made me sad. So when Netflix just shared with me that 23M+ account
             worldwide have watched #WhenTheySeeUs, I cried. Our stories matter and can
             move across the globe. A new truth for a new day.133

             185.    Ms. DuVernay’s public statements about When They See Us demonstrate that she

  intended the film series to be construed by audiences in a manner that would incite hatred,

  contempt and disgrace towards Ms. Fairstein. Ms. DuVernay further intended that Ms. Fairstein

  be “held accountable” as a result of the film.

             186.    Given Ms. DuVernay’s representations that she, and Ms. Locke, reviewed the

  public record relating to the underlying case against The Five, Ms. DuVernay’s deliberately false

  and inflammatory portrayal of Ms. Fairstein in When They See Us, detailed supra Paragraphs 44-

  130, evidences Ms. DuVernay’s actual knowledge that the manner in which Ms. Fairstein was

  portrayed was false or, at the very least, that Ms. DuVernay acted in reckless disregard as to the

  132
        https://twitter.com/ava/status/1139009911788937216
  133
        https://twitter.com/ava/status/1143665686062886912


  [13589-0001/3442715/1]                                     58
Case 2:20-cv-00180-JLB-MRM  Document
       Case 2:20-cv-00180 Document 1 43-1   Filed 07/01/20
                                     Filed 03/18/20        Page
                                                      Page 59     60 of
                                                              of 119    120 PageID
                                                                     PageID  59    695




  truth of how Ms. Fairstein was portrayed. Ms. DuVernay’s subsequent representations that the

  film is a true, or real, story evidence Ms. DuVernay’s deliberate intention to harm Ms. Fairstein.

           B. Ms. Locke’s Statements

           187.      On May 29, 2019 Ms. Locke posted on Instagram

                     Friday! A piece of American History gets rewritten with the truth. Happy
                     to have used my talents to help rewrite this wrong. #WhenTheySeeUs
                     #Repost @whentheyseeus @ava @robinbooboo @santanaraymond
                     @dr.yusefsalaam @koreykingwise @kevrichardson77 #AntronMcCray134

           188.      On May 31, 2019, the day of the film series’ premiere, Ms. Locke tweeted a

  People magazine article, “Inside the Controversy About Linda Fairstein, Central Park 5

  Prosecutor play by Felicity Huffman”135 noting “In which I remember with zeal telling Linda

  Fairstein her time is up.”136

           189.      On May 31, 2019, Ms. Locke also retweeted the following

           Since I’m stuck in bed for yet another day, I’m about to binge watch
           @WhenTheySeeUs with this little puppy. I’m eager to learn the TRUE story of
           the Central Park Five. @centralparkfive And for @LindaFairstein, as no one said
           it better than @atticalocke -#yourtimeisup

           190.      On June 1, 2019, Ms. Locke retweeted an article, “Writer Linda Fairstein’s past as

  prosecutor overseeing the Central Park Five case causes award controversy,” to which a user

  added “while y’all are being introduced to #lindafairstein because of #WhenTheySeeUs lemme

  intro you to @atticalocke who’s had everyone’s back.”

           191.      On June 3, 2019, Ms. Locke posted a tweet from Sarah Weinman who wrote an

  article about Matias Reyes’ victims,137 stating “This blood is on Linda Fairstein’s hands.”138 She




  134
      https://www.instagram.com/p/ByDmvbWgKib/
  135
      https://people.com/crime/linda-fairstein-central-park-five-prosecutor-controversy/
  136
      https://twitter.com/atticalocke/status/1134473617150885889
  137
      https://www.thecut.com/2019/06/the-attackers-other-victims-in-the-central-park-five-case.html
  138
      https://twitter.com/atticalocke/status/1135624250574888960


  [13589-0001/3442715/1]                                  59
Case 2:20-cv-00180-JLB-MRM  Document
       Case 2:20-cv-00180 Document 1 43-1   Filed 07/01/20
                                     Filed 03/18/20        Page
                                                      Page 60     61 of
                                                              of 119    120 PageID
                                                                     PageID  60    696




  further tweeted on the same day, “These women deserved better from NYPD and Linda

  Fairstein. By locking in on five children as rapists, many more lives were ruined.”139

           192.      On June 4, 2019, as part of the discussion in the Twitter thread concerning Ms.

  Fairstein’s MWA award, Ms. Locke posted a tweet that stated:

           The Central Park Five were not involved in any of the other crimes that night.
           Other, older kids were identified by the victims as their attackers. Not Korey,
           Raymond, Yusef, Kevin or Antron. In fact when they saw other kids acting rough,
           they left the park….

           They weren’t guilty of anything. I read the trial transcripts. I know this case. You
           can’t argue with facts.140

           193.      On June 7, 2019, Ms. Locke tweeted a story by the Hollywood Reporter about

  Ms. Fairstein getting dropped by her publisher, stating “…good night indeed.” She posted a

  similar post on Instagram.

           194.      On June 11, 2019, Ms. Locke posted on Twitter:

           I am generally someone who always tries to find the humanity in people, to
           understand the psychology behind what makes even people I hate act the way
           they do. But fuck it: Linda Fairstein is trash, was trash, will always be trash.141

           195.      On June 11, 2019, Ms. Locke posted a related tweet, regarding an editorial Ms.

  Fairstein wrote about When They See Us published in The Wall Street Journal:

           This morning she showed us exactly why she deserves all the rage and
           hate and consequences that are coming her way. She is an unrepentant liar.
           Fuck her.142
           196.      On June 19, 2019, as reported in the Florida Courier, under the article subheading

  “Why Documentary Resonates,” Ms. Locke discussed “restorative justice” with respect to Ms.

  Fairstein’s loss of her publishing deal, agent and resignation from various boards after the film



  139
      https://twitter.com/atticalocke/status/1135929864798605312
  140
      https://twitter.com/atticalocke/status/1067463803187560448?lang=en
  141
      https://twitter.com/atticalocke/status/1138455226720149506
  142
      https://twitter.com/atticalocke/status/1138455227605114880


  [13589-0001/3442715/1]                                60
Case 2:20-cv-00180-JLB-MRM  Document
       Case 2:20-cv-00180 Document 1 43-1   Filed 07/01/20
                                     Filed 03/18/20        Page
                                                      Page 61     62 of
                                                              of 119    120 PageID
                                                                     PageID  61    697




  series premiered and accused Ms. Fairstein of “gaslighting”143 the public in response to the film

  series:

            We are living in a time of cognitive dissonance, which is how you have Linda
            Fairstein’s ass talking all the stuff she’s talking about…Lies [are] so easily bent to
            where you question your own sanity…That’s another reason why I think it
            resonates in this particular time: We are living in another time where we are being
            gaslit on a daily basis.144

            197.     On July 7, 2019, Ms. Locke posted photos on Twitter of the purported evidence

  she and Ms. DuVernay have of the truth of what was portrayed in When They See Us, showing a

  binder of Writer’s Room Timelines, and a plastic container holding a binder and some folders.

  Ms. Locke states in the Tweet:

            Just found these… all the research/work I brought home to start writing Episode 2
            of @WhenTheySeeUs. When I tell you this is one of the most accurate portrayals
            of a true story … this is why. @ava our team took the truth as our bible.145

  On the same day, Netflix retweeted this tweet on its Twitter account.

            198.     Ms. Locke’s post-premiere statements show that her anger, hostility, and

  venomous actions toward Ms. Fairstein—the singular subject of her attacks, out of the forty-plus

  law enforcement individuals connected to the original case—continued and that she intended to,

  and did, use When They See Us as a means of continuing to attack Ms. Fairstein and incite

  hatred, contempt and disgrace against Ms. Fairstein. Ms. Locke, who represented that she and

  Ms. DuVernay extensively researched the public record when writing the film series, relied on

  the film series as evidence to support her defamatory statements that, among other things, Ms.


  143
      “Gaslighting is a tactic in which a person or entity, in order to gain more power, makes a victim question their
  reality. It works much better than you may think. Anyone is susceptible to gaslighting, and it is a common technique
  of abusers, dictators, narcissists, and cult leaders. It is done slowly, so the victim doesn't realize how much they've
  been brainwashed. For example, in the movie Gaslight (1944), a man manipulates his wife to the point where she
  thinks she is losing her mind.” https://www.psychologytoday.com/us/blog/here-there-and-everywhere/201701/11-
  warning-signs-gaslighting.
  144
      http://flcourier.com/duvernay-responds-to-trumps-latest-central-park-five-comments/. This piece was also
  published in the L.A. Times. See id.
  145
      https://twitter.com/atticalocke/status/1147979707918405633


  [13589-0001/3442715/1]                                   61
Case 2:20-cv-00180-JLB-MRM  Document
       Case 2:20-cv-00180 Document 1 43-1   Filed 07/01/20
                                     Filed 03/18/20        Page
                                                      Page 62     63 of
                                                              of 119    120 PageID
                                                                     PageID  62    698




  Fairstein engaged in prosecutorial misconduct, was an “unrepentant liar,” and that “blood is on”

  Ms. Fairstein’s hands.

           199.      Given the innumerable examples in the public record that demonstrate that Ms.

  Fairstein was falsely depicted throughout When They See Us, Ms. Locke must have known that

  the manner in which Ms. Fairstein is portrayed in the film series is false, or at the very least

  recklessly disregarded the truthfulness of the manner in which Ms. Fairstein was depicted. Ms.

  Locke’s public statements further demonstrate that Defendants chose to cast Ms. Fairstein as the

  villain in the film series, despite her obvious, minimal involvement in all aspects of the original

  investigation.

           C. Netflix’s Statements

           200.      On April 19, 2019, Netflix’s Twitter account posted the official film trailer, with

  “The story you know is the lie they told you. #WhenTheySeeUs arrives May 31, only on

  @Netflix.”146

           201.      On April 19, 2019, Netflix tweeted a reply to @DebUrTheWorst @ava “May 31.

  The truth is coming out.”147

           202.      On May 1, 2019, Netflix posts a Tweet, @Rissy503 @ava @netflix “It’s a

  powerful story that allows for the truth to come out.”148

           203.      On May 1, 2019, Netflix embedded a tweet by Shonda Rhimes, and added “Time

  for the truth to be told.”149

           204.      On May 2, 2019, Netflix tweeted a reply to @ShelsDash @ava @netflix, “It’s

  time for the truth.”150


  146
      https://twitter.com/whentheyseeus/status/1119254330866053121
  147
      https://twitter.com/whentheyseeus/status/1119291484967067653
  148
      https://twitter.com/whentheyseeus/status/1123627167852531718
  149
      https://twitter.com/whentheyseeus/status/1123629530067849216


  [13589-0001/3442715/1]                               62
Case 2:20-cv-00180-JLB-MRM  Document
       Case 2:20-cv-00180 Document 1 43-1   Filed 07/01/20
                                     Filed 03/18/20        Page
                                                      Page 63     64 of
                                                              of 119    120 PageID
                                                                     PageID  63    699




           205.      On May 8, 2019, Netflix tweeted a reply to @LoveandHope778, “It’s almost time

  to witness the power of truth.”151

           206.      On May 9, 2019, Netflix tweeted a reply to @iamwesmoore, “False rhetoric that

  is due to be overturned.”152

           207.      On May 12, 2019, Netflix tweeted a reply to @Malgran, “There’s power in the

  truth.”153

           208.      On May 14, 2019, Netflix tweeted a reply to @THEOFFICALJASJ, “You’re in

  luck, we shed light on the truth May 31st.”154

           209.      On May 14, 2019, Netflix tweets a reply to @franklinleonard @kristapley

  @JharrelJerome, “We’re here to speak the truth.”155

           210.      On May 15, 2019, Netflix tweeted a reply @alexiajh_, “We are ready to share the

  truth.”156

           211.      On May 28, 2019, Netflix tweeted a reply to @Shadell_, “Their truth will finally

  be revealed.”157

           212.      On May 30, 2019, Netflix posted on Instagram, “At Midnight PT, we begin to tell

  the true story of the boys they called the Central Park Five.”

           213.      On June 1, 2019, Netflix tweeted a reply to @angelaapereez15, in which she says

  “I’m watching @WhenTheySeeUs and it’s so infuriating to see how poorly this case was

  handled.” Netflix replied, “It is even more of a reason to share their truth.”158


  150
      https://twitter.com/whentheyseeus/status/1124104459175505921
  151
      https://twitter.com/whentheyseeus/status/1126304621041864704
  152
      https://twitter.com/whentheyseeus/status/1126633879433908225
  153
      https://twitter.com/whentheyseeus/status/1127633208240234497
  154
      https://twitter.com/whentheyseeus/status/1128354266991812608
  155
      https://twitter.com/whentheyseeus/status/1128413611657793537
  156
      https://twitter.com/WhenTheySeeUs/status/1128809312107679744
  157
      https://twitter.com/WhenTheySeeUs/status/1133386353822052353
  158
      https://twitter.com/WhenTheySeeUs/status/1134954505206870016


  [13589-0001/3442715/1]                             63
Case 2:20-cv-00180-JLB-MRM  Document
       Case 2:20-cv-00180 Document 1 43-1   Filed 07/01/20
                                     Filed 03/18/20        Page
                                                      Page 64     65 of
                                                              of 119    120 PageID
                                                                     PageID  64    700




           214.      On June 4, 2019, Netflix replied to a Tweet from @terrybright in which he tweets

  “35 minutes in of @WhenTheySeeUs I don’t think I can finish this!! They can’t be real life”

  Netflix replies “This story is real, but please watch at your own pace.”159

           215.      On June 10, 2019, Netflix posted photos from the film series premiere and the

  Oprah Winfrey interview with the message, “Shedding light on the truth. @Oprah Winfrey

  interviewed The Exonerated Five, cast, and @Ava DuVernay last night for @Netflix’s FYSEE

  event. Watch the full interview this Wednesday @10PM ET/ 1AM PT on @OWNTV and

  Netflix.”160

           216.      On June 15, 2019, Netflix posted a video from the When They See Us set on

  Twitter with the message, “There’s power in truth. What did you learn in watching

  #WhenTheySeeUs?”161

           217.      On July 12, 2019, Netflix replies to a Tweet by abrar_rh1, “@WhenTheySeeUs

  everyone needs to watch this and know what happened.” Netflix replied, “The true story for all

  to hear.”162

           218.      On July 15, 2019, Netflix tweeted, “This might have been the greatest thing to

  touch Netflix @netflix @WhenTheySeeUs #Facts #100 @NiecyNash@Netflix #Facts.163

           219.      On August 28, 2019, Vanity Fair published an article online with the title, “When

  They See Us and Chernobyl Prove Truth is Stronger than Fiction,” which reported that, as of that

  date, When They See Us had been watched by more than 23 million Netflix accounts worldwide.




  159
      https://twitter.com/WhenTheySeeUs/status/1136011515889250309
  160
      https://twitter.com/WhenTheySeeUs/status/1138158580593377280
  161
      https://twitter.com/WhenTheySeeUs/status/1139590623718043648
  162
      https://twitter.com/WhenTheySeeUs/status/1149847630450581504
  163
      https://twitter.com/jperks631/status/1150827817497554944 and
  https://twitter.com/WhenTheySeeUs/status/1150917176615817216


  [13589-0001/3442715/1]                             64
Case 2:20-cv-00180-JLB-MRM  Document
       Case 2:20-cv-00180 Document 1 43-1   Filed 07/01/20
                                     Filed 03/18/20        Page
                                                      Page 65     66 of
                                                              of 119    120 PageID
                                                                     PageID  65    701




  A tweet by Ms. DuVernay is cited in the article, referring to the film series “Imagine believing

  the world doesn’t care about real stories of black people.”

           220.      Later, the article quotes Ms. Holland, Netflix’s vice president of original content,

  as follows: “The majority of our members watched at least one documentary in the past

  year…So we know that they’re really drawn to true stories.” With respect to When They See Us,

  Ms. Holland is quoted as saying, “you empathize or sympathize with these characters and you

  can’t turn away from those faces.”164

           221.      In embracing Ms. DuVernay’s and Ms. Locke’s representations, and marketing

  When They See Us as a true story, Netflix relied on sources with demonstrated bias against Ms.

  Fairstein. To the extent that Ms. Holland, or other agents/employees of Netflix, were involved in

  the filmmaking process, including script approval, they acted either with knowledge of, or in

  reckless disregard of, the falsity of the manner in which Ms. Fairstein was portrayed in the film

  series. They also ignored Ms. Fairstein’s notice—which they received two years prior to the film

  series’ premiere—that the public record should be carefully reviewed to avoid such a result.

  Given the innumerable public documents that demonstrate that Ms. Fairstein is falsely portrayed

  in the film series, Netflix must have entertained serious doubts as to the truth of the manner in

  which Ms. Fairstein is depicted in When They See Us.

           222.      Ms. Holland’s public statements concerning Netflix’s reliance on data concerning

  viewership with respect to documentaries, demonstrates that Netflix intended to send a message

  to the public that When They See Us is a documentary as opposed to a dramatization, as do

  Netflix’s social media pages which repeatedly referred to the “truth” and “facts.”




  164
     https://www.vanityfair.com/hollywood/2019/08/chernobyl-when-they-see-us-ava-duvernay-craig-mazin-must-
  endure-tv


  [13589-0001/3442715/1]                              65
Case 2:20-cv-00180-JLB-MRM  Document
       Case 2:20-cv-00180 Document 1 43-1   Filed 07/01/20
                                     Filed 03/18/20        Page
                                                      Page 66     67 of
                                                              of 119    120 PageID
                                                                     PageID  66    702




           223.      Despite receiving presuit notice under Section 770.01 of the Florida Statutes—

  specifically outlining the false and defamatory content in When They See Us—Defendants took

  no immediate actions to correct the false and defamatory manner in which Ms. Fairstein is

  portrayed.

  VII.     The Film Series Lacks a Prominent Disclaimer

           224.      When They See Us contains no prominently displayed disclaimer to inform

  viewers that the manner in which individuals are portrayed in the film is a dramatization.

           225.      Rather, the viewer must purposely elect to watch the film credits at the end of

  each episode by clicking a button on the screen.

           226.      The disclaimer appears at the end of the credits—only if the viewer chooses to

  click on that button—and is barely legible.

           227.      Thus, if a viewer does not elect to watch each episode’s credits through to the

  end, he or she will not see the disclaimer. If he or she does watch the credits through to the end,

  it is unlikely that he or she will be able to read the disclaimer. Upon information and belief,

  Defendants strategically placed the disclaimer at the end of each episode, and in small font, so

  that it is highly unlikely that it would be seen by viewers.

           228.      The disclaimer states as follows:

           While the motion picture is inspired by actual events and persons, certain
           characters, incidents, locations, dialogue and names are fictionalized for
           the purposes of dramatization. As to any such fictionalization, any
           similarity to the name or to the actual character or history of any person,
           living or dead, or actual incident is entirely for dramatic purposes and not
           intended to reflect on any actual character or history.

           229.      Regardless of the existence of this strategically placed and barely legible

  disclaimer, as detailed above, Defendants have gone out of their way to market, and promote,

  When They See Us as a true story.



  [13589-0001/3442715/1]                             66
Case 2:20-cv-00180-JLB-MRM  Document
       Case 2:20-cv-00180 Document 1 43-1   Filed 07/01/20
                                     Filed 03/18/20        Page
                                                      Page 67     68 of
                                                              of 119    120 PageID
                                                                     PageID  67    703




           230.      As detailed above, at Paragraphs 44-130, Defendants’ portrayal of Ms. Fairstein

  in When They See Us goes far beyond dramatization and is a wholly fictional portrayal of Ms.

  Fairstein using her real name. The manner in which she is portrayed is intended to—and has—

  incited hatred, ridicule, contempt and disgrace against Ms. Fairstein, as well as threats to her life.

  The film series has further impugned Ms. Fairstein’s reputation and decades-long career as a

  ground-breaking prosecutor for the Manhattan District Attorney’s office by portraying Ms.

  Fairstein as repeatedly violating the law and, at the very least, acting in a racist, unethical and

  corrupt manner.

           231.      The film scenes in which Ms. Fairstein’s character appears do not concern events

  or situations in which any of The Five were present, and cannot be explained or justified as

  portraying their account of what happened.

  VIII. The Public’s Response to When They See Us and Ms. Fairstein’s Resulting Damages

           232.      The manner in which Defendants have marketed and spoken about When They

  See Us led to the public’s perception that the film series is factual rather than a dramatization of

  what occurred. As noted in a Rolling Stone article published on June 8, 2019:

           [T]he anger spilling from viewers is being aimed at Linda Fairstein, perhaps the
           most conspicuous villain of the story. Fairstein, now 72, was in 1989 the chief of
           the Sex Crimes Prosecution Unit in the Manhattan District Attorney’s office, the
           inspiration for the enduring NBC series Law & Order: Special Victims Unit. In
           the miniseries, Felicity Huffman portrays her as obsessed with pinning the crime
           on the five boys, no matter what blatant abuses of power or utter falsehoods are
           required to make her narrative work. Though she has objected to her portrayal
           in When They See Us, in the real world, Fairstein remains unapologetic about the
           treatment of the Central Park Five, despite their exoneration and DNA proof
           connecting a confessed serial rapist to the attack... The release of the miniseries
           has brought some overdue karma for Fairstein.165
           233.      As reported in The New York Times:

  165
    https://www.rollingstone.com/culture/culture-features/when-they-see-us-central-park-five-kalief-browder-
  845839/


  [13589-0001/3442715/1]                                 67
Case 2:20-cv-00180-JLB-MRM  Document
       Case 2:20-cv-00180 Document 1 43-1   Filed 07/01/20
                                     Filed 03/18/20        Page
                                                      Page 68     69 of
                                                              of 119    120 PageID
                                                                     PageID  68    704




             For much of her life, Linda Fairstein was widely viewed as a law enforcement
             hero.

             As one of the first leaders of the Manhattan district attorney’s sex crimes unit,
             later the inspiration for “Law & Order: Special Victims Unit,” she became one of
             the best known prosecutors in the country. She went on to a successful career as a
             crime novelist and celebrity former prosecutor, appearing on high-profile panels
             and boards.

             But since last Friday and the premiere of “When They See Us,” Ava DuVernay’s
             Netflix series about the Central Park jogger case, Ms. Fairstein has become
             synonymous with something else: The story of how the justice
             system wrongly sent five black and Latino teenagers to prison for a horrific rape.

             Ms. Fairstein ran the sex crimes division when, in 1989, a white woman jogging
             in Central Park was viciously raped, beaten, and left for dead. In the four-part
             series, Ms. Fairstein’s character is shown as the driving force in the case, urging
             on a prosecutor who had doubts and finding ways to explain away facts that
             pointed to the teens’ innocence.166

             234.     As reported in The Florida Courier:

             The four-part Netflix project debuted on May 31 to critical acclaim and soon led
             to real-world fallout for the authorities involved.

             Fairstein, the head of the sex crimes unit in the Manhattan district attorney’s
             office at the time of the case, and who had prospered in her second career as a
             crime novelist, was dropped by her book publisher and her agency after a viewer-
             led petition went viral. (It currently has more than 200,000 signatures.)

             She also resigned from her board positions at Vassar College and charitable
             organizations God’s Love We Deliver and Safe Horizon.167

             235.     That the film series has been perceived as a true and accurate account of what

  happened is evidenced by the public’s response to the film, attacking Ms. Fairstein on all fronts,

  including through death threats. For example, under #WhenTheySeeUs on Twitter, users have

  called for Ms. Fairstein to “die a horrific and painful death,” be “hung, drawn and quartered,”

  and “knocked out, stomped and spit on.” A group called “Close Rosies”—an organization of


  166
        https://www.nytimes.com/2019/06/06/arts/television/linda-fairstein-when-they-see-us.html
  167
        http://flcourier.com/duvernay-responds-to-trumps-latest-central-park-five-comments/


  [13589-0001/3442715/1]                                    68
Case 2:20-cv-00180-JLB-MRM  Document
       Case 2:20-cv-00180 Document 1 43-1   Filed 07/01/20
                                     Filed 03/18/20        Page
                                                      Page 69     70 of
                                                              of 119    120 PageID
                                                                     PageID  69    705




  present and former female inmates of the Riker’s Island prison—published Ms. Fairstein’s

  address on Twitter, suggesting that the proximity of her address to Jeffrey Epstein’s was

  evidence of a link between the two, and discussing whether suggesting violence against her

  person, though justified, might get their own members in further trouble.168

           A. #CancelLindaFairstein

           236.      Immediately after the premiere of When They See Us, a hashtag was started on

  Twitter through which members of the public sought to #CancelLindaFairstein. “#Cancel”

  campaigns are part of today’s “callout culture” and are used in social media to intentionally harm

  and publicly shame individuals for perceived wrongdoing. Oftentimes the people seeking to

  #cancel an individual believe that, in doing so, they are engaging in a form of activism. Recently,

  former President Barack Obama had this to say about “callout culture”:

           ‘Like, if I tweet or hashtag about how you didn't do something right or used the
           wrong verb. Then, I can sit back and feel pretty good about myself because, man,
           you see how woke I was?’ he said. ‘You know, that's not activism. That's not
           bringing about change. If all you're doing is casting stones, you're probably not
           going to get that far.’

           He went on to say that he sees callout culture being especially prevalent on
           college campuses.

           I do get a sense sometimes now among certain young people — and this is
           accelerated by social media — there is this sense sometimes of ‘the way of me
           making change is to be as judgmental as possible about other people,’ he said.

           Obama went on to say, ‘This idea of purity, and you're never compromised, and
           you're always politically woke and all that stuff, you should get over that quickly.’

           Calling for more nuance in difficult conversations, Obama said, ‘The world is
           messy, there are ambiguities. People who do really good stuff have flaws. People
           who you are fighting may love their kids and share certain things with you.’169


  168
      Notably, during the filming of When They See Us, individuals working on the film went to Ms. Fairstein’s New
  York apartment to scope it out and attempted to interview building staff, including to determine whether Ms.
  Fairstein was there.
  169
      https://www.nytimes.com/2019/10/31/us/politics/obama-woke-cancel-culture.html


  [13589-0001/3442715/1]                                69
Case 2:20-cv-00180-JLB-MRM  Document
       Case 2:20-cv-00180 Document 1 43-1   Filed 07/01/20
                                     Filed 03/18/20        Page
                                                      Page 70     71 of
                                                              of 119    120 PageID
                                                                     PageID  70    706




             237.     Twitter users posted the following under the hashtag #CancelLindaFairstein:

         •   On June 4, 2019, a user tweeted the portion of Part Four of the series where Ms.
             Ryan and Ms. Fairstein meet in a restaurant, stating “this woman clearly had no
             remorse WHATSOEVER and this part of the film #WhenTheySeeUs clearly
             defines her as having an agenda. There's absolutely NO excuse for her behavior. I
             can now understand why people want to #CancelLindaFairstein.”

         •   On June 4, 2019, a user tweeted “Just finished When they see us on Netflix, broke
             my heart, most of all I never hated someone as much as I hate Linda Fairstein, she
             made innocent children go to jail, and suffer things no child should, so fuck you
             linda, say hi to the devil for me #CancelLindaFairstein.”

         •   On June 6, 2019, a user tweeted “What #LindaFairstein did to these young men is
             beyond disgusting & excruciating to watch. Thank u @netflix for bringing their
             story to light. Everyone pls watch #WhenTheySeeUs #BlackLivesMatter.”

         •   On June 6, 2019, a user tweeted “Your camp issued a statement condemning the
             work of @ava after you requested your image be controlled in the docuseries after
             she reached out to you, only to later deny that conversation ever took place. You're
             doing a lot for someone who ‘did no wrong’ #CancelLindaFairstein.”

         •   Color of Change.Org, an organization with which Ms. DuVernay is affiliated,170
             tweeted on June 8, 2019, “#LindaFairstein prosecuted the five innocent Black
             boys featured in Ava’s #WhenTheySeeUs. She shouldn’t be able to make more
             money off ruining the lives of young Black people she targeted. Tell
             @simonschuster to #CancelLindaFairstein http://cancellindafairstein.org.” The
             Tweet featured a picture of Ms. Fairstein from when she was a prosecutor.

         •   On June 11, 2019, a user tweeted “hope Linda Fairstein knows that nobody
             believes a word that comes out of her mouth. Saying the Netflix series isn’t true.
             Just like she lied and made things up about innocent kids. Karmas a bitch Linda.
             Tsk. What goes around comes around #CancelLindaFairstein.”

         •   On June 11, 2019, a user tweeted “Linda Fairstein should not have any kind of
             platform. Clearly, she's still using hers to weaponize an unjust system to attack
             Black people. Publishers should be more concerned about enabling her than about
             page clicks & selling crime novels. #CancelLindaFairstein #WhenTheySeeUs.”

         •   On June 24, 2019, a user tweeted “this bitch needs to be locked tf up and die in
             jail.”

         •   On June 30, 2019, a user tweeted “I hope the bitch dies she should rot in jail.”

  170
        https://justiceroundtable.org/resource/message-from-ava-duvernay-about-whentheyseeus-central-park-five/


  [13589-0001/3442715/1]                                   70
Case 2:20-cv-00180-JLB-MRM  Document
       Case 2:20-cv-00180 Document 1 43-1   Filed 07/01/20
                                     Filed 03/18/20        Page
                                                      Page 71     72 of
                                                              of 119    120 PageID
                                                                     PageID  71    707




        •   On August 17, 2019, a user tweeted “Forget cancelling her put her ass in jail in a mens
            [sic] jail where she can be raped.”

        •   On August 17, 2019, the same user tweeted “I hope she dies.”

        •   On August 19, 2019, a user tweeted “Having watched #WhenTheySeeUs I will
            never read another Linda Fairstein book ever again. Goodbye Alexandra Cooper
            & Mike Chapman, you were created by a monster. #CancelLindaFairstein.”

        •   On September 24, 2019, a user tweeted “she should get 13 years in jail - the same
            as Korey Wise who served the longest sentence. Those she put behind bars were
            innocent. But Linda Fairstein is not. Only one set of footprints. She knew better
            from the outset.”

        •   On October 14, 2019, a user tweeted “she’s a sad excuse for a human being and
            should have lost her job, she is honestly the most disgusting person I’ve ever
            heard of, hope She has a horrible life being a racist asshole.”

        •   On October 14, 2019, a user tweeted “There's a special V.I.P spot in hell for this
            wretched deceitful bitch may she suffer for the pain misery & heartache she
            caused, she the prosecutor police all involved in the case need to be locked up for
            their part in destroying the lives of those men.”

        •   On December 9, 2019, a user tweeted “What a disgusting piece of human
            garbage. Burning in hell is not a good enough punishment for her! Why isn’t this
            racist b*tch in jail for what she has done?”

        •   On December 11, 2019 a user described Ms. Fairstein as the “prosecutor that
            falsely and unfairly pushed the case forward against the Central Park Five.”

        •   On December 27, 2019, a user tweeted about Ms. Fairstein “I hope you burn in
            hell your [sic] a parasite to this society i really hope you die like a parasite for
            what you have done.”

            238.     On June 4, 2019, Ms. Locke posted a tweet embedding an article by Esquire

  magazine171 discussing #CancelLindaFairstein and how the hashtag, and Twitter contributed to a

  boycott against Ms. Fairstein, causing her publisher and literary agent to terminate their


  171
     https://www.esquire.com/entertainment/tv/a27699384/linda-fairstein-netflix-when-they-see-us-central-park-5-
  prosecutor-boycott/


  [13589-0001/3442715/1]                                 71
Case 2:20-cv-00180-JLB-MRM  Document
       Case 2:20-cv-00180 Document 1 43-1   Filed 07/01/20
                                     Filed 03/18/20        Page
                                                      Page 72     73 of
                                                              of 119    120 PageID
                                                                     PageID  72    708




  professional relationships with her immediately. Ms. Locke stated in her tweet, “we get justice

  where we can….”172

             239.     On June 4, 2019, Ms. Locke posted another related tweet about Ms. Fairstein:

             she also described the #CancelLindaFairstein movement as a ‘mob-mentality
             reaction. LADY, you stay seeing mobs where they ain’t none. That’s what got
             you in this trouble in the first place. FOH.173

             B. Petitions

             240.     Shortly after the film series premiered, a number of petitions were circulated to

  remove Ms. Fairstein from various boards, have her book publishers of many decades end their

  relationships with her, demand that retailers stop selling her books, and to insist that the District

  Attorney reopen all of the cases that she prosecuted over the course of her career—even though,

  in the latter case, the petitions claimed no other examples of prosecutorial misconduct or racism.

                      1. Ms. Fairstein’s Books and Publishing Agreements

             241.     Immediately after When They See Us premiered, a petition was posted on

  Change.org calling for the removal of Ms. Fairstein’s books from Amazon, Barnes and Noble

  and other booksellers’ platforms. Per the petition:

             Prosecutor Linda Fairstein coerced and convicted five innocent black boys of a
             crime they did not commit in 1989. The Central Park jogger criminal case
             involved the assault and rape of a Caucasian woman Trisha Meili, and was one of
             the most widely publicized cases of the decade. Fairstein accused five boys
             ranging from ages 14 to 16 of the rape and assault, and abused their legal rights as
             she manipulated them without the presence of their guardians. Korey Wise, Yusef
             Salaam, Raymond Santana, Antron McCray and Kevin Richardson were
             wrongfully convicted in 1989 and served sentences that ranged from 6 to 14 years
             in the system. Despite a serial rapist confessing to the crime and their records
             being exonerated, Fairstein still profits off of the promotion and sale of her many
             books as an author. In Netflix’s recent film When They See Us (2019), Ava
             DuVernay highlights the lives that were dehumanized for decades because of this
             woman. We are asking Barnes and Noble, Amazon, Audible and any other outlets

  172
        https://twitter.com/atticalocke/status/1135907878273863680
  173
        https://twitter.com/atticalocke/status/1136059268799401984


  [13589-0001/3442715/1]                                   72
Case 2:20-cv-00180-JLB-MRM  Document
       Case 2:20-cv-00180 Document 1 43-1   Filed 07/01/20
                                     Filed 03/18/20        Page
                                                      Page 73     74 of
                                                              of 119    120 PageID
                                                                     PageID  73    709




           that allow this woman to profit through their organizations to remove her books
           from their platforms. Show consumers of color what our rights and stories mean
           to you!174
           242.      A second petition, which presently has nearly 240,000 signatures, seeks to remove

  Ms. Fairstein’s books from all retailers:175

           Linda Fairstein achieved her fame & fortune through her wild imagination & at
           the expense of five INNOCENT children’s pain... let’s start off with why this
           petition was started , Linda Fairstein led a witch hunt against five teenage boys
           even though the physical evidence didn’t support her theory she raged on with
           one goal in mind & that was to get a conviction at any expense even the lives of
           teenage boys... she led the hunt that fundamentally changed these men’s lives
           forever & unfairly tarnished their reputation, you could almost say she hunted
           these boys for their lives & after securing the conviction she wanted & the
           spotlight being off the case Linda decided to do what she does best tell story’s
           [sic], she became a fictional true crime writer once again using that imagination. I
           believe it to be fact that she’s led this whole entire crusade out of the aspiration of
           financial gain knowing the media coverage the case would generate & knowing if
           she secured a conviction regardless of the evidence her book career on true crime
           (her career field) would flourish... I believe her actions were led by her greed &
           desire to relevant maybe even famous & I believe these character flaws of hers led
           her to KNOWINGLY & WRONGFULLY hunt these boys into a conviction &
           because of her shameful past I am starting a petition to ask ALL retailers & book
           publishers to stop selling Linda Fairstein books or any product that has ties to her.
           243.      A third petition, created by Color of Change.Org, urges Simon & Schuster to drop

  Ms. Fairstein:176

           Linda Fairstein was one of the top prosecutors of the Central Park Five case and
           oversaw the young boys' interrogation. She falsely prosecuted these young
           innocent Black boys and lied and altered evidence illegally to gain convictions
           and false confessions.

           244.      In response to the public outcry over When They See Us, within a week of the film

  series’ premiere, Ms. Fairstein’s publisher, Dutton (an imprint of Penguin Random House),




  174
      https://www.change.org/p/barnes-noble-cancellindafairstein-justice-for-the-central-park-5
  175
      https://www.change.org/p/amazon-all-other-book-retailers-linda-fairstein-central-park-five-book-
  removal?use_react=false. See https://www.latimes.com/books/la-et-jc-linda-fairstein-boycott-20190606-story.html
  176
      https://act.colorofchange.org/sign/drop_linda_fairstein/?source=twitter


  [13589-0001/3442715/1]                                 73
Case 2:20-cv-00180-JLB-MRM  Document
       Case 2:20-cv-00180 Document 1 43-1   Filed 07/01/20
                                     Filed 03/18/20        Page
                                                      Page 74     75 of
                                                              of 119    120 PageID
                                                                     PageID  74    710




  terminated her publishing agreement. This was publicized nationwide.177 At the time, Ms.

  Fairstein had three (3) books remaining on her contract.

           245.      At around the same time, her publisher in the United Kingdom, Little Brown UK,

  terminated its agreement with Ms. Fairstein.

           246.      Ms. Fairstein’s literary agency since 1994, ICM Partners, also dropped Ms.

  Fairstein as a result of the film series.178 This was also publicized nationally. Ms. Fairstein’s

  agent in the United Kingdom followed suit.

                     2. Calls to Reopen Ms. Fairstein’s Cases

           247.      In June 2019, an online petition was created asking Manhattan District Attorney

  Cy Vance to reopen all of Ms. Fairstein’s cases.179 Per the petition:

           Ava Duvernay's powerful 4-part series When They See Us has brought Fairstein's
           wretched practices back out into the open and sparked new outrage. Prompted by
           the series, Linda has been forced to step down from the boards of 3 nonprofit
           organizations, Vassar College, dropped from one of her publishing companies,
           and have had awards rescinded. It's not enough just to affect Fairstein's ability to
           profit from this injustice--we have to make sure ALL of her past harms are
           undone. If there are any other people wrongfully convicted, like the 'Exonerated
           Five', then we must go back and clear their records. Will you join us in calling on
           Manhattan DA Cy Vance to do the right thing and review all of Fairstein's
           convictions?

           248.      On June 14, 2019, New York City Advocate Jumaane Williams submitted a letter

  to District Attorney Vance, requesting a review of Ms. Fairstein’s and Ms. Lederer’s cases, as

  well as the firing of Ms. Lederer, who still works as an Assistant District Attorney. District

  Attorney Vance declined these requests.180




  177
      https://www.heraldtribune.com/news/20190608/publisher-drops-central-park-five-prosecutor-linda-fairstein;
  https://www.apnews.com/98524380b1b749dc988528a94d197207
  178
      https://www.essence.com/celebrity/linda-fairstein-dropped-icm-when-they-see-us-backlash/
  179
      https://actionnetwork.org/petitions/reopen-linda-fairsteins-cases-now
  180
      https://www.newsweek.com/central-park-five-decision-not-re-open-linda-fairstein-case-blasted-
  disgrace-1444623


  [13589-0001/3442715/1]                                 74
Case 2:20-cv-00180-JLB-MRM  Document
       Case 2:20-cv-00180 Document 1 43-1   Filed 07/01/20
                                     Filed 03/18/20        Page
                                                      Page 75     76 of
                                                              of 119    120 PageID
                                                                     PageID  75    711




           249.      On September 25, 2019, Color of Change and Mr. Williams presented a petition

  with 43,000 signatures to District Attorney Vance and held a public protest.181 A local news

  report, published on YouTube, spliced scenes from the film into the newscast covering the

  petition.182

                     3. Vassar College

           250.      Shortly after the premier of When They See Us, a Vassar College (“Vassar”)

  student started a petition to remove Ms. Fairstein from Vassar’s Board of Trustees, on which she

  had served for more than a dozen years.183 Vassar is Ms. Fairstein’s alma mater.184

           251.      On June 3, 2019, Ms. Locke retweeted a post about the petition to remove Ms.

  Fairstein from Vassar College’s Board of Trustees, “Please help the Vassar Community by

  raising awareness for our student-led petition!!”

           252.      In an effort to avoid damage to Vassar as a result of the negative publicity, and at

  the direct suggestion of Vassar President Elizabeth Bradley and Board Chair Anthony Friscia,

  Ms. Fairstein resigned her post as a Trustee. Bradley also advised Fairstein not to attend her 50th

  reunion the following weekend, at which she was to be one of the three featured class speakers.

  The President of Vassar followed Fairstein’s resignation with a public announcement.185 The

  matter was reported in the national news media.186




  181
      https://act.colorofchange.org/survey/reopen_linda_fairstein_cases_petition_delivery/
  182
      https://www.youtube.com/watch?v=5PDz5m5bkbo
  183
      https://www.change.org/p/vassar-college-remove-linda-fairstein-from-vassar-college-board-of-trustees
  184
      Ms. Fairstein’s high school in Mount Vernon, New York, also removed her from its Wall of Fame.
  185
      https://president.vassar.edu/community/2019/190604-announcement-trustees-resignation.html
  186
      https://www.floridatoday.com/story/news/nation/2019/06/04/when-they-see-us-case-ex-prosecutor-resigns-
  vassar-college-post/1347003001/; https://www.cnn.com/2019/06/05/us/linda-fairstein-vassar-college/index.html;
  https://variety.com/2019/tv/news/linda-fairstein-resigns-vassar-board-when-they-see-us-1203233923/;
  https://www.newsweek.com/central-park-five-linda-fairstein-resigns-vassar-petition-1442183


  [13589-0001/3442715/1]                                75
Case 2:20-cv-00180-JLB-MRM  Document
       Case 2:20-cv-00180 Document 1 43-1   Filed 07/01/20
                                     Filed 03/18/20        Page
                                                      Page 76     77 of
                                                              of 119    120 PageID
                                                                     PageID  76    712




             C.      Resignation from Non-Profit Boards

             253.    At the same time that Ms. Fairstein resigned from Vassar, she was asked to resign

  from the Board of non-profit Safe Horizon, an organization with which she had been involved

  for 30 years, that provides support and outreach to victims of domestic violence, sexual abuse,

  and sexual assault, among other things. She was told to resign by Board Chair Michael Slocum

  and CEO Ariel Zwang.

             254.    Ms. Fairstein also resigned from the boards of God’s Love We Deliver, an

  organization which feeds terminally ill New Yorkers, and on whose board she served for almost

  two decades, and the Joyful Heart Foundation, a victim advocacy board for which she had served

  as a founding board member.

             D. Glamour’s 1993 Woman of the Year Award

             255.    On June 4, 2019, Glamour magazine’s Editor-in-Chief published the following

  letter concerning a Woman of the Year award that Ms. Fairstein received in 1993:187

             We’ve heard from some of you in recent days as we, and the world, have been
             remembering the injustice of the prosecution of Antron McCray, Kevin
             Richardson, Yusef Salaam, Raymond Santana, and Korey Wise. Glamour has
             covered the new limited series centered on their story, When They See
             Us, through interviews with some of its actors and with director Ava DuVernay.
             Many of you have contacted us on social media to ask about the Glamour Woman
             of the Year award that the prosecutor in the case, Linda Fairstein, received a
             quarter century ago.
             Unequivocally, Glamour would not bestow this honor on her today. She received
             the award in 1993, before the full injustices in this case were brought to light.
             Though the convictions were later vacated and the men received a settlement from
             the City of New York, the damage caused is immeasurable.
             Glamour’s Women of the Year awards should reflect our culture, the values of
             our brand, and our audience. We remain committed to being thoughtful and
             purposeful about whom we choose to celebrate, and in this case, the lens of
             history has shown us that we got it wrong.

  187
        https://www.glamour.com/story/a-note-on-linda-fairstein-1993-woman-of-the-year-award


  [13589-0001/3442715/1]                                  76
Case 2:20-cv-00180-JLB-MRM  Document
       Case 2:20-cv-00180 Document 1 43-1   Filed 07/01/20
                                     Filed 03/18/20        Page
                                                      Page 77     78 of
                                                              of 119    120 PageID
                                                                     PageID  77    713




           It's important to hold institutions accountable, and we appreciate the commitment
           to this issue that so many of you have demonstrated. Glamour is, and will always
           be, a platform that celebrates outspoken women. So to those of you who raised
           this issue, thank you. We want you to know that we hear you, and we assure you
           that while we can’t erase the past, we will continue to learn from it.
           256.      The harm to Ms. Fairstein’s name, reputation, and career outlined above resulted

  solely from Defendants’ false portrayal of Ms. Fairstein in When They See Us. The timing of the

  actions taken against Ms. Fairstein demonstrates this connection. Prior to the release of the film

  series, and Defendants’ misrepresentations, Ms. Fairstein had two thriving careers—one in the

  law and one in literature—and was held in high-esteem for her decades of work as a prosecutor

  and advocate for crime victims, including her work to assist the wrongfully accused, both in her

  thirty years as an Assistant District Attorney and in private practice since 2002.

           257.      Because the film series continues to be aired, and the defamatory content

  republished without correction, Ms. Fairstein continues to suffer harm, and will continue to

  suffer harm for the foreseeable future. More recently, her scheduled speaking appearances were

  cancelled, she has not been called for future speaking engagements or book signings, she has lost

  legal consulting jobs with national organizations and private individuals, she is unable to use

  social media to promote or market her books, and she is concerned for her safety. In January

  2020, Ms. Fairstein became the subject of national politics when Amy Klobuchar, who was a

  Democratic presidential candidate at the time, returned a campaign contribution that Ms.

  Fairstein made to Ms. Klobuchar’s campaign prior to the premiere of When They See Us. Media

  reports attributed the decision to return the contribution to the film series’ portrayal of Ms.




  [13589-0001/3442715/1]                            77
Case 2:20-cv-00180-JLB-MRM  Document
       Case 2:20-cv-00180 Document 1 43-1   Filed 07/01/20
                                     Filed 03/18/20        Page
                                                      Page 78     79 of
                                                              of 119    120 PageID
                                                                     PageID  78    714




  Fairstein.188 Senator Elizabeth Warren also backtracked from past support she received from Ms.

  Fairstein due to the airing of the film series.189

                                               COUNT I
                               (Defamation Per Se Against Ava DuVernay)

           258.      Ms. Fairstein reasserts and realleges each and every allegation set forth above as

  if fully set forth herein.

           259.      Ms. DuVernay wrote, produced and directed the film series When They See Us,

  which Ms. DuVernay caused to be published nationwide on Netflix on May 31, 2019. Since May

  31, 2019, the film series has been accessed by millions of Netflix subscribers, including in the

  State of Florida.190 Since that date, the film series has continuously been republished nationwide

  on Netflix’s streaming service, including to subscribers in the State of Florida.

           260.      As written by Ms. DuVernay, the film series depicted Ms. Fairstein in a false and

  defamatory manner, including scenes depicting Ms. Fairstein referring to The Five using racist

  and derogatory language, violating the law by interrogating unaccompanied minors, pressuring

  NYPD police officers and detectives to abuse and coerce confessions from The Five, ordering a

  roundup of young men of color without probable cause, and withholding exculpatory evidence

  from defense counsel prior to the trials. See supra Paragraphs 44-130. In fact, Ms. Fairstein took

  none of the aforementioned actions.




  188
      https://www.cnn.com/2020/01/03/politics/klobuchar-central-park-five-prosecutor-donation/index.html;
  https://www.newsweek.com/linda-fairstein-central-park-five-amy-klobuchar-donation-return-1480410
  189
      https://www.cnn.com/2020/01/03/politics/klobuchar-central-park-five-prosecutor-donation/index.html
  190
      See, e.g., https://help.netflix.com/en/node/14164; https://www.miamiherald.com/opinion/opn-columns-
  blogs/leonard-pitts-jr/article231347308.html; https://www.sun-sentinel.com/sns-bc-us--netflix-streaming-
  showdown-20191016-story.html. Netflix does not publish its subscriber statistics by jurisdiction.




  [13589-0001/3442715/1]                                 78
Case 2:20-cv-00180-JLB-MRM  Document
       Case 2:20-cv-00180 Document 1 43-1   Filed 07/01/20
                                     Filed 03/18/20        Page
                                                      Page 79     80 of
                                                              of 119    120 PageID
                                                                     PageID  79    715




           261.      The scenes are defamatory per se because they subject Ms. Fairstein personally,

  and in her professional capacity as an attorney and author, to hatred, distrust, ridicule, contempt

  disgrace, and threats to her life.

           262.      There is a wealth of evidence in the public record, including the transcripts and

  “paperwork” that Ms. DuVernay claims to have reviewed as part of her research, that

  demonstrates that the portrayal of Ms. Fairstein in When They See Us is essentially a complete

  fabrication.

           263.      Ms. Fairstein pointed out these sources to Ms. DuVernay when the film project

  was announced in 2016, and alerted Ms. DuVernay to a number of unreliable and defamatory

  sources which should not be relied upon when depicting Ms. Fairstein in the film series.

           264.      Ms. DuVernay acted with actual malice when publishing the false, defamatory

  scenes concerning Ms. Fairstein through Netflix. Ms. DuVernay either knew that the portrayal of

  Ms. Fairstein, and statements and conduct attributed to her, in When They See Us were false, or

  she entertained serious doubts about the truth or falsity of the manner in which Ms. Fairstein was

  portrayed. At the very least, Ms. DuVernay exercised a reckless disregard for the manner in

  which Ms. Fairstein was depicted in the film series.

           265.      Despite her knowledge of, and/or serious doubts about, the film series’ false and

  defamatory depictions of Ms. Fairstein, Ms. DuVernay made statements which were intended to,

  and did, lead the public to believe that her portrayal of Ms. Fairstein was truthful, factually

  accurate and based on documentary evidence.

           266.      Ms. DuVernay falsely portrayed Ms. Fairstein as trying to exert control over Ms.

  DuVernay’s writing of the script for the film series by stating Fairstein demanded “script

  approval.”




  [13589-0001/3442715/1]                            79
Case 2:20-cv-00180-JLB-MRM  Document
       Case 2:20-cv-00180 Document 1 43-1   Filed 07/01/20
                                     Filed 03/18/20        Page
                                                      Page 80     81 of
                                                              of 119    120 PageID
                                                                     PageID  80    716




           267.      Ms. DuVernay publicly displayed anger and hostility towards Ms. Fairstein by

  using the false and defamatory film series as a means through which Ms. Fairstein could and

  should be held singularly, personally accountable for ruining the lives of The Five, including by

  making false and defamatory statements about Ms. Fairstein on social media. See, e.g.,

  Paragraphs 171-186, above.

           268.      An organization with which Ms. DuVernay is closely affiliated, Color of Change,

  started petitions demanding Ms. Fairstein be terminated by book publishers.

           269.      The public outcry against Ms. Fairstein demonstrates that the viewing audience

  has understood When They See Us to be a true account rather than a fictionalized dramatization,

  resulting in, among other things, death threats and threats to Ms. Fairstein’s physical safety,

  numerous petitions, and the hashtag #CancelLindaFairstein. Ms. DuVernay has stated that, when

  making the film, she expected a strong response from the public. The public outcry against Ms.

  Fairstein as a result of the film series has caused her to resign from the boards of four non-profit

  organizations, resulted in publishers terminating longstanding contracts and relationships, the

  loss of numerous legal consulting jobs, the cancellation of speaking appearances, the loss of her

  literary agent, the necessity of her withdrawal from social media, which was a major source of

  promoting her literary works, and the rescission of one of the most prestigious awards in the field

  of crime fiction.

           270.      As a result of Ms. DuVernay’s unprivileged publication of the false and

  defamatory statements concerning Ms. Fairstein in When They See Us, Ms. Fairstein’s reputation

  has been substantially damaged.




  [13589-0001/3442715/1]                            80
Case 2:20-cv-00180-JLB-MRM  Document
       Case 2:20-cv-00180 Document 1 43-1   Filed 07/01/20
                                     Filed 03/18/20        Page
                                                      Page 81     82 of
                                                              of 119    120 PageID
                                                                     PageID  81    717




           271.      As a result of Ms. DuVernay’s actions, Ms. Fairstein suffered actual damages in

  an amount to be determined at trial, but in excess of $75,000, including economic losses, lost

  career opportunities, reputational harm, and emotional distress.

           272.      These damages were proximately caused by Ms. DuVernay’s conduct.

           273.      Ms. DuVernay’s actions entitle Ms. Fairstein to an award of punitive damages

  because Ms. DuVernay knowingly wrote, produced, directed, published, marketed and promoted

  a film which she knew falsely portrayed Ms. Fairstein in a manner that was likely to cause her

  injury. Despite this knowledge, Ms. DuVernay intentionally pursued a course of conduct likely

  to cause harm to Ms. Fairstein. Ms. DuVernay further acknowledged that it was her intention that

  the film cause Ms. Fairstein to be held accountable. At the very least, Ms. DuVernay exhibited a

  conscious disregard for Ms. Fairstein’s safety. See F.S.A. § 768.72.

           274.      Because the harm resulting from the repetitive airing of When They See Us and

  Ms. DuVernay’s social media posts, which have not been taken down, are continuing in nature,

  the damages sought herein will not provide Plaintiff with a complete remedy. For this reason,

  Plaintiff also seeks injunctive relief against Ms. DuVernay directing this Defendant to (i) remove

  the posts detailed in Paragraphs 171-178, 180-181, and 183 from her social media accounts; (ii)

  refrain from making posts on social media, or making public statements, in the future which refer

  to Ms. Fairstein as responsible for the prosecution of the Central Park Jogger case, (iii) remove

  all posts from her social media accounts which refer to When They See Us as a true, real or fact-

  based story; (iv) issue a public statement correcting the false and defamatory statements

  concerning Ms. Fairstein that are present in When They See Us, as detailed supra Paragraphs 44-

  130, and which states that the series is “a fictionalized dramatization, comprised of scenes and

  dialogue that never happened and were never spoken, a product of the writers’ fertile




  [13589-0001/3442715/1]                            81
Case 2:20-cv-00180-JLB-MRM  Document
       Case 2:20-cv-00180 Document 1 43-1   Filed 07/01/20
                                     Filed 03/18/20        Page
                                                      Page 82     83 of
                                                              of 119    120 PageID
                                                                     PageID  82    718




  imagination and desire to create a fictional villain, in Ms. Fairstein, for the public to hate, that

  never existed in reality;” (v) direct the removal of Parts One, Two and Four of When They See

  Us from Netflix’s streaming platform, and from any other platform, service or other medium

  through which the film series is, or will be, viewed; (vi) edit Parts One, Two and Four of When

  They See Us so that the false and defamatory scenes depicting Ms. Fairstein detailed supra

  Paragraphs 49-130 are removed; and (vi) place a prominent disclaimer at the beginning of each

  episode which states that the series is a dramatization, is not a true story, and that the characters

  identified by their actual names in the film series are not truthfully depicted.

                                              COUNT II
                             (Defamation Per Quod Against Ava DuVernay)

           275.      Ms. Fairstein reasserts and realleges each and every allegation set forth in

  Paragraphs 1-257, as if fully set forth herein.

           276.      Ms. DuVernay, wrote, produced and directed the film series When They See Us,

  which Ms. DuVernay caused to be published nationwide on Netflix on May 31, 2019. Since May

  31, 2019, the film series has been accessed by millions of Netflix subscribers including in the

  State of Florida.191 Since that date, the film series has continuously been republished nationwide

  on Netflix’s streaming service, including to subscribers in the State of Florida.

           277.      As written by Ms. DuVernay, the film series depicts Ms. Fairstein in a false and

  defamatory manner, including scenes depicting Ms. Fairstein referring to The Five using racist

  and derogatory language, violating the law by interrogating unaccompanied minors, pressuring

  NYPD police officers and detectives to abuse, and coerce confessions from The Five, ordering a

  roundup of young men of color without probable cause, and withholding exculpatory evidence

  191
     See, e.g. https://help.netflix.com/en/node/14164; https://www.miamiherald.com/opinion/opn-columns-
  blogs/leonard-pitts-jr/article231347308.html; https://www.sun-sentinel.com/sns-bc-us--netflix-streaming-
  showdown-20191016-story.html. Netflix does not publish its subscriber statistics by jurisdiction.



  [13589-0001/3442715/1]                                  82
Case 2:20-cv-00180-JLB-MRM  Document
       Case 2:20-cv-00180 Document 1 43-1   Filed 07/01/20
                                     Filed 03/18/20        Page
                                                      Page 83     84 of
                                                              of 119    120 PageID
                                                                     PageID  83    719




  from defense counsel prior to the trials. See supra Paragraphs 44-130. In fact, Ms. Fairstein took

  none of the aforementioned actions.

            278.     Ms. Fairstein is also falsely depicted as investigating the crime scene and

  originally theorizing that there was one perpetrator of the rape of Ms. Meili, devising a timeline,

  forcing a theory of the case on Ms. Lederer, wresting the Central Park Jogger case from Nancy

  Ryan, referring to young men of color as “thugs,” directing police and detectives in the manner

  of interrogation, i.e. that “no kid gloves” should be used, and repeatedly referring to Ms. Meili as

  justification for what viewers would perceive as misconduct and/or the abuse of children of

  color. See supra Paragraphs 44-130. In fact, Ms. Fairstein took none of the aforementioned

  actions.

            279.     There is a wealth of evidence in the public record, including the transcripts and

  “paperwork” that Ms. DuVernay claims to have reviewed as part of her research, that

  demonstrates that the portrayal of Ms. Fairstein in When They See Us is essentially a complete

  fabrication.

            280.     Ms. Fairstein pointed out these sources to Ms. DuVernay when the film project

  was announced in 2016, and alerted Ms. DuVernay to a number of unreliable, and defamatory

  sources, which should not be relied upon with respect to depicting Ms. Fairstein in the film

  series.

            281.     Ms. DuVernay acted with actual malice when publishing the false, defamatory

  scenes concerning Ms. Fairstein through Netflix. Ms. DuVernay either knew that the portrayal of

  Ms. Fairstein, and statements and conduct attributed to her, in When They See Us were false, or

  she entertained serious doubts about the truth or falsity of the manner in which Ms. Fairstein was




  [13589-0001/3442715/1]                            83
Case 2:20-cv-00180-JLB-MRM  Document
       Case 2:20-cv-00180 Document 1 43-1   Filed 07/01/20
                                     Filed 03/18/20        Page
                                                      Page 84     85 of
                                                              of 119    120 PageID
                                                                     PageID  84    720




  portrayed. At the very least, Ms. DuVernay exercised a reckless disregard for the manner in

  which Ms. Fairstein was depicted in the film series.

            282.     Despite her knowledge of and/or serious doubts about the film series’ false and

  defamatory depictions of Ms. Fairstein, Ms. DuVernay made statements which led the public to

  believe that her portrayal of Ms. Fairstein was truthful, factually accurate and based on

  documentary evidence.

            283.     Ms. DuVernay also falsely portrayed Ms. Fairstein as trying to exert control over

  Ms. DuVernay’s writing of the script for the film series.

            284.     Ms. DuVernay publicly displayed anger and hostility towards Ms. Fairstein by

  using the false and defamatory film series as a means through which Ms. Fairstein could and

  should be held accountable for ruining the lives of The Five, including by making false and

  defamatory statements about Ms. Fairstein on social media. See, e.g., Paragraphs 171-186,

  above.

            285.     An organization with which Ms. DuVernay is closely affiliated, Color of Change,

  started petitions demanding Ms. Fairstein be dropped by book publishers.

            286.     The public outcry against Ms. Fairstein demonstrates that the public has

  understood When They See Us to be a true account rather than a dramatization, and that Ms.

  Fairstein has been understood by the public to be singlehandedly responsible for the coercion,

  prosecution and conviction of The Five, resulting in, among other things, death threats and

  threats     to    Ms.    Fairstein’s   physical   safety,   numerous   petitions,   and   the   hashtag

  #CancelLindaFairstein. Ms. DuVernay has stated that, when making the film, she expected a

  strong response from the public.




  [13589-0001/3442715/1]                               84
Case 2:20-cv-00180-JLB-MRM  Document
       Case 2:20-cv-00180 Document 1 43-1   Filed 07/01/20
                                     Filed 03/18/20        Page
                                                      Page 85     86 of
                                                              of 119    120 PageID
                                                                     PageID  85    721




           287.      The public outcry against Ms. Fairstein as a result of the film series has caused

  her to resign from the boards of four non-profit organizations, resulted in publishers terminating

  longstanding contracts and relationships, the loss of numerous legal consulting jobs, the

  cancellation of speaking appearances, the loss of her literary agent, the necessity of her

  withdrawal from social media, which was a major source of promoting her literary works, and

  the rescission of one of the most prestigious awards in the field of crime fiction. Ms. Fairstein

  has also faced death threats and threats of violence.

           288.      As a result of Ms. DuVernay’s unprivileged publication of the false and

  defamatory statements concerning Ms. Fairstein in When They See Us, Ms. Fairstein’s reputation

  has been substantially damaged.

           289.      As a result of Ms. DuVernay’s actions, Ms. Fairstein suffered actual damages in

  an amount to be determined at trial, but in excess of $75,000, including economic losses, lost

  career opportunities, reputational harm, and emotional distress.

           290.      These damages were proximately caused by Ms. DuVernay’s conduct.

           291.      Ms. DuVernay’s actions entitle Ms. Fairstein to an award of punitive damages

  because Ms. DuVernay knowingly wrote, produced, directed, published, marketed and promoted

  a film which she knew falsely portrayed Ms. Fairstein in a manner that was likely to cause her

  injury. Despite this knowledge Ms. DuVernay intentionally pursued a course of conduct likely to

  cause harm to Ms. Fairstein. Ms. DuVernay further acknowledged that it was her intention that

  the film cause Ms. Fairstein to be held accountable. At the very least, Ms. DuVernay exhibited a

  conscious disregard for Ms. Fairstein’s safety. See F.S.A. § 768.72.

           292.      Because the harm resulting from the repetitive airing of When They See Us and

  Ms. DuVernay’s social media posts, which have not been taken down, are continuing in nature,




  [13589-0001/3442715/1]                            85
Case 2:20-cv-00180-JLB-MRM  Document
       Case 2:20-cv-00180 Document 1 43-1   Filed 07/01/20
                                     Filed 03/18/20        Page
                                                      Page 86     87 of
                                                              of 119    120 PageID
                                                                     PageID  86    722




  the damages sought herein will not provide Plaintiff with a complete remedy. For this reason,

  Plaintiff also seeks injunctive relief against Ms. DuVernay directing this Defendant to (i) remove

  the posts detailed in Paragraphs 171-178, 180-181, and 183 from her social media accounts; (ii)

  refrain from making posts on social media, or making public statements, in the future which refer

  to Ms. Fairstein as responsible for the prosecution of the Central Park Jogger case, (iii) remove

  all posts from her social media accounts which refer to When They See Us as a true, real or fact-

  based story; (iv) issue a public statement correcting the false and defamatory statements

  concerning Ms. Fairstein that are present in When They See Us, as detailed supra Paragraphs 44-

  130, and which states that the series is “a fictionalized dramatization, comprised of scenes and

  dialogue that never happened and were never spoken, a product of the writers’ fertile

  imagination and desire to create a fictional villain, in Ms. Fairstein, for the public to hate, that

  never existed in reality;” (v) direct the removal of Parts One, Two and Four of When They See

  Us from Netflix’s streaming platform, and from any other platform, service or other medium

  through which the film series is, or will be, viewed; (vi) edit Parts One, Two and Four of When

  They See Us so that the false and defamatory scenes depicting Ms. Fairstein detailed supra

  Paragraphs 49-130 are removed; and (vi) place a prominent disclaimer at the beginning of each

  episode which states that the series is a dramatization, is not a true story, and that the characters

  identified by their actual names in the film series are not truthfully depicted.

                                            COUNT III
                               (Defamation Per Se Against Attica Locke)

           293.      Ms. Fairstein reasserts and realleges each and every allegation set forth in

  Paragraphs 1-257, as if fully set forth herein.

           294.      Ms. Locke, wrote and produced the film series When They See Us, which Ms.

  Locke, in collaboration with Ms. DuVernay and Array, caused to be published nationwide on



  [13589-0001/3442715/1]                            86
Case 2:20-cv-00180-JLB-MRM  Document
       Case 2:20-cv-00180 Document 1 43-1   Filed 07/01/20
                                     Filed 03/18/20        Page
                                                      Page 87     88 of
                                                              of 119    120 PageID
                                                                     PageID  87    723




  Netflix on May 31, 2019. Since May 31, 2019, the film series has been accessed by millions of

  Netflix subscribers including in the State of Florida.192 Since that date, the film series has

  continuously been republished nationwide on Netflix’s streaming service, including to

  subscribers in the State of Florida.

           295.      As written by Ms. Locke, the film series depicts Ms. Fairstein in a false and

  defamatory manner, including scenes depicting Ms. Fairstein referring to The Five using racist

  and derogatory language, violating the law by interrogating unaccompanied minors, pressuring

  NYPD police officers and detectives to abuse, and coerce confessions from The Five, ordering a

  roundup of young men of color without probable cause, and withholding exculpatory evidence

  from defense counsel prior to the trials. See supra Paragraphs 44-130. In fact, Ms. Fairstein took

  none of the aforementioned actions.

           296.      The scenes are defamatory per se because they subject Ms. Fairstein, personally,

  as an author, and in her professional capacity as an attorney, to hatred, distrust, ridicule,

  contempt and disgrace.

           297.      There is a wealth of evidence in the public record, including the trial transcripts,

  that Ms. Locke claims to have reviewed as part of her research, that demonstrates that the

  portrayal of Ms. Fairstein in When They See Us is essentially complete fabrication.

           298.      Ms. Locke acted with actual malice when publishing the false, defamatory scenes

  concerning Ms. Fairstein through Netflix. Ms. Locke either knew that the portrayal of Ms.

  Fairstein, and statements and conduct attributed to her, in When They See Us were false, or Ms.

  Locke entertained serious doubts about the truth or falsity of the manner in which Ms. Fairstein


  192
     See, e.g., https://help.netflix.com/en/node/14164; https://www.miamiherald.com/opinion/opn-columns-
  blogs/leonard-pitts-jr/article231347308.html; https://www.sun-sentinel.com/sns-bc-us--netflix-streaming-
  showdown-20191016-story.html. Netflix does not publish its subscriber statistics by jurisdiction.



  [13589-0001/3442715/1]                                 87
Case 2:20-cv-00180-JLB-MRM  Document
       Case 2:20-cv-00180 Document 1 43-1   Filed 07/01/20
                                     Filed 03/18/20        Page
                                                      Page 88     89 of
                                                              of 119    120 PageID
                                                                     PageID  88    724




  was portrayed. At the very least, Ms. Locke exercised a reckless disregard for the manner in

  which Ms. Fairstein was depicted in the film series.

           299.      Despite her knowledge of and/or serious doubts about the film series’ false and

  defamatory depictions of Ms. Fairstein Ms. Locke made statements which led the public to

  believe that her portrayal of Ms. Fairstein was truthful, factually accurate and based on

  documentary evidence.

           300.      On November 27, 2018, Ms. Locke also published the following false and

  defamatory posts on Twitter:

           @EdgarAwards As a member and 2018 Edgar winner, I am begging you to
           reconsider having Linda Fairstein serve as a Grand Master in next year’s awards
           ceremony. She is almost singlehandedly responsible for the wrongful
           incarceration of the Central Park Five 1/193

           For which she has never apologized or recanted her insistence on their guilt for
           the most heinous of crimes, “guilt” based solely on evidence procured through
           violence and ill treatment of children in lock up. 2/194

           Even after all five (now) men have been exonerated by the state of NY, and other
           members of the NYC District Attorney’s Office have admitted prosecutorial
           misconduct on the part of those handling the case in their office. 3/195

           ADAs who were led by Linda Fairstein 4/196

           Just because she has a flourishing publishing career does not mean we should
           ignore her past—or continued unwillingness to accept responsibility for ruining
           five innoncent [sic] men’s lives. I cannot support this decision. 5/197

           Surely, someone else is more worthy of our attention, support, and this laudatory
           role in the 2019 @EdgarAwards. End. @santanaraymond @ava198

           Next year’s ceremony will be the same month as the 30th anniversary of the
           wrongful arrest and subsequent incarceration of five innocent black boys. It is

  193
      https://twitter.com/atticalocke/status/1067463803187560448?lang=en
  194
      https://twitter.com/atticalocke/status/1067463846749585410
  195
      https://twitter.com/atticalocke/status/1067463849480089600
  196
      https://twitter.com/atticalocke/status/1067463850776121345
  197
      https://twitter.com/atticalocke/status/1067463855700238336
  198
      https://twitter.com/atticalocke/status/1067463858606895104


  [13589-0001/3442715/1]                                88
Case 2:20-cv-00180-JLB-MRM  Document
       Case 2:20-cv-00180 Document 1 43-1   Filed 07/01/20
                                     Filed 03/18/20        Page
                                                      Page 89     90 of
                                                              of 119    120 PageID
                                                                     PageID  89    725




           unconscionable that Linda Fairstein be on stage representing our organization. It
           is unacceptable. #centralparkfive199

           I said I was done but I’m not. As an organization navigating its own diversity
           pitfalls @EdgarAwards willingness to overlook Linda Fairstein’s racist actions is
           very upsetting. I don’t have that luxury.200

           301.      On December 18, 2018, Ms. Locke posted the following Tweet:

           If you think that Linda Fairstein acted professionally and responsibly and without
           prejudice or malice in the Central Park Five case – which, don’t get it twisted, she
           did lead – then I’m not sure who the real bully is. It’s certainly not a writer who
           simply asked the MWA to reconsider.201

           302.      On December 18, 2018, Ms. Locke also posted the following on Twitter:

           And, yes I worked on Ava Duvernay’s project in the case. That’s why I know so
           much about the case. The research on the project is extensive. And I actually read
           the trial transcripts. And I chose to share my knowledge of Fairstein’s misdeeds
           with MWA. Me, one person. Not a mob.202

           And I came into the world “race-tinged.” It is a privilege to hold a world view
           broader than that of Otto Penzler, Nelson DeMille, and Barbara Peters.203

           303.      On June 3, 2019, Ms. Locke posted a Tweet from Sarah Weinman who wrote an

  article about Matias Reyes’ victims. Ms. Locke stated “This blood is on Linda Fairstein’s

  hands.” She further tweeted on the same day, “These women deserved better from NYPD and

  Linda Fairstein. By locking in on five children as rapists, many more lives were ruined.”

           304.      On June 11, 2019, Ms. Locke posted a related Tweet, regarding an editorial Ms.

  Fairstein wrote about When They See Us that was published in The Wall Street Journal:

           This morning she showed us exactly why she deserves all the rage and
           hate and consequences that are coming her way. She is an unrepentant liar.
           Fuck her.204


  199
      https://twitter.com/atticalocke/status/1067466492436930560
  200
      https://twitter.com/atticalocke/status/1067467310279979008
  201
      https://twitter.com/atticalocke/status/1075091099163623424
  202
      https://twitter.com/atticalocke/status/1075098413627203584
  203
      https://twitter.com/atticalocke/status/1075093302662246401
  204
      https://twitter.com/atticalocke/status/1138455227605114880


  [13589-0001/3442715/1]                                 89
Case 2:20-cv-00180-JLB-MRM  Document
       Case 2:20-cv-00180 Document 1 43-1   Filed 07/01/20
                                     Filed 03/18/20        Page
                                                      Page 90     91 of
                                                              of 119    120 PageID
                                                                     PageID  90    726




           305.      The above-referenced social media posts were published in Florida as Ms. Locke

  has a number of Twitter followers in the State of Florida.

           306.      These Twitter posts were defamatory per se because they subjected Ms. Fairstein

  personally, and in her professional capacity as an attorney and author, to hatred, distrust, ridicule,

  contempt and disgrace.

           307.      Ms. Locke acted with hostility and anger towards Ms. Fairstein in pursuing the

  decimation of Ms. Fairstein’s career through a social media smear campaign. Ms. Locke acted

  with actual malice when publishing the false and defamatory Twitter posts concerning Ms.

  Fairstein because she either (i) knew from her review of the record facts in the underlying

  Central Park Jogger case that Ms. Fairstein was not “singlehandedly responsible”—as Ms. Locke

  stated in a tweet—for the investigation, prosecution and conviction of Messrs. Santana, Wise,

  Salaam, Richardson and McCray, or (ii) at the very least, entertained serious doubts about the

  truth or falsity of her statements about Ms. Fairstein’s level of involvement. At the very least,

  Ms. Locke exercised a reckless disregard for the truth. This is evidenced by Ms. Locke’s

  repeated assertions that she, and Ms. DuVernay had done extensive research, including by

  studying trial transcripts, when writing the film series.

           308.      The public outcry against Ms. Fairstein in response to Ms. Locke’s defamatory

  Twitter posts demonstrates that the public understood When They See Us to be a true account

  rather than a dramatization. Ms. Locke encouraged the public’s belief that the film was true

  through her repeated statements, tweets, and interviews confirming the same, particularly in

  regard to Ms. Fairstein. Consequently, the public views Ms. Fairstein as responsible for the

  wrongful conviction of Messrs. Santana, McCray, Richardson, Salaam and Wise. As a result,

  Ms. Fairstein was stripped of her Mystery Writers of America Grand Master award, she has




  [13589-0001/3442715/1]                            90
Case 2:20-cv-00180-JLB-MRM  Document
       Case 2:20-cv-00180 Document 1 43-1   Filed 07/01/20
                                     Filed 03/18/20        Page
                                                      Page 91     92 of
                                                              of 119    120 PageID
                                                                     PageID  91    727




  received death threats and threats to her physical safety, and numerous petitions were started

  against Ms. Fairstein, as well as the hashtag #CancelLindaFairstein.

           309.      The public outcry against Ms. Fairstein as a result of the film series has caused

  Ms. Fairstein to resign from the boards of four non-profit organizations, resulted in publishers

  terminating longstanding contracts and relationships, the loss of numerous legal consulting jobs,

  the cancellation of speaking appearances, the loss of her literary agent, the necessity of her

  withdrawal from social media, which was a major source of promoting her literary works, and

  the rescission of one of the most prestigious awards in the field of crime fiction.

           310.      As a result of Ms. Locke’s unprivileged publication of the false and defamatory

  statements concerning Ms. Fairstein in the film series When They See Us, and her public

  statements concerning Ms. Fairstein, Ms. Fairstein’s reputation has been substantially damaged.

           311.      As a result of Ms. Locke’s actions, Ms. Fairstein suffered actual damages in an

  amount to be determined at trial, but in excess of $75,000, including economic losses, lost career

  opportunities, reputational harm, and emotional distress.

           312.      These damages were proximately caused by Ms. Locke’s conduct.

           313.      Ms. Locke’s actions entitle Ms. Fairstein to an award of punitive damages

  because Ms. Locke knowingly wrote, produced, published, marketed and promoted a film which

  she knew falsely portrayed Ms. Fairstein in a manner that was likely to cause her injury. Ms.

  Locke further harmed Ms. Fairstein by posting false and defamatory posts on Twitter, inciting

  hatred amongst Ms. Locke’s followers. Ms. Locke intended her posts to cause harm to Ms.

  Fairstein, including with respect to her MWA Grand Master Award. Ms. Locke intentionally

  pursued a course of conduct likely to cause harm to Ms. Fairstein. At the very least, Ms. Locke

  exhibited a conscious disregard for Ms. Fairstein’s safety. See F.S.A. § 768.72.




  [13589-0001/3442715/1]                            91
Case 2:20-cv-00180-JLB-MRM  Document
       Case 2:20-cv-00180 Document 1 43-1   Filed 07/01/20
                                     Filed 03/18/20        Page
                                                      Page 92     93 of
                                                              of 119    120 PageID
                                                                     PageID  92    728




           314.      Because the harm resulting from the repetitive airing of When They See Us and

  Ms. Locke’s social media posts, which have not been taken down, are continuing in nature, the

  damages sought herein will not provide Plaintiff with a complete remedy. For this reason,

  Plaintiff also seeks injunctive relief against Ms. Locke directing this Defendant to (i) remove the

  posts detailed in Paragraphs 153, 155, 162-163, 187-191, 193-195 and 197 from her social media

  accounts; (ii) refrain from making posts on social media, or making public statements, in the

  future which refer to Ms. Fairstein as responsible for the prosecution of the Central Park Jogger

  case, (iii) remove all posts from her social media accounts which refer to When They See Us as a

  true, real or fact-based story; (iv) issue a public statement correcting the false and defamatory

  statements concerning Ms. Fairstein that are present in When They See Us, as detailed supra

  Paragraphs 49-130 and which states that the series is “a fictionalized dramatization, comprised of

  scenes and dialogue that never happened and were never spoken, a product of the writers’ fertile

  imagination and desire to create a fictional villain, in Ms. Fairstein, for the public to hate, that

  never existed in reality;” (v) direct the removal of Parts One, Two and Four of When They See

  Us from Netflix’s streaming platform, and from any other platform, service or other medium

  through which the film series is, or will be, viewed; (vi) edit Parts One, Two and Four of When

  They See Us so that the false and defamatory scenes depicting Ms. Fairstein detailed supra

  Paragraphs 49-136 are removed; and (vi) place a prominent disclaimer at the beginning of each

  episode which states that the series is a dramatization, is not a true story, and that the characters

  identified by their actual names in the film series are not truthfully depicted.

                                             COUNT IV
                              (Defamation Per Quod Against Attica Locke)

           315.      Ms. Fairstein reasserts and realleges each and every allegation set forth in

  Paragraphs 1-257, as if fully set forth herein.



  [13589-0001/3442715/1]                            92
Case 2:20-cv-00180-JLB-MRM  Document
       Case 2:20-cv-00180 Document 1 43-1   Filed 07/01/20
                                     Filed 03/18/20        Page
                                                      Page 93     94 of
                                                              of 119    120 PageID
                                                                     PageID  93    729




           316.      Ms. Locke, wrote and produced the film series When They See Us, which Ms.

  Locke, in collaboration with Ms. DuVernay and Array, caused to be published nationwide on

  Netflix on May 31, 2019. Since May 31, 2019, the film series has been accessed by millions of

  Netflix subscribers including in the State of Florida.205 Since that date, the film series has

  continuously been republished nationwide on Netflix’s streaming service, including to

  subscribers in the State of Florida.

           317.      As written by Ms. Locke, the film series depicted Ms. Fairstein in a false and

  defamatory manner, including scenes depicting Ms. Fairstein referring to The Five using racist

  and derogatory language, violating the law by interrogating unaccompanied minors, pressuring

  NYPD police officers and detectives to abuse, and coerce confessions from, The Five, ordering a

  roundup of young men of color without probable cause, and withholding exculpatory evidence

  from defense counsel prior to the trials. See supra Paragraphs 44-130. In fact, Ms. Fairstein took

  none of the aforementioned actions.

           318.      Ms. Fairstein is also falsely depicted as investigating the crime scene and

  originally theorizing that there was one perpetrator of the rape of Ms. Meili, devising a timeline,

  forcing a theory of the case on Ms. Lederer, wresting the Central Park Jogger case from Nancy

  Ryan, referring to young men of color as “thugs,” directing police and detectives in the manner

  of interrogation, i.e. that “no kid gloves” should be used, and repeatedly referring to Ms. Meili as

  justification for what viewers would perceive as misconduct and/or the abuse of children of

  color. See supra Paragraphs 44-130. In fact, Ms. Fairstein took none of the aforementioned

  actions.


  205
     See, e.g., https://help.netflix.com/en/node/14164; https://www.miamiherald.com/opinion/opn-columns-
  blogs/leonard-pitts-jr/article231347308.html; https://www.sun-sentinel.com/sns-bc-us--netflix-streaming-
  showdown-20191016-story.html. Netflix does not publish its subscriber statistics by jurisdiction.



  [13589-0001/3442715/1]                                 93
Case 2:20-cv-00180-JLB-MRM  Document
       Case 2:20-cv-00180 Document 1 43-1   Filed 07/01/20
                                     Filed 03/18/20        Page
                                                      Page 94     95 of
                                                              of 119    120 PageID
                                                                     PageID  94    730




             319.     There is a wealth of evidence in the public record, including the trial transcripts,

  that Ms. Locke claims to have reviewed as part of her research, that demonstrates that the

  portrayal of Ms. Fairstein in When They See Us is essentially a complete fabrication.

             320.     Ms. Locke acted with hostility and anger towards Ms. Fairstein in pursuing the

  decimation of Ms. Fairstein’s career through a social media smear campaign. Ms. Locke acted

  with actual malice when publishing the false, defamatory scenes concerning Ms. Fairstein

  through Netflix. Ms. Locke either knew that the portrayal of Ms. Fairstein in When They See Us,

  and statements and conduct attributed to her, were false, or she entertained serious doubts about

  the truth or falsity of the manner in which Ms. Fairstein was portrayed. At the very least, Ms.

  Locke exercised a reckless disregard for the manner in which Ms. Fairstein was depicted in the

  film series. This is evidenced by Ms. Locke’s repeated assertions that she, and Ms. DuVernay

  had done extensive research, including by studying trial transcripts, when writing the film series.

             321.     Despite her knowledge of and/or serious doubts about the film series’ false and

  defamatory depictions of Ms. Fairstein, Ms. Locke made statements which led the public to

  believe that her portrayal of Ms. Fairstein was truthful, factually accurate and based on

  documentary evidence.

             322.     On November 27, 2018, Ms. Locke also published the following false and

  defamatory posts on Twitter:

             @EdgarAwards As a member and 2018 Edgar winner, I am begging you to
             reconsider having Linda Fairstein serve as a Grand Master in next year’s awards
             ceremony. She is almost singlehandedly responsible for the wrongful
             incarceration of the Central Park Five 1/206

             For which she has never apologized or recanted her insistence on their guilt for
             the most heinous of crimes, “guilt” based solely on evidence procured through
             violence and ill treatment of children in lock up. 2/207

  206
        https://twitter.com/atticalocke/status/1067463803187560448?lang=en
  207
        https://twitter.com/atticalocke/status/1067463846749585410


  [13589-0001/3442715/1]                                  94
Case 2:20-cv-00180-JLB-MRM  Document
       Case 2:20-cv-00180 Document 1 43-1   Filed 07/01/20
                                     Filed 03/18/20        Page
                                                      Page 95     96 of
                                                              of 119    120 PageID
                                                                     PageID  95    731




           Even after all five (now) men have been exonerated by the state of NY, and other
           members of the NYC District Attorney’s Office have admitted prosecutorial
           misconduct on the part of those handling the case in their office. 3/208

           ADAs who were led by Linda Fairstein 4/209

           Just because she has a flourishing publishing career does not mean we should
           ignore her past—or continued unwillingness to accept responsibility for ruining
           five innoncent [sic] men’s lives. I cannot support this decision. 5/210

           Surely, someone else is more worthy of our attention, support, and this laudatory
           role in the 2019 @EdgarAwards. End. @santanaraymond @ava211

           Next year’s ceremony will be the same month as the 30th anniversary of the
           wrongful arrest and subsequent incarceration of five innocent black boys. It is
           unconscionable that Linda Fairstein be on stage representing our organization. It
           is unacceptable. #centralparkfive212

           I said I was done but I’m not. As an organization navigating its own diversity
           pitfalls @EdgarAwards willingness to overlook Linda Fairstein’s racist actions is
           very upsetting. I don’t have that luxury.213

           323.      On December 18, 2018, Ms. Locke posted the following Tweet:

           If you think that Linda Fairstein acted professionally and responsibly and without
           prejudice or malice in the Central Park Five case – which, don’t get it twisted, she
           did lead – then I’m not sure who the real bully is. It’s certainly not a writer who
           simply asked the MWA to reconsider.214

           324.      On December 18, 2018, Ms. Locke also posted the following on Twitter:

           And, yes I worked on Ava Duvernay’s project in the case. That’s why I know so
           much about the case. The research on the project is extensive. And I actually read
           the trial transcripts. And I chose to share my knowledge of Fairstein’s misdeeds
           with MWA. Me, one person. Not a mob.215




  208
      https://twitter.com/atticalocke/status/1067463849480089600
  209
      https://twitter.com/atticalocke/status/1067463850776121345
  210
      https://twitter.com/atticalocke/status/1067463855700238336
  211
      https://twitter.com/atticalocke/status/1067463858606895104
  212
      https://twitter.com/atticalocke/status/1067466492436930560
  213
      https://twitter.com/atticalocke/status/1067467310279979008
  214
      https://twitter.com/atticalocke/status/1075091099163623424
  215
      https://twitter.com/atticalocke/status/1075098413627203584


  [13589-0001/3442715/1]                                 95
Case 2:20-cv-00180-JLB-MRM  Document
       Case 2:20-cv-00180 Document 1 43-1   Filed 07/01/20
                                     Filed 03/18/20        Page
                                                      Page 96     97 of
                                                              of 119    120 PageID
                                                                     PageID  96    732




           And I came into the world “race-tinged.” It is a privilege to hold a world view
           broader than that of Otto Penzler, Nelson DeMille, and Barbara Peters.216

           325.      On June 3, 2019, Ms. Locke posted a Tweet from Sarah Weinman who wrote an

  article about Matias Reyes’ victims. Ms. Locke stated “This blood is on Linda Fairstein’s

  hands.”217 She further tweeted on the same day, “These women deserved better from NYPD and

  Linda Fairstein. By locking in on five children as rapists, many more lives were ruined.”218

           326.      On June 11, 2019, Ms. Locke posted a related Tweet, regarding an editorial Ms.

  Fairstein wrote about When They See Us that was published in The Wall Street Journal:

           This morning she showed us exactly why she deserves all the rage and
           hate and consequences that are coming her way. She is an unrepentant liar.
           Fuck her.219
           327.      The above-referenced social media posts were published in Florida as Ms. Locke

  has a number of Twitter followers in the State of Florida.

           328.      The public outcry against Ms. Fairstein in response to Ms. Locke’s defamatory

  public statements demonstrates that the public understood When They See Us to be a true account

  rather than a dramatization. Ms. Locke encouraged the public’s belief that the film was true

  through her repeated statements, tweets, and interviews confirming the same, particularly in

  regard to Ms. Fairstein. As a result, the public views Ms. Fairstein as responsible for the

  wrongful conviction of Messrs. Santana, McCray, Richardson, Salaam and Wise. As a result,

  Ms. Fairstein was stripped of her nomination for the Mystery Writers of America Grand Master

  award, she has received death threats and threats to her physical safety, and numerous petitions

  were started against Ms. Fairstein, as well as the hashtag #CancelLindaFairstein.




  216
      https://twitter.com/atticalocke/status/1075093302662246401
  217
      https://twitter.com/atticalocke/status/1135624250574888960
  218
      https://twitter.com/atticalocke/status/1135929864798605312
  219
      https://twitter.com/atticalocke/status/1138455227605114880


  [13589-0001/3442715/1]                                 96
Case 2:20-cv-00180-JLB-MRM  Document
       Case 2:20-cv-00180 Document 1 43-1   Filed 07/01/20
                                     Filed 03/18/20        Page
                                                      Page 97     98 of
                                                              of 119    120 PageID
                                                                     PageID  97    733




           329.      The public outcry against Ms. Fairstein as a result of the film series has caused

  Ms. Fairstein to resign from the boards of four non-profit organizations, resulted in publishers

  terminating longstanding contracts and relationships, the loss of numerous legal consulting jobs,

  the cancellation of speaking appearances, the loss of her literary agent, the necessity of her

  withdrawal from social media, which was a major source of promoting her literary works, and

  the rescission of one of the most prestigious awards in the field of crime fiction.

           330.      As a result of Ms. Locke’s unprivileged publication of the false and defamatory

  statements concerning Ms. Fairstein in When They See Us Ms. Fairstein’s reputation has been

  substantially damaged.

           331.      As a result of Ms. Locke’s actions, Ms. Fairstein suffered actual damages in an

  amount to be determined at trial, but in excess of $75,000, including economic losses, lost career

  opportunities, reputational harm, and emotional distress.

           332.      These damages were proximately caused by Ms. Locke’s conduct.

           333.      Ms. Locke’s actions entitle Ms. Fairstein to an award of punitive damages

  because Ms. Locke knowingly wrote, produced, published, marketed and promoted a film which

  she knew falsely portrayed Ms. Fairstein in a manner that was likely to cause her injury. Ms.

  Locke intentionally pursued a course of conduct likely to cause harm to Ms. Fairstein. At the

  very least Ms. Locke exhibited a conscious disregard for Ms. Fairstein’s safety. See F.S.A. §

  768.72.

           334.      Because the harm resulting from the repetitive airing of When They See Us and

  Ms. Locke’s social media posts, which have not been taken down, are continuing in nature, the

  damages sought herein will not provide Plaintiff with a complete remedy. For this reason,

  Plaintiff also seeks injunctive relief against Ms. Locke directing this Defendant to (i) remove the




  [13589-0001/3442715/1]                            97
Case 2:20-cv-00180-JLB-MRM  Document
       Case 2:20-cv-00180 Document 1 43-1   Filed 07/01/20
                                     Filed 03/18/20        Page
                                                      Page 98     99 of
                                                              of 119    120 PageID
                                                                     PageID  98    734




  posts detailed in Paragraphs 153, 155, 162-163, 187-191, 193-195, and 197 from her social

  media accounts; (ii) refrain from making posts on social media, or making public statements, in

  the future which refer to Ms. Fairstein as responsible for the prosecution of the Central Park

  Jogger case, (iii) remove all posts from her social media accounts which refer to When They See

  Us as a true, real or fact-based story; (iv) issue a public statement correcting the false and

  defamatory statements concerning Ms. Fairstein that are present in When They See Us, as

  detailed supra Paragraphs 44-130 and which states that the series is “a fictionalized

  dramatization, comprised of scenes and dialogue that never happened and were never spoken, a

  product of the writers’ fertile imagination and desire to create a fictional villain, in Ms. Fairstein,

  for the public to hate, that never existed in reality;” (v) direct the removal of Parts One, Two and

  Four of When They See Us from Netflix’s streaming platform, and from any other platform,

  service or other medium through which the film series is, or will be, viewed; (vi) edit Parts One,

  Two and Four of When They See Us so that the false and defamatory scenes depicting Ms.

  Fairstein detailed supra Paragraphs 49-130 are removed; and (vi) place a prominent disclaimer at

  the beginning of each episode which states that the series is a dramatization, is not a true story,

  and that the characters identified by their actual names in the film series are not truthfully

  depicted.

                                             COUNT V
                                  (Defamation Per Se Against Netflix)

           335.      Ms. Fairstein reasserts and realleges each and every allegation set forth in

  Paragraphs 1-257 above as if fully set forth herein.

           336.      When They See Us is part of Netflix’s branded original content, and the

  production of the film series was “greenlit” by Cindy Holland, vice president of original content,




  [13589-0001/3442715/1]                            98
Case 2:20-cv-00180-JLB-MRM  Document
       Case 2:20-cv-00180 Document 1 43-1  Filed 07/01/20
                                     Filed 03/18/20  Page Page  100 PageID
                                                          99 of 119 of 120 PageID
                                                                            99    735




   who, upon information and belief, had approval rights with respect to the content of the film

   series.

             337.     On March 1, 2019, Netflix published a teaser trailer for the film series, which

   featured Felicity Huffman’s voice portraying Ms. Fairstein and saying “Let’s get an army of blue

   up in Harlem. You go into those projects and you stop every little thug you see.” This teaser

   trailer was available for viewing by Netflix’s subscribers, including in the State of Florida, on

   Netflix’s public website and on YouTube.

             338.     On April 19, 2019, thirty years to the day after the assaults in Central Park,

   including the rape of Ms. Meili, Netflix released an official trailer for When They See Us, which

   portrayed Ms. Fairstein saying “every black male in the park last night is a suspect. I need all of

   them.” The trailer says “based on the true story of the Central Park Five” but then flashes two

   bold banners which state “The Story You Know” and “Is the Lie They Told You.” This trailer

   was available for viewing by Netflix’s subscribers, including in the State of Florida, on Netflix’s

   public website and on YouTube.

             339.     On May 31, 2019, Netflix published When They See Us to its website streaming

   service. Since May 31, 2019, the film series has been accessed by millions of Netflix subscribers

   including in the State of Florida.220 Since that date, the film series has continuously been

   republished nationwide on Netflix’s streaming service, including to subscribers in the State of

   Florida.

             340.     The film series depicts Ms. Fairstein in a false and defamatory manner, including

   scenes depicting Ms. Fairstein referring to The Five using racist and derogatory language,


   220
      See, e.g., https://help.netflix.com/en/node/14164; https://www.miamiherald.com/opinion/opn-columns-
   blogs/leonard-pitts-jr/article231347308.html; https://www.sun-sentinel.com/sns-bc-us--netflix-streaming-
   showdown-20191016-story.html. Netflix does not publish its subscriber statistics by jurisdiction.



   [13589-0001/3442715/1]                                 99
Case 2:20-cv-00180-JLB-MRM  Document
      Case 2:20-cv-00180 Document    43-1 03/18/20
                                  1 Filed  Filed 07/01/20 Page
                                                    Page 100    101 PageID
                                                             of 119 of 120 PageID
                                                                            100 736



   violating the law by interrogating unaccompanied minors, pressuring NYPD police officers and

   detectives to abuse, and coerce confessions from The Five, ordering a roundup of young men of

   color without probable cause, and suppressing evidence from the defense prior to the trials. See

   supra Paragraphs 44-130. In fact, Ms. Fairstein took none of the aforementioned actions.

            341.      The scenes are defamatory per se because they subject Ms. Fairstein, personally,

   and in her professional capacity as an attorney and author, to hatred, distrust, ridicule, contempt,

   disgrace, and threats to her life.

            342.      There is a wealth of evidence in the public record, including the transcripts and

   “paperwork” that Ms. DuVernay and Ms. Locke have claimed to have reviewed as part of their

   research, that demonstrates that the portrayal of Ms. Fairstein in When They See Us is essentially

   a complete fabrication.

            343.      Ms. Fairstein pointed out these sources to Netflix when its collaboration with Ms.

   DuVernay was announced in 2017 and alerted Netflix to a number of unreliable, and defamatory

   sources, which should not have been relied upon when depicting Ms. Fairstein in the film series.

   Netflix disregarded this notice.

            344.      Netflix acted with actual malice when publishing the false, defamatory scenes

   concerning Ms. Fairstein. Netflix, through Ms. Holland or other employees or agents involved

   with the film series, either knew that the portrayal of Ms. Fairstein in When They See Us, and

   statements and conduct attributed to her, were false, or entertained serious doubts about the truth

   or falsity of the manner in which Ms. Fairstein was portrayed. At the very least, Netflix exercised

   a reckless disregard for the manner in which Ms. Fairstein was depicted in the film series.

            345.      Despite its knowledge of/and or serious doubts about the film series’ false and

   defamatory depictions of Ms. Fairstein, Netflix made statements on its social media accounts




   [13589-0001/3442715/1]                            100
Case 2:20-cv-00180-JLB-MRM  Document
      Case 2:20-cv-00180 Document    43-1 03/18/20
                                  1 Filed  Filed 07/01/20 Page
                                                    Page 101    102 PageID
                                                             of 119 of 120 PageID
                                                                            101 737



   which led the public to believe that the film series’ portrayal of Ms. Fairstein was truthful,

   factually accurate and based on documentary evidence.

            346.      Ms. Holland also gave a public statement to Vanity Fair that suggested that

   Netflix tracked its documentary viewership amongst subscribers in conjunction with the

   marketing of When They See Us.

            347.      Upon information and belief, Netflix originally categorized When They See Us as

   a documentary. It later switched the category to TV Drama/Crime TV Show. The film series is

   presently categorized as a Crime TV Show.

            348.      As a result of the manner in which Netflix marketed and promoted When They See

   Us, there has been a public outcry against Ms. Fairstein, demonstrating that the public

   understood When They See Us to be a true account rather than a dramatization, and resulting in,

   among other things, death threats and threats to Ms. Fairstein’s physical safety, numerous

   petitions, and the hashtag #CancelLindaFairstein.

            349.      The public outcry against Ms. Fairstein as a result of the film series has caused

   her to resign from the boards of four non-profit organizations, resulted in publishers terminating

   longstanding contracts and relationships, the loss of numerous legal consulting jobs, the

   cancellation of speaking appearances, the loss of her literary agent, the necessity of her

   withdrawal from social media, which was a major source of promoting her literary works, and

   the rescission of one of the most prestigious awards in the field of crime fiction.

            350.      As a result of Netflix’s unprivileged publication of the false and defamatory

   statements concerning Ms. Fairstein in When They See Us Ms. Fairstein’s reputation has been

   significantly damaged.




   [13589-0001/3442715/1]                            101
Case 2:20-cv-00180-JLB-MRM  Document
      Case 2:20-cv-00180 Document    43-1 03/18/20
                                  1 Filed  Filed 07/01/20 Page
                                                    Page 102    103 PageID
                                                             of 119 of 120 PageID
                                                                            102 738



            351.      As a result of Netflix’s actions, Ms. Fairstein suffered actual damages in an

   amount to be determined at trial, but in excess of $75,000, including economic losses, lost career

   opportunities, reputational harm, and emotional distress.

            352.      These damages were proximately caused by Netflix’s conduct.

            353.      Netflix’s misconduct in knowingly publishing a false and defamatory portrayal of

   Ms. Fairstein in When They See Us, entitles Ms. Fairstein to an award of punitive damages

   because Netflix knowingly produced, published, marketed and promoted a film which falsely

   portrayed Ms. Fairstein in a manner that was likely to cause her injury. Despite this knowledge

   Netflix, through Ms. Holland and other employees and/or agents, intentionally pursued a course

   of conduct likely to cause harm to Ms. Fairstein. See F.S.A. § 768.72.

            354.      Because the harm resulting from the repetitive airing of When They See Us and

   Netflix’s social media posts, which have not been taken down, are continuing in nature, the

   damages sought herein will not provide Plaintiff with a complete remedy. For this reason,

   Plaintiff further seeks injunctive relief against Netflix, directing this Defendant to: (i) issue a

   public statement correcting the false and defamatory statements concerning Ms. Fairstein that are

   present in When They See Us, as detailed supra Paragraphs 44-130, and which states that the

   series is a “fictionalized dramatization, comprised of scenes and dialogue that never happened

   and were never spoken, a product of the writers’ fertile imagination and desire to create a

   fictional villain, in Ms. Fairstein, for the public to hate that never existed in reality”; (ii) remove

   Parts One, Two and Four of When They See Us from its streaming platform, and from any other

   platform, service or other medium that it controls through which the film series is, or will be,

   viewed; (iii) edit Parts One, Two and Four of When They See Us so that the false and defamatory

   scenes depicting Ms. Fairstein detailed supra Paragraphs 49-130 are removed; (iv) place a




   [13589-0001/3442715/1]                           102
Case 2:20-cv-00180-JLB-MRM  Document
      Case 2:20-cv-00180 Document    43-1 03/18/20
                                  1 Filed  Filed 07/01/20 Page
                                                    Page 103    104 PageID
                                                             of 119 of 120 PageID
                                                                            103 739



   prominent disclaimer at the beginning of each episode which states that the series is a

   dramatization, is not a true story, and that the characters identified by their actual names in the

   film series are not truthfully depicted; (v) categorize When They See Us on its streaming service

   only as a TV Drama; and (iv) remove all posts from its social media accounts which refer to

   When They See Us as a true, real or fact-based story, including those detailed at Paragraphs 200-

   218.

                                              COUNT VI
                                  (Defamation Per Quod Against Netflix)

            355.      Ms. Fairstein repeats and realleges each and every allegation set forth in

   Paragraphs 1-257 above as if fully set forth herein.

            356.      When They See Us is part of Netflix’s branded original content, and the

   production of the film series was “greenlit” by Cindy Holland, vice president of original content,

   who, upon information and belief, had approval over the content of the film.

            357.      On March 1, 2019, Netflix published a teaser trailer for the film series, which

   featured Felicity Huffman’s voice portraying Ms. Fairstein and saying “Let’s get an army of blue

   up in Harlem. You go into those projects and you stop every little thug you see.” In fact, Ms.

   Fairstein never said these words nor ordered any “roundup” of young men of color. This teaser

   trailer was available for viewing by Netflix’s subscribers, including in the State of Florida, on

   Netflix’s public website and on YouTube.

            358.      On April 19, 2019, thirty years to the day of the assaults in Central Park,

   including the rape of Ms. Meili, Netflix released an official trailer for When They See Us, which

   portrayed Ms. Fairstein saying “every black male in the park last night is a suspect. I need all of

   them.” The trailer says “based on the true story of the Central Park Five” but then flashes two

   bold banners which state “The Story You Know” and “Is the Lie They Told You.” This trailer



   [13589-0001/3442715/1]                           103
Case 2:20-cv-00180-JLB-MRM  Document
      Case 2:20-cv-00180 Document    43-1 03/18/20
                                  1 Filed  Filed 07/01/20 Page
                                                    Page 104    105 PageID
                                                             of 119 of 120 PageID
                                                                            104 740



   was available for viewing by Netflix’s subscribers, including in the State of Florida, on Netflix’s

   public website and on YouTube.

            359.      On May 31, 2019 Netflix published When They See Us to its website streaming

   service. Since May 31, 2019, the film series has been accessed by millions of Netflix subscribers

   including in the State of Florida.221 Since that date, the film series has continuously been

   republished nationwide on Netflix’s streaming service, including to subscribers in the State of

   Florida.

            360.      The film series depicts Ms. Fairstein in a false and defamatory manner, including

   scenes depicting Ms. Fairstein referring to The Five using racist and derogatory language,

   violating the law by interrogating unaccompanied minors, pressuring NYPD police officers and

   detectives to abuse, and coerce confessions from, The Five, ordering a roundup of young men of

   color without probable cause, and suppressing evidence from the defense prior to the trials. See

   supra Paragraphs 44-130. In fact, Ms. Fairstein took none of these actions.

            361.      Ms. Fairstein is also falsely depicted as investigating the crime scene and

   originally theorizing that there was one perpetrator of the rape of Ms. Meili, devising a timeline,

   forcing a theory of the case on Ms. Lederer, wresting the Central Park Jogger case from Nancy

   Ryan, referring to young men of color as “thugs,” directing police and detectives in the manner

   of interrogation, i.e. that “no kid gloves” should be used, and repeatedly referring to Ms. Meili as

   justification for what viewers would perceive as misconduct and/or the abuse of children of

   color. See supra Paragraphs 44-130. In fact, Ms. Fairstein took none of these actions.




   221
      See, e.g., https://help.netflix.com/en/node/14164; https://www.miamiherald.com/opinion/opn-columns-
   blogs/leonard-pitts-jr/article231347308.html; https://www.sun-sentinel.com/sns-bc-us--netflix-streaming-
   showdown-20191016-story.html. Netflix does not publish its subscriber statistics by jurisdiction.



   [13589-0001/3442715/1]                                 104
Case 2:20-cv-00180-JLB-MRM  Document
      Case 2:20-cv-00180 Document    43-1 03/18/20
                                  1 Filed  Filed 07/01/20 Page
                                                    Page 105    106 PageID
                                                             of 119 of 120 PageID
                                                                            105 741



            362.      There is a wealth of evidence in the public record, including the transcripts and

   “paperwork” that Ms. DuVernay and Ms. Locke have claimed to have reviewed as part of their

   research, that demonstrates that the portrayal of Ms. Fairstein in When They See Us is essentially

   a complete fabrication.

            363.      Ms. Fairstein pointed out these sources to Netflix when its collaboration with Ms.

   DuVernay was announced in 2017 and alerted Netflix to a number of unreliable, and defamatory

   sources, which should not have been relied upon when depicting Ms. Fairstein in the film series.

   Netflix disregarded this notice.

            364.      Netflix acted with actual malice when publishing the false, defamatory scenes

   concerning Ms. Fairstein. Netflix, through Ms. Holland or other employees or agents involved

   with the film series, either knew that the portrayal of Ms. Fairstein in When They See Us, and

   statements and conduct attributed to her, were false, or entertained serious doubts about the truth

   or falsity of the manner in which Ms. Fairstein was portrayed. At the very least, Netflix exercised

   a reckless disregard for the manner in which Ms. Fairstein was depicted in the film series.

            365.      Despite its knowledge of, and/or serious doubts about, the film series’ false and

   defamatory depictions of Ms. Fairstein Netflix made statements on its social media accounts

   which led the public to believe that the film series’ portrayal of Ms. Fairstein was truthful and

   based on documentary evidence.

            366.      Ms. Holland also gave a public statement to Vanity Fair that suggested that

   Netflix tracked its documentary viewership amongst subscribers in conjunction with the

   marketing of When They See Us.




   [13589-0001/3442715/1]                            105
Case 2:20-cv-00180-JLB-MRM  Document
      Case 2:20-cv-00180 Document    43-1 03/18/20
                                  1 Filed  Filed 07/01/20 Page
                                                    Page 106    107 PageID
                                                             of 119 of 120 PageID
                                                                            106 742



            367.      Upon information and belief, Netflix originally categorized When They See Us as

   a documentary. It later switched the category to TV Drama/Crime TV Show. The film series is

   presently categorized as a Crime TV Show.

            368.      As a result of the manner in which Netflix marketed and promoted When They See

   Us, there has been a public outcry against Ms. Fairstein, demonstrating that the public has

   understood When They See Us to be a true account rather than a dramatization, and resulting in,

   among other things, death threats and threats to Ms. Fairstein’s physical safety, numerous

   petitions, and the hashtag #CancelLindaFairstein.

            369.      The public outcry against Ms. Fairstein as a result of the film series has caused

   her to resign from the boards of four non-profit organizations, resulted in publishers terminating

   longstanding contracts and relationships, the loss of numerous legal consulting jobs, the

   cancellation of speaking appearances, the loss of her literary agent, the necessity of her

   withdrawal from social media, which was a major source of promoting her literary works, and

   the rescission of one of the most prestigious awards in the field of crime fiction.

            370.      As a result of Netflix’s unprivileged publication of the false and defamatory

   statements concerning Ms. Fairstein in When They See Us, Ms. Fairstein’s reputation has been

   significantly damaged.

            371.      As a result of Netflix’s actions, Ms. Fairstein suffered actual damages in an

   amount to be determined at trial, but in excess of $75,000, including economic losses, lost career

   opportunities, reputational harm, and emotional distress.

            372.      These damages were proximately caused by Netflix’s conduct.

            373.      Netflix’s misconduct in knowingly publishing a false and defamatory portrayal of

   Ms. Fairstein in When They See Us, entitles Ms. Fairstein to an award of punitive damages




   [13589-0001/3442715/1]                            106
Case 2:20-cv-00180-JLB-MRM  Document
      Case 2:20-cv-00180 Document    43-1 03/18/20
                                  1 Filed  Filed 07/01/20 Page
                                                    Page 107    108 PageID
                                                             of 119 of 120 PageID
                                                                            107 743



   because Netflix knowingly produced, published, marketed and promoted a film which falsely

   portrayed Ms. Fairstein in a manner that was likely to cause her injury. Despite this knowledge

   Netflix, through Ms. Holland and other employees and/or agents, intentionally pursued a course

   of conduct likely to cause harm to Ms. Fairstein. See F.S.A. § 768.72.

            374.      Because the harm resulting from the repetitive airing of When They See Us and

   Netflix’s social media posts, which have not been taken down, are continuing in nature, the

   damages sought herein will not provide Plaintiff with a complete remedy. For this reason,

   Plaintiff further seeks injunctive relief against Netflix, directing this Defendant to: (i) issue a

   public statement correcting the false and defamatory statements concerning Ms. Fairstein that are

   present in When They See Us, as detailed supra Paragraphs 44-130 and which states that the

   series is a “fictionalized dramatization, comprised of scenes and dialogue that never happened

   and were never spoken, a product of the writers’ fertile imagination and desire to create a

   fictional villain, in Ms. Fairstein, for the public to hate that never existed in reality”; (ii) remove

   Parts One, Two and Four of When They See Us from its streaming platform, and from any other

   platform, service or other medium that it controls through which the film series is, or will be,

   viewed; (iii) edit Parts One, Two and Four of When They See Us so that the false and defamatory

   scenes depicting Ms. Fairstein detailed supra Paragraphs 49-130 are removed; (iv) place a

   prominent disclaimer at the beginning of each episode which states that the series is a

   dramatization, is not a true story, and that the characters identified by their actual names in the

   film series are not truthfully depicted; (v) categorize When They See Us on its streaming service

   only as a TV Drama; and (iv) remove all posts from its social media accounts which refer to

   When They See Us as a true, real or fact-based story, including those detailed at Paragraphs 200-

   218.




   [13589-0001/3442715/1]                           107
Case 2:20-cv-00180-JLB-MRM  Document
      Case 2:20-cv-00180 Document    43-1 03/18/20
                                  1 Filed  Filed 07/01/20 Page
                                                    Page 108    109 PageID
                                                             of 119 of 120 PageID
                                                                            108 744



                                              COUNT VII
                              (Conspiracy to Defame Against All Defendants)

            375.      Plaintiff reasserts and realleges each and every allegation stated in Paragraphs 1-

   257 as if fully set forth herein.

            376.      Defendants agreed and maliciously conspired together to write, produce and

   publish scenes in Defendants’ film series, When They See Us, which portray Ms. Fairstein in a

   false and defamatory manner, are essentially a complete fabrication and depict Ms. Fairstein as

   singlehandedly responsible for inter alia the arrest, conviction and wrongful imprisonment of

   The Five.

            377.      Defendants collaboratively wrote, produced, and published When They See Us, as

   alleged above in Paragraphs 1-3, with the intent to target Ms. Fairstein, and to hold her up to

   public hatred, scorn, ridicule, scandal and disgrace, to defame Ms. Fairstein, and to induce an

   evil opinion of Ms. Fairstein in the minds of the public, including but not limited to Netflix

   subscribers and Defendants’ social media followers in the State of Florida.

            378.      Defendants further conspired and agreed to purposefully market and aggressively

   promote When They See Us as a true story, in order to cause substantial harm to Ms. Fairstein’s

   reputation, personally and in her professional capacity as an attorney and author. Just as each

   Defendant committed overt acts in furtherance of writing, producing and publishing When They

   See Us, each of the Defendants also committed overt acts in furtherance of this portion of the

   conspiracy, as alleged above in Paragraphs 165-223, as well as Paragraphs 45-47 and 152-164.

            379.      As a result of Defendants’ conspiracy to defame Ms. Fairstein, she suffered actual

   damages in an amount to be determined at trial, but in excess of $75,000, including economic

   losses, lost career opportunities, reputational harm, and emotional distress.




   [13589-0001/3442715/1]                             108
Case 2:20-cv-00180-JLB-MRM  Document
      Case 2:20-cv-00180 Document    43-1 03/18/20
                                  1 Filed  Filed 07/01/20 Page
                                                    Page 109    110 PageID
                                                             of 119 of 120 PageID
                                                                            109 745



            380.      These damages were proximately caused by Defendants’ agreed upon and

   purposeful conduct in defaming Ms. Fairstein.

            381.      Defendants’ misconduct in knowingly publishing a false and defamatory portrayal

   of Ms. Fairstein in When They See Us, entitles Ms. Fairstein to an award of punitive damages

   because Defendants knowingly wrote, produced, published, marketed and promoted a film which

   falsely portrayed Ms. Fairstein in a manner that was likely to cause her injury. Despite this

   knowledge Defendants intentionally pursued a course of conduct likely to cause harm to Ms.

   Fairstein. See F.S.A. § 768.72.

            382.      Because the harm resulting from the repetitive airing of When They See Us and

   Defendants’ social media posts, which have not been taken down, is continuing in nature, the

   damages sought herein will not provide Plaintiff with a complete remedy. For this reason,

   Plaintiff also seeks injunctive relief against Defendants, directing them to: (i) issue a public

   statement correcting the false and defamatory statements concerning Ms. Fairstein that are

   contained in When They See Us, as detailed supra Paragraphs 44-130 and which states that the

   series is a “fictionalized dramatization, comprised of scenes and dialogue that never happened

   and were never spoken, a product of the writers’ fertile imagination and desire to create a

   fictional villain, in Ms. Fairstein, for the public to hate that never existed in reality”; (ii) remove

   Parts One, Two and Four of When They See Us from Netflix’s streaming platform, and from any

   other platform, service or other medium through which the film series is, or will be, viewed; (iii)

   edit Parts One, Two and Four of When They See Us so that the false and defamatory scenes

   depicting Ms. Fairstein detailed supra Paragraphs 49-130 are removed; (iv) place a prominent

   disclaimer at the beginning of each episode which states that the series is a dramatization, is not a

   true story, and that the characters identified by their actual names in the film series are not




   [13589-0001/3442715/1]                           109
Case 2:20-cv-00180-JLB-MRM  Document
      Case 2:20-cv-00180 Document    43-1 03/18/20
                                  1 Filed  Filed 07/01/20 Page
                                                    Page 110    111 PageID
                                                             of 119 of 120 PageID
                                                                            110 746



   truthfully depicted; (v) categorize When They See Us on only as a TV Drama on any streaming

   service or other medium; (iv) remove all posts from their social media accounts which refer to

   When They See Us as a true, real or fact-based story; (v) remove all posts from their social media

   accounts and refrain from making posts on social media, or making public statements, in the

   future which refer to Ms. Fairstein as responsible for the prosecution of the Central Park Jogger

   case; and (vi) remove from their social media accounts the posts detailed supra Paragraphs 153,

   155, 162-163, 171-178, 180-181, 183, 187-191 and 200-218.

                                           PRAYER FOR RELIEF

            Wherefore, Plaintiff prays for a judgment against Defendants as follows:

            (i)       On the first count, against Defendant Ava DuVernay for defamation per se,

                      damages in an amount to be determined at trial, including economic losses, lost

                      career opportunities, reputational harm, and emotional distress and punitive

                      damages, costs and attorneys’ fees. Plaintiff further seeks injunctive relief against

                      Ms. DuVernay directing this Defendant to (a) remove the posts detailed in

                      Paragraphs 171-178, 180-181 and 183 from her social media accounts; (b) refrain

                      from making posts on social media, or making public statements, in the future

                      which refer to Ms. Fairstein as responsible for the prosecution of the Central Park

                      Jogger case, (c) remove all posts from her social media accounts which refer to

                      When They See Us as a true, real or fact-based story; (d) issue a public statement

                      correcting the false and defamatory statements concerning Ms. Fairstein that are

                      present in When They See Us, as detailed supra Paragraphs 44-130 and which

                      states that the series is “a fictionalized dramatization, comprised of scenes and

                      dialogue that never happened and were never spoken, a product of the writers’




   [13589-0001/3442715/1]                             110
Case 2:20-cv-00180-JLB-MRM  Document
      Case 2:20-cv-00180 Document    43-1 03/18/20
                                  1 Filed  Filed 07/01/20 Page
                                                    Page 111    112 PageID
                                                             of 119 of 120 PageID
                                                                            111 747



                      fertile imagination and desire to create a fictional villain, in Ms. Fairstein, for the

                      public to hate, that never existed in reality;” (e) direct the removal of Parts One,

                      Two and Four of When They See Us from Netflix’s streaming platform, and from

                      any other platform, service or other medium through which the film series is, or

                      will be, viewed; (f) edit Parts One, Two and Four of When They See Us so that the

                      false and defamatory scenes depicting Ms. Fairstein detailed supra Paragraphs 49-

                      130 are removed; and (g) place a prominent disclaimer at the beginning of each

                      episode which states that the series is a dramatization, is not a true story, and that

                      the characters identified by their actual names in the film series are not truthfully

                      depicted;

            (ii)      On the second count, against Defendant Ava DuVernay for defamation per quod,

                      damages in an amount to be determined at trial, including economic losses, lost

                      career opportunities, reputational harm, emotional distress and punitive damages,

                      costs and attorneys’ fees. Plaintiff further seeks injunctive relief against Ms.

                      DuVernay directing this Defendant to (a) remove the posts detailed in Paragraphs

                      171-178, 180-181 and 183 from her social media accounts; (b) refrain from

                      making posts on social media, or making public statements, in the future which

                      refer to Ms. Fairstein as responsible for the prosecution of the Central Park Jogger

                      case, (c) remove all posts from her social media accounts which refer to When

                      They See Us as a true, real or fact-based story; (d) issue a public statement

                      correcting the false and defamatory statements concerning Ms. Fairstein that are

                      present in When They See Us, as detailed supra Paragraphs 44-130 and which

                      states that the series is “a fictionalized dramatization, comprised of scenes and




   [13589-0001/3442715/1]                              111
Case 2:20-cv-00180-JLB-MRM  Document
      Case 2:20-cv-00180 Document    43-1 03/18/20
                                  1 Filed  Filed 07/01/20 Page
                                                    Page 112    113 PageID
                                                             of 119 of 120 PageID
                                                                            112 748



                      dialogue that never happened and were never spoken, a product of the writers’

                      fertile imagination and desire to create a fictional villain, in Ms. Fairstein, for the

                      public to hate, that never existed in reality;” (e) direct the removal of Parts One,

                      Two and Four of When They See Us from Netflix’s streaming platform, and from

                      any other platform, service or other medium through which the film series is, or

                      will be, viewed; (f) edit Parts One, Two and Four of When They See Us so that the

                      false and defamatory scenes depicting Ms. Fairstein detailed supra Paragraphs 49-

                      130 are removed; and (g) place a prominent disclaimer at the beginning of each

                      episode which states that the series is a dramatization, is not a true story, and that

                      the characters identified by their actual names in the film series are not truthfully

                      depicted;

            (iii)     On the third count, against Defendant Attica Locke, for defamation per se,

                      damages in an amount to be determined at trial, including economic losses, lost

                      career opportunities, reputational harm, emotional distress and punitive damages,

                      costs and attorneys’ fees. Plaintiff further seeks injunctive relief against Ms.

                      Locke directing this Defendant to (a) remove the posts detailed in Paragraphs 153,

                      155, 162-163, 187-191, 193-195 and 197, from her social media accounts; (b)

                      refrain from making posts on social media, or making public statements, in the

                      future which refer to Ms. Fairstein as responsible for the prosecution of the

                      Central Park Jogger case, (c) remove all posts from her social media accounts

                      which refer to When They See Us as a true, real or fact-based story; (d) issue a

                      public statement correcting the false and defamatory statements concerning Ms.

                      Fairstein that are present in When They See Us, as detailed supra Paragraphs 44-




   [13589-0001/3442715/1]                              112
Case 2:20-cv-00180-JLB-MRM  Document
      Case 2:20-cv-00180 Document    43-1 03/18/20
                                  1 Filed  Filed 07/01/20 Page
                                                    Page 113    114 PageID
                                                             of 119 of 120 PageID
                                                                            113 749



                      130 and which states that the series is “a fictionalized dramatization, comprised of

                      scenes and dialogue that never happened and were never spoken, a product of the

                      writers’ fertile imagination and desire to create a fictional villain, in Ms. Fairstein,

                      for the public to hate, that never existed in reality;” (e) direct the removal of Parts

                      One, Two and Four of When They See Us from Netflix’s streaming platform, and

                      from any other platform, service or other medium through which the film series

                      is, or will be, viewed; (f) edit Parts One, Two and Four of When They See Us so

                      that the false and defamatory scenes depicting Ms. Fairstein detailed supra

                      Paragraphs 49-130 are removed; and (g) place a prominent disclaimer at the

                      beginning of each episode which states that the series is a dramatization, is not a

                      true story, and that the characters identified by their actual names in the film

                      series are not truthfully depicted;

            (iv)      On the fourth count, against Defendant Attica Locke, for defamation per quod,

                      damages in an amount to be determined at trial, including economic losses, lost

                      career opportunities, reputational harm, emotional distress and punitive damages,

                      costs and attorneys’ fees. Plaintiff further seeks injunctive relief against this

                      Defendant, directing Ms. Locke to (a) remove the posts detailed in Paragraphs

                      153, 155, 162-163, 187-191, 193-195 and 197 from her social media accounts; (b)

                      refrain from making posts on social media, or making public statements, in the

                      future which refer to Ms. Fairstein as responsible for the prosecution of the

                      Central Park Jogger case, (c) remove all posts from her social media accounts

                      which refer to When They See Us as a true, real or fact-based story; (d) issue a

                      public statement correcting the false and defamatory statements concerning Ms.




   [13589-0001/3442715/1]                              113
Case 2:20-cv-00180-JLB-MRM  Document
      Case 2:20-cv-00180 Document    43-1 03/18/20
                                  1 Filed  Filed 07/01/20 Page
                                                    Page 114    115 PageID
                                                             of 119 of 120 PageID
                                                                            114 750



                      Fairstein that are present in When They See Us, as detailed supra Paragraphs 44-

                      130 and which states that the series is “a fictionalized dramatization, comprised of

                      scenes and dialogue that never happened and were never spoken, a product of the

                      writers’ fertile imagination and desire to create a fictional villain, in Ms. Fairstein,

                      for the public to hate, that never existed in reality;” (e) direct the removal of Parts

                      One, Two and Four of When They See Us from Netflix’s streaming platform, and

                      from any other platform, service or other medium through which the film series

                      is, or will be, viewed; (f) edit Parts One, Two and Four of When They See Us so

                      that the false and defamatory scenes depicting Ms. Fairstein detailed supra

                      Paragraphs 49-130 are removed; and (g) place a prominent disclaimer at the

                      beginning of each episode which states that the series is a dramatization, is not a

                      true story, and that the characters identified by their actual names in the film

                      series are not truthfully depicted;

            (v)       On the fifth count, against Defendant Netflix, Inc., for defamation per se,

                      damages in an amount to be determined at trial, including economic losses, lost

                      career opportunities, reputational harm, emotional distress and punitive damages,

                      costs and attorneys’ fees. Plaintiff further seeks injunctive relief against Netflix,

                      directing this Defendant to (a) issue a public statement correcting the false and

                      defamatory statements concerning Ms. Fairstein that are present in When They See

                      Us, as detailed supra Paragraphs 44-130 and which states that the series is a

                      “fictionalized dramatization, comprised of scenes and dialogue that never

                      happened and were never spoken, a product of the writers’ fertile imagination and

                      desire to create a fictional villain, in Ms. Fairstein, for the public to hate that never




   [13589-0001/3442715/1]                               114
Case 2:20-cv-00180-JLB-MRM  Document
      Case 2:20-cv-00180 Document    43-1 03/18/20
                                  1 Filed  Filed 07/01/20 Page
                                                    Page 115    116 PageID
                                                             of 119 of 120 PageID
                                                                            115 751



                      existed in reality”; (b) remove Parts One, Two and Four of When They See Us

                      from its streaming platform, and from any other platform, service or other

                      medium that it controls through which the film series is, or will be, viewed; (c)

                      edit Parts One, Two and Four of When They See Us so that the false and

                      defamatory scenes depicting Ms. Fairstein detailed supra Paragraphs 49-130 are

                      removed; (d) place a prominent disclaimer at the beginning of each episode which

                      states that the series is a dramatization, is not a true story, and that the characters

                      identified by their actual names in the film series are not truthfully depicted; (e)

                      categorize When They See Us on its streaming service only as a TV Drama; and

                      (f) remove all posts from its social media accounts which refer to When They See

                      Us as a true, real or fact-based story, including those detailed at Paragraphs 200-

                      218;

            (vi)      On the sixth count, against Defendant Netflix, Inc., for defamation per quod,

                      damages in an amount to be determined at trial, including economic losses, lost

                      career opportunities, reputational harm, emotional distress and punitive damages,

                      costs and attorneys’ fees. Plaintiff further seeks injunctive relief against Netflix,

                      directing this Defendant to: (a) issue a public statement correcting the false and

                      defamatory statements concerning Ms. Fairstein that are present in When They See

                      Us, as detailed supra Paragraphs 44-130 and which states that the series is a

                      “fictionalized dramatization, comprised of scenes and dialogue that never

                      happened and were never spoken, a product of the writers’ fertile imagination and

                      desire to create a fictional villain, in Ms. Fairstein, for the public to hate that never

                      existed in reality”; (b) remove Parts One, Two and Four of When They See Us




   [13589-0001/3442715/1]                               115
Case 2:20-cv-00180-JLB-MRM  Document
      Case 2:20-cv-00180 Document    43-1 03/18/20
                                  1 Filed  Filed 07/01/20 Page
                                                    Page 116    117 PageID
                                                             of 119 of 120 PageID
                                                                            116 752



                      from its streaming platform, and from any other platform, service or other

                      medium that it controls through which the film series is, or will be, viewed; (c)

                      edit Parts One, Two and Four of When They See Us so that the false and

                      defamatory scenes depicting Ms. Fairstein detailed supra Paragraphs 49-130 are

                      removed; (d) place a prominent disclaimer at the beginning of each episode which

                      states that the series is a dramatization, is not a true story, and that the characters

                      identified by their actual names in the film series are not truthfully depicted; (e)

                      categorize When They See Us on its streaming service only as a TV Drama; and

                      (f) remove all posts from its social media accounts which refer to When They See

                      Us as a true, real or fact-based story, including those detailed at Paragraphs 200-

                      218; and

            (vii)     On the seventh count, against all Defendants, for conspiracy to defame, damages

                      in an amount to be determined at trial, including economic losses, lost career

                      opportunities, reputational harm, emotional distress and punitive damages, costs

                      and attorneys’ fees. Plaintiff further seeks injunctive relief against all Defendants,

                      directing them to (a) issue a public statement correcting the false and defamatory

                      statements concerning Ms. Fairstein that are contained in When They See Us, as

                      detailed supra Paragraphs 44-130 and which states that the series is a

                      “fictionalized dramatization, comprised of scenes and dialogue that never

                      happened and were never spoken, a product of the writers’ fertile imagination and

                      desire to create a fictional villain, in Ms. Fairstein, for the public to hate that never

                      existed in reality”; (b) remove Parts One, Two and Four of When They See Us

                      from Netflix’s streaming platform, and from any other platform, service or other




   [13589-0001/3442715/1]                               116
Case 2:20-cv-00180-JLB-MRM  Document
      Case 2:20-cv-00180 Document    43-1 03/18/20
                                  1 Filed  Filed 07/01/20 Page
                                                    Page 117    118 PageID
                                                             of 119 of 120 PageID
                                                                            117 753



                      medium through which the film series is, or will be, viewed; (c) edit Parts One,

                      Two and Four of When They See Us so that the false and defamatory scenes

                      depicting Ms. Fairstein detailed supra Paragraphs 49-130 are removed; (d) place a

                      prominent disclaimer at the beginning of each episode which states that the series

                      is a dramatization, is not a true story, and that the characters identified by their

                      actual names in the film series are not truthfully depicted; (e) categorize When

                      They See Us on only as a TV Drama on any streaming service or other medium;

                      (f) remove all posts from their social media accounts which refer to When They

                      See Us as a true, real or fact-based story; (g) remove all posts from their social

                      media accounts and refrain from making posts on social media, or making public

                      statements, in the future which refer to Ms. Fairstein as responsible for the

                      prosecution of the Central Park Jogger case; and (h) remove from their social

                      media accounts the posts detailed at Paragraphs 153, 155, 162-163, 171-178, 180-

                      181, 183, 187-191, 193-195, 197 and 200-218;

            (viii)    Equitable relief in the form of an injunction directing Defendants to: (a) issue a

                      public statement correcting the false and defamatory statements concerning Ms.

                      Fairstein that are contained in When They See Us, as detailed supra Paragraphs

                      44-130 and which states that the series is a “fictionalized dramatization,

                      comprised of scenes and dialogue that never happened and were never spoken, a

                      product of the writers’ fertile imagination and desire to create a fictional villain, in

                      Ms. Fairstein, for the public to hate that never existed in reality”; (b) remove Parts

                      One, Two and Four of When They See Us from Netflix’s streaming platform, and

                      from any other platform, service or other medium through which the film series




   [13589-0001/3442715/1]                               117
Case 2:20-cv-00180-JLB-MRM  Document
      Case 2:20-cv-00180 Document    43-1 03/18/20
                                  1 Filed  Filed 07/01/20 Page
                                                    Page 118    119 PageID
                                                             of 119 of 120 PageID
                                                                            118 754



                      is, or will be, viewed; (c) edit Parts One, Two and Four of When They See Us so

                      that the false and defamatory scenes depicting Ms. Fairstein detailed supra

                      Paragraphs 49-130 are removed; (d) place a prominent disclaimer at the beginning

                      of each episode which states that the series is a dramatization, is not a true story,

                      and that the characters identified by their actual names in the film series are not

                      truthfully depicted; (e) categorize When They See Us on only as a TV Drama on

                      any streaming service or other medium; (f) remove all posts from their social

                      media accounts which refer to When They See Us as a true, real or fact-based

                      story; (g) remove all posts from their social media accounts and refrain from

                      making posts on social media, or making public statements, in the future which

                      refer to Ms. Fairstein as responsible for the prosecution of the Central Park Jogger

                      case; and (h) remove from their social media accounts the posts detailed supra

                      Paragraphs 153, 155, 162-163, 171-178, 180-181, 183, 187-191, 193-195, 197

                      and 200-218.

            (ix)      For such other and further relief as the Court deems just and proper.

                                       DEMAND FOR JURY TRIAL

            Plaintiff hereby demands a trial by jury on all issues so triable.




   [13589-0001/3442715/1]                             118
Case 2:20-cv-00180-JLB-MRM  Document
      Case 2:20-cv-00180 Document    43-1 03/18/20
                                  1 Filed  Filed 07/01/20 Page
                                                    Page 119    120 PageID
                                                             of 119 of 120 PageID
                                                                            119 755



            Dated this 18th day of March, 2020.


                                        Respectfully submitted,

                                        CHEFFY PASSIDOMO, P.A.

                                     By: /S/ EDWARD K. CHEFFY
                                              Edward K. Cheffy
                                              Florida Bar No. 393649
                                              Rachael S. Loukonen
                                              Florida Bar No. 668435
                                              Kimberly D. Swanson
                                              Florida Bar No. 1018219
                                              821 Fifth Avenue South, Suite 201
                                              Naples, Florida 34102
                                              (239) 261-9300
                                              ekcheffy@napleslaw.com
                                              rloukonen@napleslaw.com
                                              kdswanson@napleslaw.com



                                                        -and-


                                        NESENOFF & MILTENBERG, LLP

                                     By: /S/ ANDREW MILTENBERG
                                               Andrew Miltenberg
                                               (pro hac vice admission pending)
                                               Kara Gorycki
                                               (pro hac vice admission pending)
                                               363 Seventh Avenue, Fifth Floor
                                               New York, New York 10001
                                               (212) 736-4500
                                               amiltenberg@nmllplaw.com
                                               kgorycki@nmllplaw.com




   [13589-0001/3442715/1]                         119
